        Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 1 of 214 PageID #:1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LAURINDA DODGEN,                                 )
                                                 )
              Plaintiff,                         )
                                                 )
              -vs-                               )    Case No.:
                                                 )
AARP,                                            )    Jury Trial Demanded
                                                 )
              Defendant.                         )

             COMPLAINT AT LAW FOR EMPLOYMENT DISCRIMINATION

      NOW COMES Plaintiff LAURINDA DODGEN by and through her attorney

Keenan J. Saulter of Saulter Law P.C. and for her Complaint for Employment

Discrimination against AARP states as follows:

        1.    This action seeks redress for the violation of rights guaranteed to Plaintiff

by 42 U.S.C.§1981 to redress the deprivation under the color of statute, ordinance,

regulations, custom or usage of rights secured to Plaintiff by the Fourteenth

Amendment to the Constitution of the United States, namely the right to be free from

racial, gender and age discrimination in her public place of employment.

        2.    Plaintiff also brings this action against Defendant AARP, for

employment discrimination pursuant to Title VII 42 U.S.C.§§2000(e) et seq.

                           JURISDICTIONAL STATEMENT

        3.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1343(a)(3)

and (4) and 28 U.S.C. § 1331 to secure protection and redress deprivation of rights

secured by 42 U.S.C. § 1981. This court has jurisdiction over the Title VII claim

pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343 (a)(3), and 42 U.S.C. §2000e-5(f)(3.




                                             1
        Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 2 of 214 PageID #:2


        4.     On or about February 20, 2020 Plaintiff timely filed a Charge of

Discrimination with the EEOC. It is attached hereto and incorporated by reference as

Exhibit “A”.

        5.     Plaintiff received (via her attorney, the undersigned counsel) a Notice of

Right to Sue on Plaintiff's charge on October 8, 2020. It is attached hereto and

incorporated by reference as Exhibit “B”.1

        6.     Plaintiff timely files this Complaint for Employment Discrimination

within ninety (90) days of her receipt of the Notice of Right to Sue Letter.

                                              VENUE

        7.     Venue is proper under 28 U.S.C §1391(b)(2).

                                             PARTIES

        8.     Plaintiff LAURINDA DODGEN is an African American female citizen of

the United States who resides in the Northern District of Illinois, Eastern Division.

        9.     Plaintiff DODGEN is older than forty (40) years of age.

        10.    The Defendant AARP is a non-profit entity operating in the State of

Illinois.

        11.    The Defendant AARP employees more than 500 people and is subject to

the herein referenced statutes.




1 Please note that while the Right-To-Sue Letter was “dated” September 11, 2020, it was sent to the
wrong physical address, returned by the United States Postal Service and then sent back to the
undersigned counsel on October 8, 2020. See the attached envelop which shows the return to sender
information etc.




                                                   2
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 3 of 214 PageID #:3


                         FACTS COMMON TO ALL COUNTS

       12.   Ms. Dodgen was a stellar employee in the Illinois State Office, prior to

being targeted and attacked by her two direct supervisors Bob Gallo and Mary

Anderson due to her race (African American); color; sex (Female) and her age (over 40).

       13.   Ms. Dodgen’s past performance was so high, that she was elevated to the

position of Interim National Vice-President a position in which she was recognized

throughout the AAPR Organization for being a creative, effective and amazing leader

and team player.

       14.   A few short months after completing that assignment and according to

Mary Anderson, Ms. Dodgen was incapable of doing her job on any level.

       15.   In fact, that was not the case—instead Ms. Dodgen was targeted in a

pretextual racist hit job, which shouldn’t be tolerated in an organization with the ethos

and corporate values that AARP subscribes too—and was no doubt illegal.

       16.   As a result, Ms. Dodgen’s career, psyche, financial standing, healthcare

benefits, health and retirement has been irreparably harmed. She had planned to retire

from AARP with a very generous retirement and benefits package that she was well on

her way to fully earning/vesting in—this was all destroyed by the reign of

discriminatory terror that she was subjected too by Gallo and Anderson.

A.    Mrs. Dodgen’s Career Prior to the Discriminatory Conduct and Hostile Work
Environment was Created by B. Gallo and M. Anderson in January of 2019


       17.   August 3, 2010, Mrs. Dodgen has hit the ground running in her new

position. Mrs. Dodgen attended the ASD and Diversity Training in May, which

provided her with strong insight into the goals and challenges of the diversity work for




                                            3
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 4 of 214 PageID #:4


AARP. Mrs. Dodgen worked with Ms. Milan on the transition and quickly began

working on her objectives and measures for success for the diversity work in the three

neighborhoods. Mrs. Dodgen is working with the programs to expand their

programming and working with them to look to 2011 for innovative methods to involve

members in the minority communities.

       18.   Mrs. Dodgen assumed the lead for the African American talk radio

station, WVON and worked with staff on the scheduled. Mrs. Dodgen assisted Ms.

Worman in the Rockford community, utilizing her connections in Rockford to provide

linkages to the health and AA/B community.

       19.   On February 23, 2011, Mrs. Dodgen has demonstrated WORLD CLASS

attributes and behaviors with staff, Ex. Council members, volunteers and agencies she

is working with in her areas.

       20.   On July 28, 2011, Mrs. Dodgen’s Cultural Attributes were:

          Trustworthy: Consistently Exceeds

          Visionary: Consistently Exceeds

          Courageous: Consistently Exceeds

          Results Oriented: Consistently Exceeds

          Caring: Consistently Exceeds

          Engaging: Consistently Exceeds

          Energetic: Consistently Exceeds

       21.   Mrs. Dodgen had many planning and implementation challenges the first

half of 2011 related to the organizational changes at AARP. Despite these challenges

she met the goal set forth in the first quarter and focused on Telling Our Story,




                                            4
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 5 of 214 PageID #:5


increase engagements of members, supporting the state team, and executing SNG MC

efforts in the second quarter. Mrs. Dodgen has used this opportunity to become more

involved in the portfolios for utilities, LTC, financial security and the Protect Seniors

Campaign.

       22.   Mrs. Dodgen has provided a detailed account of the objectives and goals

she has accomplished in the first ½ year. She utilizes her program management skills

in the planning and reporting of her accomplishments. She has routine communications

with the DC MME staff, and with the lack of funding in the second quarter of 2011, she

has developed a stronger working relationship with the portfolio leads and the

Congressional and State advocacy work. Her involvement with the LTC advocacy

resulted in filling busses with interested AARP members.

       23.   Mrs. Dodgen had many planning and implementation challenges in 2011,

and has delivered results to meet those challenges. She detailed the events that were

planned and executed by AARP, with Mrs. Dodgen doing the majority of the work. She

planned, executed and evaluated a Women’s Health Fair, Health/Resource Fair, staffed

several health fairs with volunteers.

       24.   Mrs. Dodgen has been very visionary with the Community Kitchen and

partnership with the Harold Washington Elementary School and Bridging Educational

Services. Her collaboration with the community partners was very creative, and the

finished products were exceptional. Mrs. Dodgen has gained many new volunteers

through the events and programs and involved them in events such as the utility rally

and lobbying trip to Springfield for the utility bill. She is meeting with the volunteers

on a routine basis and they are planning upcoming events and developing their




                                             5
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 6 of 214 PageID #:6


leadership skills.

       25.   She implemented new partnerships to address the hunger issue, working

with established organizations to getting donations of food from the line dancers. She

utilizes her program management skills in the planning and reporting of her

accomplishments. She partnered with the LTC advocacy lead to provide five workshops

for grandparents raising grandchildren.

       26.   The MME programs and activities went from being specific to only MME

communities, to the incorporation of Telling Our Story, supporting the portfolio teams

involving volunteers and members in the utilities, LTC, financial security and the

Protect Seniors campaigns

       27.   Mrs. Dodgen has worked to integrate the MME work with the portfolio

and advocacy work in the first half of 2012. Her volunteer group of 25 has planned

events and staffed them with volunteers.

       28.   A couple of major accomplishments of note is her work with the

partnership to sponsor the AA/B Men’s health meeting and the great turnout they have

for the meetings and the rooftop garden. She has been able to move forward goals set

forth in the health portfolio and the foundation goals of reducing hunger, while

involving the newly recruited volunteers.

       29.   Mrs. Dodgen works with Ms. Gooden, and Executive Council member, on a

routine basis on the planning, implementing and follow-up on many of the projects in

her Congressional Districts.

       30.   Mrs. Dodgen trained many of her volunteers to take a strong role in the

YEAS work, and they presented sessions and got the questionnaires completed,




                                            6
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 7 of 214 PageID #:7


working to achieve their goals. She also had great success with the partnership of the

food depository, providing opportunities for the volunteers.

       31.   Mrs. Dodgen’s learning goals to better understand and become involved in

the portfolio advocacy were achieved with her work in the State Capitol and her

fellowship. She has increased her knowledge of the portfolio goals and used that

information with her advocacy with the Black Caucus.

       32.   One huge challenge has been with the Faith Based Initiative. Direction

and materials were not received until the fall, and despite delay she worked at meeting

the membership metric of 19,500. Her work with Trinity and Victory Apostolic has been

very consuming, but due to her planning and volunteer management, very successful.

       33.   Mrs. Dodgen has often exceeded her goals and is consistently improving

her skills and knowledge to carry forth the portfolio and MME goals for AARP Illinois.

Now that she has a strong cornerstone for the MME programs, she is planning for a

productive 2013.

       34.   Mrs. Dodgen has done well working towards meeting her outreach, MME

and advocacy objectives this year.

       35.   She has done well continuing to build our relationships with several large

churches in the Chicago area, the highlight of which was the very well-attended CD 2

debate hosted at Victory Apostolic Church in Matteson.

       36.   She has made a noticeable effort to improve her legislative advocacy skills

by working with the Aging Justice Program and coming to Springfield to lobby the

Social Security offset bill to which she added 11 co-sponsors.

       37.   Her community outreach and MME work, outside of the church work, is




                                            7
        Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 8 of 214 PageID #:8


also on track through speaking engagements on a variety of issues, our WVON

relationship, and working with Experience Corps and Governor's State.

        38.   Mrs. Dodgen’s work toward meeting her objectives continues with a busy

second half of the year with planned work on YEAS, additional church activities, and

other MME and outreach work.

        39.   Mrs. Dodgen consistently exceeded the objectives she was expected to

meet during 2013. She rarely needs guidance; embraces and understands the need for

change; is an independent and creative thinker; consistently takes on new

projects/work; consistently produces successful results; is recognized by her colleagues

as a strong collaborator; and she is always open to assist others on the Illinois team

and elsewhere in the association.

        40.   Mrs. Dodgen is a creative thinker and a strong partnership builder who

works

hard to make sure the work she does is successful.

        41.   When Mrs. Dodgen takes on a new issue or a new project, she does it with

enthusiasm and tirelessly works to make sure she knows everything she must know to

be successful.

        42.   Mrs. Dodgen worked very hard during 2014 and often exceeded her

objectives. She excelled at using her outreach skills to attain results on AARP’s AA/B

MME work in Chicago and the South Suburbs, mostly through relationships she has

established with several mega-churches.

        43.   Most notably for 2014, Mrs. Dodgen accepted the staff lead on Work and

Save legislation (Illinois Secure Choice) and Illinois became the first state in the nation




                                             8
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 9 of 214 PageID #:9


to make a comprehensive program state law, meeting a major AARP dashboard

measure.

      44.   Mrs. Dodgen developed deeper, strategic relevance in all CD (1, 2, 7)

w/AARP members, volunteers, elected officials & other partners to expand reach and

impact across IL.


    Strengthened state/local capacity to reach new multicultural audiences through
     deeper work on social agenda issues in the AA/B communities.

    Increased relevance/engagement of our outreach and advocacy work among 50-
     64-year-olds across Illinois.

    Advocated for passage and enactment of the CARE Act, defended against
     potential cuts to Illinois’ HBCS and to enrollees within these programs on
     Medicaid.

    Achieved outcomes of FS Campaign to strengthen retirement security including
     signing and implementation of work and save legislation (i.e. Illinois Secure
     Choice).

    Protected and saved money for Illinoisans against unfair utility and telecom
     industry reforms.

    Recruited and engaged new volunteers, effective engagement of volunteer teams,
     achieved significant progress toward building a volunteer structure that is
     defined and integrated with targeted community work.

    Engaged in livable/age friendly community building awareness and action in
     communities of Chicago/Cook County.

    Increased partnerships within the Faith Based community and BGLO by
     creating a strategic social impact agenda.


      45.   Mrs. Dodgen displays AARP's leadership behaviors consistently, and she

uses these behaviors to help and collaborate with AARP colleagues across the

country.




                                          9
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 10 of 214 PageID #:10


       46.       Mr. Gruenenfelder were impressed with consistent recognition she

received throughout the year from AARP colleagues in the national office and across

state offices.

       47.       In the past, Managers have had concerns with untimely communication

with their SOA and handling some of the administrative functions of the job when

planning events, but they have seen significant improvement and expect that to

continue.

       48.       Based off of Mr. Gruenenfelder’s comments and displayed in the work

done by Mrs. Dodgen in 2015 described in her self-evaluation, she often exceeded her

expectations for 2015 and look to more great successes in 2016.

       49.       Mrs. Dodgen’s collaboration on work with others was brought to Ms.

Haughton’s attention by ASD associates and ASDs in other states.

       50.       Being a team player that can think on a dime and pivot to assist others is

an excellent leadership trait.

       51.       Mr. Gruenenfelder has consistently seen recognition come your way from

others across the country (AARP & AARP Foundation) and believes your work is a

strong example how AARP staff can take an Enterprise-wide view.

       52.       Aside from consistently exhibiting all of the AARP leadership behaviors in

Mrs. Dodgen’s work with staff and volunteers, Ms. Haughton has observed her

coaching and mentoring the Experience Corps and RSVP staff members.

       53.       This effort has built a more collaborative relationship with EC and AARP

and has extended to the RSVP staff members.

       54.       In these relationships, Mrs. Dodgen has become a go-to-person and




                                               10
        Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 11 of 214 PageID #:11


created a “staff-like” team that continues to grow.

        55.   Recently awarded Best use of OCE Flex Funds is a testament to Mrs.

Dodgen’s over the top innovative efforts.

        56.   The Chosen Few House event tapped into a new audience for AARP and

built relevance by meeting people where they live.

        57.   Cultural events are relationship builders and Mrs. Dodgen has hit the

high-water mark on most of the events that she’s involved with - so much so that her

associates across the country call her to strategize.

        58.   Mrs. Dodgen’s ability to negotiate and collaborate with community,

business and internal AARP partners nets AARP great results.

        59.   Mrs. Dodgen’s innovative and creative outreach strategies and tactics

helped to bring AARP to more people age 50-64 in the AA/B communities.

        60.   The creative and strategic "assists" that Mrs. Dodgen gives to her fellow

ASDs in Illinois and across the country are benefiting the entire enterprise.

        61.   Sometimes Mrs. Dodgen moves so fast that others have a hard time

staying abreast of her work so that they can be more helpful.

        62.   Ms. Haughton suggests this is something that she’d like her to work on in

2017.

        63.   Excellent use of available resources to deliver impact in Mrs. Dodgen’s

ECP and to assist co-workers across the state and enterprise.

        64.   Mrs. Dodgen’s skills at developing volunteer leaders that are trained to

handle both advocacy and outreach efforts without her presence has advanced her

efforts again in 2018.




                                            11
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 12 of 214 PageID #:12


       65.   The volunteer recruitment efforts in Bronzeville that was standing room

only, Mrs. Dodgen and her continued engagement and that of her associations with

those individuals has prepared many volunteer leaderships in the coming year.

       66.   Each event/activity prioritized 50+ multicultural and multigenerational

audiences in ways that creatively increased engagement by showing up differently in

community.

       67.   The data/metrics on Mrs. Dodgen’s events were exceptional and exceeded

expectations.

       68.   AARP is known in the community because of the work Mrs. Dodgen’s is

doing. Mrs. Dodgen’s ability to collaborate with internal and external AARP community

partners, business and political influences and volunteers at all levels expands AARP’s

reach and the depth of work throughout the state.

       69.   In addition to the collaborative work Mrs. Dodgen has done in Illinois with

her co-workers, she was able to translate her skills to build national (internal and

external contacts) enterprise wide as interim VP AA/B with MCL.

       70.   Mrs. Dodgen, taking on the Interim AA/B VP position with MCL was a

great opportunity for her to call on all of her past work experiences and creativity to

excel in that work.

       71.   The feedback from MCL was exceptional as was the effort that she

continued to pour into the work here in Illinois.

       72.   Mrs. Dodgen achieved her objectives for the year on advocacy and social

change.

       73.   To begin the year, Mrs. Dodgen took AARP on the passage of work and




                                            12
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 13 of 214 PageID #:13


save with gubernatorial signing of the Illinois Secure Choice Savings Program Act.

       74.   Mrs. Dodgen continued to maintain AARP’s faith-based partnerships, all

of the events/activities they host with AARP and managed all the volunteers working

on our issues.

       75.   Some of those events, such as the male health forum, have become self-

sufficient with AARP volunteers leading and organizing the work.

       76.   Mrs. Dodgen also broadened her connections with churches this year

throughout establishing partnerships and collaborations with Top Box Foods.

       77.   Mrs. Dodgen helped Top Box, which has a partnership in the national

office with AARP Foundation, expand and improve upon their work thereby helping

them meet the goals of their grant with the Foundation.

       78.   As Mrs. Dodgen describes in her objective summary, expanding AARP’s

reach across Chicago via helping with collaborations with Experience Corps, AARP

Foundation (e.g. Chicago Sky), RSVP, Connecting Caregivers to Community, Women’s

Legislative Leadership Program and Delta Sigma Theta.

       79.   These collaborations are helping AARP, and not just AARP Illinois

establish its presence in Chicago.

       80.   Mrs. Dodgen also helped the national office quite a bit working with MME

on several national events as she described.

       81.   Mrs. Dodgen also continued to lead our work with state and federal

elected officials and began building AARP’s strength on local advocacy in Chicago by

meeting with and securing relationships with Chicago city aldermen.

       82.   Finally, Mrs. Dodgen organized several events in Chicago, most of which




                                           13
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 14 of 214 PageID #:14


expand or maintain AARP’s reach with AA/B audiences.

        83.     Mrs. Dodgen’s has teams of volunteers in various areas of Chicago that

help her accomplish her work, and she understands the continuing need to grow and

expand the volunteer core in 2016, specifically focusing on developing volunteer

leaders.

B.    Evidence of M. Anderson’s Overt Racism and Physical and Verbal Aggression
Against Minorities

        84.     Prior to becoming Mrs. Dodgen’s direct supervisor in January of 2019,

Mary Anderson (a white female) has previously been an independent

contractor/contract employee for AARP first in 2015, and second in 2017. In both

instances she was retained by Bob Gallo (a white male).

        85.     While in a strategy meeting during 2015, Ms. Carmenza Milan (a

minority/diverse female employee) and Mrs. Dodgen (a minority/diverse female

employee) were discussing something while Anderson was talking.

        86.     Shockingly, Anderson clapped her hands and snapped her fingers in both

Ms. Milan’s and Mrs. Dodgen’s faces telling them not to speak while she was talking.

        87.     Both Ms. Milan and Mrs. Dodgen were emotionally distraught regarding

Anderson’s conduct (which constitute a crime and a tort pursuant to the applicable

Illinois Law2) about the incident.


2An Assault is the crime or tort of threatening or attempting to inflict immediate offensive physical
contact or bodily harm that one has the present ability to inflict and that puts the victim in fear of such
harm or contact.

See also Assault – 720 ILCS 5/12-1 (effective 2011). The crime of assault, pursuant to Illinois statute,
occurs when a person engages in conduct that places another person in a reasonable apprehension of
fear. Illinois law does not require you to have physically harmed someone to be charged with the crime of
assault. Someone can be charged with assault for engaging in conduct such as raising a hand or fist to
another or pointing a weapon or dangerous object at someone in a threatening manner.




                                                     14
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 15 of 214 PageID #:15


        88.    Ms. Milan was so emotionally distraught that she left the meeting and

refused to return and be in Anderson’s presence.

        89.    Ms. Milan reported this discriminatory and hostile conduct by Anderson to

Mr. Ryan Grunenfelder (Milan’s and Dodgen’s direct supervisor at the time).

        90.    Ms. Milan advised that Anderson’s conduct was culturally insensitive and

inappropriate in a professional setting.

        91.    The following week, Anderson acknowledged her racist hostility and

criminal conduct by calling to apologize to Ms. Milan and Mrs. Dodgen regarding her

behavior during the meeting.

C.     Racist Stereotypes—Angry Black Woman Troupe

        92.    Mrs. Dodgen’s first meeting was with Anderson on January 23, 2019 at

10:00 a.m. regarding Anderson and the disappointment that Mrs. Dodgen’s volunteer,

Ms. Chen, had regarding AARP not sponsoring the Lunar New Year Event.

        93.    Anderson stated that she felt attacked by Mrs. Dodgen.

        94.    Mrs. Dodgen stated that she was uncomfortable with this narrative as it is

often applied to African American women which is a racial trope to state Mrs. Dodgen

was “angry”3.

        95.    Mrs. Dodgen stated that she had not done or said anything to attack her.

        96.    Anderson then stated that she felt she had to defend herself.



3
 This is a common stereotype used to discredit and discriminate against African American Women. See
“The angry black woman: the impact of pejorative stereotypes on psychotherapy with black women.”
https://www.ncbi.nlm.nih.gov/pubmed/24188294. Last visited on 10/22/2019.

See also: “Serena Williams and the trope of the 'angry black woman'” Sept. 11, 2018.
https://www.bbc.com/news/world-us-canada-45476500. Last visited on 10/22/2019.




                                                   15
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 16 of 214 PageID #:16


       97.   Mrs. Dodgen stated there was no need to defend herself because she did

not have power in the decision that was made not to sponsor an event in the AA/PI

community and that Mrs. Dodgen was aware that Gallo made the decision.

       98.   Mrs. Dodgen stated her disagreement with the decision and that Ms. Chen

(volunteer) felt that Gallo was neglectful of the AA/PI community and did not want to

put effort or money into that outreach.

       99.   Ms. Chen has felt that AARP Illinois has been neglectful in the

community as well as Gallo being disrespectful and dismissive of the Asian community.

D.    Anderson’s Continued Harassment of Mrs. Dodgen—Hostile Work Environment

       100. Mrs. Dodgen asked Anderson when they would be able to go over

sponsorships in their one-on-one May 16, 2019 at 10:00 a.m.

       101. Anderson stated that she wanted to go over the discussion with the team

to see how it fit within their Chicago strategy.

       102. Each team meeting, each Monday (May 20, 2019 and May 27, 2019) Mrs.

Dodgen would not be added to the agenda and/or was told prior to the meeting that

there was no time to discuss the issue at the meeting.

       103. During their one-on-one they went over several sponsorships and Mrs.

Dodgen emailed the sponsorships to Anderson’s email.

       104. Anderson stated that Mrs. Dodgen would not have time to discuss the

sponsorships during the MCL meeting but could discuss it at the next team meeting.

       105. Mrs. Dodgen stressed the importance of making a decision due to the

timeframe of the request and the event dates to take place.

       106. During their next one-on-one, Gallo was present, and Mrs. Dodgen again




                                            16
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 17 of 214 PageID #:17


brought up the sponsorships.

          107. Anderson stated that they did not have time at the MCL but hey would

make time at the next meeting.

          108. At the next meeting, they again ran out of time.

          109. Mrs. Dodgen stated at the end of the meeting that she was supposed to

speak about her sponsorships.

          110. Anderson stated that they could discuss it during their one-on-one and

make a decision.

          111. Mrs. Dodgen stated that Anderson initially said that Mrs. Dodgen needed

team discussion and now it is ok to decide during their one-one-one which was wasted

time that could have been used for work.

          112. Anderson then stated that she thought they could do it during the MCL

but ran out of time.

          113. Mrs. Dodgen stated she had to leave for a meeting (team meeting was

going over).

          114. Mrs. Dodgen packed her things to leave for another meeting in Country

Club Hills.

          115. Mrs. Dodgen had difficulty getting on the agenda due to time or not letting

Anderson know and stated Mrs. Dodgen could be added to the agenda and then during

their one-on-one she stated it is her responsibility to make sure she remembers to add

her to the agenda (Gallo was present during the meeting) but colleagues are added

easily.

          116. Mrs. Dodgen returned from her sick leave on July 12, 2019, Anderson




                                             17
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 18 of 214 PageID #:18


stated she had been emailing and calling Mrs. Dodgen with no response all day and did

not know whether she had come to work.

       117. The day prior, Mrs. Dodgen notified Anderson that she would be returning

to the office because she felt better, and she requested again for her to bring in a

doctor’s note. Which was counter to AARP Policy and Ms. Dodgen’s HIPPA Rights.

       118. Mrs. Dodgen had several meetings with colleague’s that morning and

during one conversation, at approximately 9:30 am, D. Anderson stated to (Ms.

Hedderman, Ms. Love and Mrs. Dodgen) Anderson called her four times to inquire who

was in the office.

       119. Anderson stated she told her who was in the office. Mrs. Dodgen had

computer difficulties and was unable to log onto her computer.

       120. Mrs. Dodgen also did not have access to her cell phone and had left it at

home. Ms. Love assisted Mrs. Dodgen with getting into the computer so she could check

her emails.

       121. Mrs. Dodgen saw several emails from Anderson asking where she was.

Another email stated she saw Mrs. Dodgen had email issues but did not call her and to

give her a call.

       122. Mrs. Dodgen called Anderson and she began to berate her asking her why

she hadn’t called her, and it is AARP’s policy for staff to check in after leave.

       123. She stated she had called her several times on her work and cell phone

and she didn’t answer. Therefore, Mrs. Dodgen was not being honest about her

whereabouts.

       124. Mrs. Dodgen stated to Anderson she had been in the office since 8:30 a.m.




                                             18
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 19 of 214 PageID #:19


and had computer difficulties, which she sent her an email about.

       125. Anderson continued to ask why Mrs. Dodgen did not contact her.

Anderson then asked about the doctor’s note and told Mrs. Dodgen she needed to leave

if she did not have it.

       126. Anderson asked if Mrs. Dodgen had seen her email and asked her to read

it to her. Mrs. Dodgen restated her question and said, “Are you asking me to read your

email?”, Anderson said yes, “Can you comprehend the email?”

       127. Anderson stated that all of the items needed to be completed by Monday

and she would discuss Mrs. Dodgen’s insubordination on Monday.

       128. Anderson also stated “Laurinda you are this close” to which Mrs. Dodgen

did not respond.

E.     Use of computer during meetings (stated that Mrs. Dodgen does not
participate)—Disparate Treatment


       129. Mrs. Dodgen has been admonished for not participating in meetings as

well as the use of her computer.

       130. For the past nine years Mrs. Dodgen has always brought her computer to

staff meetings.

       131. Additionally, her colleague, Ms. Hedderman (a similarly situated white

female co-worker), has as well.

       132. Often, Mr. Obregon Hedderman (a similarly situated white male co-

worker) will have his computer on the meetings mentioned in Mrs. Dodgen’s PIP.




                                          19
         Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 20 of 214 PageID #:20


F.   Bob stating that Mrs. Dodgen has Changed since Having the IVP Role (Racist
Troupe)


         133. In a meeting with Gallo and Anderson on April 23, 2019; Gallo stated that

Mrs. Dodgen has acted differently and has not had the same work output since she

came back from her interim assignment.

         134. Gallo stated that her colleagues have mentioned a change and was

worried about her and that they care about her.

         135. Mrs. Dodgen stated that if they cared they would have addressed their

concerns with her wellbeing to her directly.

         136. Anderson interrupted and yelled “That’s why we are here today” while

pointing across the table in Mrs. Dodgen’s face.

         137. Mrs. Dodgen told Gallo that she felt attacked by Anderson’s outburst and

aggressive tone/physical demeanor.

         138. Mrs. Dodgen spoke to her colleagues about Gallo’s statements (Ms.

Hedderman, Mr. Obregon, Ms. Worman); each stated that they had not shared any

concerns with Gallo or Anderson and would have come to her directly if there was an

issue.

         139. Gallo also mentioned that Mrs. Dodgen has been different since the

interim assignment (day of her PIP on June 10, 2019; Gallo, Mrs. Dodgen, Anderson

were present in the room with HR on the phone) and a decrease is evident on her year-

end review (see review from Gallo, which was favorable comments, however, he scored

Mrs. Dodgen a 3 which is the lowest she has been scored to date of employment).

         140. Sadly, Gallo’s untrue characterization of Ms. Dodgen falls into the




                                             20
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 21 of 214 PageID #:21


common racist troupe of Ms. Dodgen somehow being “uppity”4 after having attained a

high position as a person of color that she earned on her own merits and performed in

to a high level.

        141. Gallo stated that Ms. Hedderman and Ms. Haughton agreed. When Mrs.

Dodgen asked both employees, they stated they never made those comments.

        142. Conversely—Ms. Haughton stated that she wrote a favorable mid-year

review which cannot be found in the system.

G.   Undermining and Sabotaging Ms. Dodgen’s Ability to Work by Not approving
Dodgen’s Work/Sponsorships


        143. Anderson asked for their yearly budgets in early January 2019.

        144. Mrs. Dodgen’s budget was submitted on February 1, 2019 at 6:41 p.m.

        145. They moved forward on sponsorship plans on June 12, 2019 while Mrs.

Dodgen's colleagues started working on their plans in the beginning of the year (Ms.

Worman worked on several projects many of which completed; (Ms. Hedderman

completed Lockport project planning; Mr. Obregon’s projects fell through but were a

completion of 3-year project).

        146. Mrs. Dodgen has been told on several occasions in her one-on-one

meetings that she works in a silo and her colleagues do not and they work together


4See: “Yep, ‘Uppity’ Is Racist” A lot of people have no idea that the word “uppity,” when applied to black
people, has racist connotations, but it's getting harder and harder to understand how public figures, in
particular, are able to maintain their ignorance of the term's history. Nov. 22, 2011.
https://www.theatlantic.com/politics/archive/2011/11/yep-uppity-racist/335160/
Last visited on 10/22/2019.

See also: “Limbaugh Calls Obama “Uppity”” Feb. 11, 2010. https://newsone.com/437072/limbaugh-calls-
obama-uppity/
Last visited on 10/22/2019.




                                                    21
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 22 of 214 PageID #:22


(April 8, 2019 and April 23, 2019).

       147. Mrs. Dodgen has been told she needed to work on her communication and

her colleagues all communicate on the work that they do.

       148. These comments were brought verbally and in writing.

       149. Mrs. Dodgen has addressed the silo comment and the lack of teamwork in

a group meeting on May 25, 2019 (Mr. Obregon, Ms. Worman, Ms. Hedderman,

Anderson) and staff stated that everyone works in a silo as well as that is the general

structure of their office as well as the national office (Ms. Worman’s specific statement).

       150. It was stated by Ms. Hedderman, that Mrs. Dodgen assists colleagues

when asked and work as a team when on team projects.

       151. Mrs. Dodgen stated that she felt like she was stagnant and was waiting

for this meeting per Anderson’s request to start working on sponsorships.

       152. Ms. Hedderman also stated that she had not started working in Chicago

and was waiting on a final strategy from the team.

       153. Ms. Hedderman stated that she had started working in Lockport.

       154. Ms. Worman stated that she felt bad because she had started working in

communities and that Mrs. Dodgen should start working as well.

       155. Mrs. Dodgen stated that she was told they needed group consensus and

the group stated that they did not have consensus when starting their work.

       156. Anderson did not make a comment during the exchange.

H.    Points of PIP - Calling off one-on-one per emails provided


       157. Mrs. Dodgen has requested to meet by phone and/or to change to another




                                            22
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 23 of 214 PageID #:23


day.

       158. On June 5, 2019 Anderson was leaving and Mrs. Dodgen said to her when

would she like to reschedule their meeting the following day (Thursday) and Anderson

said she did not know as she was not going to be there.

       159. Mrs. Dodgen stated that the date for personal leave had been on her

calendar for a month.

       160. Anderson stated she did not know that, looked very frustrated and came

back to her office.

       161. Mrs. Dodgen stated that it was her daughter’s graduation, but she could

call in after the graduation if she would like.

       162. Anderson said no, “I need to meet with you in your face”.

       163. A few moments later Ms. Hedderman came to Mrs. Dodgen and stated she

too could not meet with Anderson, but Anderson was fine with her meeting by phone.

       164. Mrs. Dodgen then asked her other colleagues if they are allowed to meet

by phone and they all stated yes, and it was not a problem.

I.     Calls are Allowed to be by phone if Anderson is out of the Office

       165. Anderson has no problems or issues when Ms. Hedderman requests to

change a meeting; however, when Mrs. Dodgen requests to even meet by phone or

change a date it is turned down.

       166. On July 1, 2019, Anderson, Ms. Cariello (HR) and Mrs. Dodgen had a

meeting regarding Anderson’s concerns with her conduct on June 26, 2019.

       167. On June 26, 2019 Anderson, Ms. Cariello and Mrs. Dodgen had a meeting

to discuss AA/PI outreach. During the meeting Anderson asked if Mrs. Dodgen could




                                             23
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 24 of 214 PageID #:24


write a letter.

       168. Mrs. Dodgen stated that she was unable to do so that week due to a

capacity issue.

       169. Anderson later sent her an email stating that Mrs. Dodgen was

insubordinate in the meeting and characterized her response and the interaction in a

demeaning way.

       170. Mrs. Dodgen stated that she disagreed with her assessment of the meeting

and restated her position.

       171. Mrs. Dodgen followed up with an email.

       172. Anderson continued to use a negative stereotype in what she says Mrs.

Dodgen stated and in what she says her demeanor was during the meeting.

       173. Subsequently, Mrs. Dodgen was told that due to her workload she would

be unable to attend Delta Sigma Theta National Convention (an invite from MCL).

       174. This is retaliation based on the letter sent on Friday, June 28, 2019.

       175. Since the letter, Anderson has continued to have meetings and

correspondence without HR or Gallo present as Mrs. Dodgen has requested since April

23, 2019.

J.     Vacation Policy


       176. Mrs. Dodgen spoke to Gallo regarding issues staff had with Anderson

regarding vacation and wanting them to request permission for vacation.

       177. Gallo stated that was not our culture and he didn’t even ask for

permission but notified his boss of vacation.




                                            24
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 25 of 214 PageID #:25


       178. Gallo stated he would talk to Anderson and she was currently taking

management classes in DC.

       179. Gallo stated that Anderson said she didn’t understand why she needed

classes.

       180. Gallo then stated that he thought it was best for her to take the classes

and Mrs. Dodgen commented that she managed heavy handed and agreed it was best.

       181. Mrs. Dodgen stated that she wanted her to be successful in her role and

additional management training was needed.

       182. Anderson had complaints regarding Mrs. Dodgen not inputting items into

the master calendar.

       183. Anderson stated all staff used this calendar except for Mrs. Dodgen.

       184. Mrs. Dodgen stated that she did not have any vacation to add at the time

and would do so when she had planned a vacation.

       185. Mrs. Dodgen stated that she generally adds her managers to her vacation

on the calendar.

       186. Anderson stated that wasn’t necessary and wanted Mrs. Dodgen to use the

system.

       187. After speaking with Ms. Hedderman and Ms. Haughton they both stated

that Ms. Hedderman had similar output in 2018 but was not admonished for the

output.

       188. Both Ms. Hedderman and Mrs. Dodgen had a sick child that was cared for

in 2018 and arguably had similar outcomes; yet Ms. Hedderman received higher marks

on her year-end review and was the Interim Manager.




                                           25
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 26 of 214 PageID #:26


       189. When Mrs. Dodgen took a personal day, Anderson stated that she was

unaware of the date.

       190. Mrs. Dodgen stated it was on the portal as well as has been on her

calendar for over a month.

       191. Anderson stated that she asked everyone to put their vacations on her

calendar and Mrs. Dodgen was the only one that did not comply.

       192. Mrs. Dodgen asked all her colleagues if they were asked to add Anderson

to emails.

       193. Ms. Worman and Mr. Obregon stated that it was mentioned.

       194. Ms. Hedderman stated she was never told to add Anderson and does not

add Anderson to any of her vacations or personal time.

       195. Ms. Hedderman puts vacations on the portal like the entire staff and on

her calendar only (conversation between Mr. Obregon, Ms. Worman, Ms. Hedderman

and Mrs. Dodgen via text).

       196. In a meeting during the PIP as well as on June 12, 2019, Anderson stated

she does not have access to the team calendar which is why she would like to go over

vacation request verbally and would like them on her calendar.

       197. On June 11, 2020 during a companywide virtual townhall, CEO Jenkins

(hereinafter “Ms. Jenkins”) confirmed that there was in fact racism within the AARP

organization as it relates to its employees.

       198. Ms. Jenkins explained that she had seen instances where African

American employees receive less merit pay and fewer (or no) promotions even though

they were qualified as compared to their white counterparts.




                                               26
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 27 of 214 PageID #:27


        199. Ms. Jenkins went on to explain that she herself questioned why so many

African American employees typically fall within the Category 3 for the Rating System

in Employment Reviews, while many similarly performing White employees received

Category 4 ratings for similar performance.

        200. At that same presentation Ms. Edna Kane Williams Senior Vice-President

for Multicultural Leadership for AARP (hereinafter “Ms. Kane-Williams”) confirmed

that she knew that microaggressions exacted against African American employees and

other employees of color occurred frequently within the AARP employment experience.

        201. Ms. Kane-Williams went on to explain that she herself had suffered from

microaggressions from her white and male colleagues—one being suggesting that she

seems angry all the time.

        202. DODGEN suffered nearly identical treatment during her tenure with

AARP and certainly during the subject time-period.

        203. DODGEN expressed these concerns more than six months prior to the

above-referenced town hall meeting, when a project DODGEN successfully revived was

taken from her by GALLO and given to her white, male colleague without explanation.

        204. Plaintiff attaches three Declarations hereto in support of her allegations.5

                                         COUNT I
                         42 U.S.C. §1981—RACE DISCRIMINATION

        205. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-203 as if fully

stated herein.



5Exhibits “C” (from Rev. Dr. Aaron J. McCleod, Esq.), “D” (from David Vinkler) and “E” (from Gerardo
Cardenas).




                                                  27
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 28 of 214 PageID #:28


       206. The Defendant AARP subjected Plaintiff to a hostile work environment

based on her race, African American, through severe and/or pervasive actions, thereby

negatively altering the conditions of her employment and creating an abusive working

environment.

       207. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       208. The Defendant subjected Plaintiff to adverse actions based on her race,

including but not limited to constructive termination and subjecting her to a hostile

environment.

       209. The aforementioned acts and omissions of the Defendant constituted

intentional discrimination against Plaintiff on the basis of her race, African American,

and have deprived Plaintiff the enjoyment of all benefits, privileges, terms, and

conditions of her employment relationship in violation of 42 U.S.C. § 1981.

       210. As a direct and proximate result of the Defendant’s actions, Plaintiff has

suffered emotional distress, lost wages and benefits, and other consequential damages.

                                     COUNT II
                         Title VII—RACE DISCRIMINATION

       211. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-209 as if fully

stated herein.

       212. The Defendant subjected Plaintiff to a hostile work environment based on

her race, African American, and color, through severe and/or pervasive actions, thereby

negatively altering the conditions of her employment and creating an abusive working

environment.




                                           28
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 29 of 214 PageID #:29


       213. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       214. The Defendant subjected Plaintiff to adverse actions based on her race,

and color, including but not limited to constructive termination, subjecting her to a

hostile environment, and failing to give assignments based on Plaintiffs race and color.

       215. The aforementioned acts or omissions of the Defendant constitutes

unlawful discrimination against Plaintiff because of her race, color, and gender, in

violation of the provisions of Title VII of the civil Rights Act of 1964, as amended, 42

U.S.C.§§2000e et seq.

       216. As a direct and proximate result of the above-alleged willful and reckless

acts or omissions of the Defendant, Plaintiff suffered damages, including but not

limited to lost and foregone wages and benefits and physical and emotional harm.

                                     COUNT III
                    42 U.S.C. § 1981—GENDER DISCRIMINATION

       217. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-215 as if fully

stated herein.

       218. The Defendant subjected Plaintiff to a hostile work environment based on

her gender, female, through severe and/or pervasive actions, thereby negatively

altering the conditions of her employment and creating an abusive working

environment.

       219. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       220. The Defendant subjected Plaintiff to adverse actions based on her gender,




                                            29
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 30 of 214 PageID #:30


female, including but not limited to constructive termination, subjecting her to a hostile

environment, and failing to give assignments based on Plaintiff’s gender.

       221. The aforementioned acts or omissions of the Defendant constitutes

unlawful discrimination against Plaintiff because of her gender, in violation of 42

U.S.C. § 1981.

       222. 42 U.S.C. § 1981 prohibits any individual or entity from subjecting, or

causing to be subjected, any citizen of the United States or other person within the

jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured in an action at law,

suit in equity, or other proper proceeding for redress, except that in any action brought

against a judicial officer for an act or omission taken in such officer's judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or

declaratory relief was unavailable. For the purposes of this section, any Act of Congress

applicable exclusively to the District of Columbia shall be considered to be a statute of

the District of Columbia.

       223. As a direct and proximate result of the above-alleged willful and reckless

acts or omissions of the Defendant, Plaintiff suffered damages, including but not

limited to lost and foregone wages and benefits and physical and emotional harm.

                                    COUNT IV
                        Title VII—GENDER DISCRIMINATION

       224. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-222 as if fully

stated herein.

       225. The Defendant subjected Plaintiff to a hostile work environment based on




                                             30
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 31 of 214 PageID #:31


her gender, female, through severe and/or pervasive actions, thereby negatively

altering the conditions of her employment and creating an abusive working

environment.

       226. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       227. The Defendant subjected Plaintiff to adverse actions based on gender,

female, including but not limited to constructive termination, subjecting her to a hostile

environment, and failing to give assignments based on Plaintiffs gender.

       228. The aforementioned acts or omissions of the Defendant constitutes

unlawful discrimination against Plaintiff because of her race, gender, and age, in

violation of the provisions of Title VII of the civil Rights Act of 1964, as amended, 42

U.S.C.§§2000e et seq.

       229. As a direct and proximate result of the above-alleged willful and reckless

acts or omissions of the Defendant, Plaintiff suffered damages, including but not

limited to lost and foregone wages and benefits and physical and emotional harm.

                                        COUNT V
                        42 U.S.C. § 1981—AGE DISCRIMINATION

       230. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-228 as if fully

stated herein.

       231. The Defendant AARP subjected Plaintiff to a hostile work environment

based on her age, over forty (40) years of age, through severe and/or pervasive actions,

thereby negatively altering the conditions of her employment and creating an abusive

working environment.




                                            31
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 32 of 214 PageID #:32


       232. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       233. The Defendant subjected Plaintiff to adverse actions based on her age

including but not limited to constructive termination and subjecting her to a hostile

environment.

       234. The aforementioned acts and omissions of the Defendant constituted

intentional discrimination against Plaintiff on the basis of her age, over forty (40) years

of age, and have deprived Plaintiff the enjoyment of all benefits, privileges, terms, and

conditions of her employment relationship in violation of 42 U.S.C. § 1981.

      235.   As a direct and proximate result of Defendants' actions, Plaintiff has

suffered emotional distress, lost wages and benefits, and other consequential damages.

                                     COUNT VI
                          Title VII—AGE DISCRIMINATION

       236. Plaintiff DODGEN repeats and realleges Paragraphs No. 1-234 as if fully

stated herein.

       237. The Defendant subjected Plaintiff to a hostile work environment based on

her age, over the age of 40 years old, through severe and/or pervasive actions, thereby

negatively altering the conditions of her employment and creating an abusive working

environment.

       238. The Defendant failed to take any appropriate action to redress the

discriminatory work conditions imposed on Plaintiff.

       239. The Defendant subjected Plaintiff to adverse actions based on her age

including but not limited to constructive termination, subjecting her to a hostile




                                            32
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 33 of 214 PageID #:33


environment, and failing to give assignments based on Plaintiffs age.

       240. The aforementioned acts or omissions of the Defendant constitutes

unlawful discrimination against Plaintiff because of her race, gender, and age, in

violation of the provisions of Title VII of the civil Rights Act of 1964, as amended, 42

U.S.C.§§2000e et seq.

       241. As a direct and proximate result of the above-alleged willful and reckless

acts or omissions of the Defendant, Plaintiff suffered damages, including but not

limited to lost and foregone wages and benefits and physical and emotional harm.


      WHEREFORE Plaintiffs pray for the following relief:

          (a) Declare the conduct of Defendant to violate the rights guaranteed to
             Plaintiff under appropriate Federal Law;

          (b) Grant a permanent injunction restraining Defendant, its officers,
             successors, assigns, and all persons in active concert or participation with
             them, from engaging in any employment practice which unlawfully
             discriminates on the basis of race, gender and age;

          (c) Order Defendant to make whole LAURINDA DODGEN by providing
             affirmative relief necessary to eradicate the effects of Defendant's
             unlawful practices;

          (d) Award actual and compensatory damages in amounts to be determined at
             trial and prejudgment interest thereon in excess of $75,000.00;

          (e) Order Defendant to pay lost, foregone, and future wages to LAURINDA
             DODGEN;

          (f) Grant Plaintiff her reasonable attorney's fees, costs, disbursements; and

          (g) Grant Plaintiff such further relief as the Court deems necessary and
             proper in the public interest.




                                              33
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 34 of 214 PageID #:34


PLAINTIFF DEMANDS TRIAL BY JURY



                                                  ___________________________

                                                  Keenan J. Saulter
                                                  Attorney for Plaintiff




Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 3SE
Homewood, Illinois 60430
(708) 573-0060 Telephone
(708) 573-0061 Facsimile
kjs@saulterlaw.com




                                         34
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 35 of 214 PageID #:35


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LAURINDA DODGEN,                             )
                                             )
          Plaintiff,                         )
                                             )
          -vs-                               )   Case No.:
                                             )
AARP,                                        )   Jury Trial Demanded
                                             )
          Defendant.                         )

                             COMPLAINT AT LAW




                                   Exhibit “A”




                                        35
                     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 36 of 214 PageID #:36
EEOC Form 5 (5/01)


                      CHARGE OF DISCRIMINATION                                                             Charge Presented To:                 Agency(ies) Charge No(s):
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                               FEPA
                    Statement and other information before completing this form.
                                                                                                               X EEOC
                     Illinois Department of Human Rights                                                                                                         and EEOC
                                                                           State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                         Home Phone (Incl. Area Code)            Date of Birth

Laurinda Paschal Dodgen                                                                                             (815)761-4375                       08/30/1978
Street Address                                                                  City, State and ZIP Code

2584 Warm Springs Lane                                                          Naperville, Illinois
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                   No. Employees, Members      Phone No. (Include Area Code)

AARP                                                                                                                500+                         (866) 448-3613
Street Address                                                                  City, State and ZIP Code

222 N LaSalle Street, Suite 710                                                  Chicago, Illinois 60601
Name                                                                                                                   No. Employees, Members      Phone No. (Include Area Code)



Street Address                                                                  City, State and ZIP Code



DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                           DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                     Earliest               Latest
          RACE              COLOR                  SEX                  RELIGION               NATIONAL ORIGIN                      01/23/2019                 08/16/2019

              RETALIATION                  AGE              DISABILITY                    OTHER (Specify below.)
                                                                                                                                    01/23/2019                 08/16/2019

                                                                                                                                                CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
Ms. Dodgen endured harassment and discrimination by her former employer, AARP, based on her race, age, sex and gender.

For nearly 10 years, Ms. Dodgen was a stellar employee in the AARP Illinois State Office, prior to being targeted and attacked by her two
direct supervisors Bob Gallo and Mary Anderson due to her race (African-American) her gender (Female) and her sexual orientation
(heterosexual).

Ms. Dodgen’s past performance was so high, that she was elevated to the position of Interim National Vice-President a position in which she
was recognized throughout the AAPR Organization for being a creative, effective and amazing leader and team player.

A few short months after completing that assignment and according to Mary Anderson, Ms. Dodgen was incapable of doing her job on any
level.

In fact, that was not the case—instead Ms. Dodgen was targeted in a pretextual racist hit job, which shouldn’t be tolerated in an organization
with the ethos and corporate values that AARP subscribes too—and was no doubt illegal.

As a result, Ms. Dodgen’s career, psyche, financial standing, healthcare benefits, health and retirement has been irreparably harmed. She had
planned to retire from AARP with a very generous retirement and benefits package that she was well on her way to fully earning/vesting
in—this was all destroyed by the reign of discriminatory terror that she was subjected too by Gallo and Anderson.

Please see the attached documentation for additional detail and supporting documentation.


I want this charge filed with both the EEOC and the State or local Agency, if any. I           NOTARY – When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will cooperate
fully with them in the processing of my charge in accordance with their procedures.
                                                                                               I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                         the best of my knowledge, information and belief.
                                                                                               SIGNATURE OF COMPLAINANT
                                                                                                    Verified by PDFfiller
                                                                                                    02/19/2020


       02/20/2020                Laurinda Paschal Dodgen                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                               (month, day, year)

           Date                                 Charging Party Signature
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 37 of 214 PageID #:37



February 19, 2020
Mrs. Laurinda Dodgen v. AARP
Additional Information for Attachment to Charge of Discrimination


                                     I. Overview

Ms. Dodgen was a stellar employee in the Illinois State Office, prior to being
targeted and attacked by her two direct supervisors Bob Gallo and Mary Anderson
due to her race (African-American); color; sex (Female) and her age (over 40).

Ms. Dodgen’s past performance was so high, that she was elevated to the position of
Interim National Vice-President a position in which she was recognized throughout
the AAPR Organization for being a creative, effective and amazing leader and team
player.

A few short months after completing that assignment and according to Mary
Anderson, Ms. Dodgen was incapable of doing her job on any level.

In fact, that was not the case—instead Ms. Dodgen was targeted in a pretextual
racist hit job, which shouldn’t be tolerated in an organization with the ethos and
corporate values that AARP subscribes too—and was no doubt illegal.

As a result, Ms. Dodgen’s career, psyche, financial standing, healthcare benefits,
health and retirement has been irreparably harmed. She had planned to retire from
AARP with a very generous retirement and benefits package that she was well on
her way to fully earning/vesting in—this was all destroyed by the reign of
discriminatory terror that she was subjected too by Gallo and Anderson.

                             II. Relevant Facts/Liability

      A. Mrs. Dodgen’s Career Prior to the Discriminatory Conduct and Hostile Work
         Environment was Created by B. Gallo and M. Anderson in January of 2019

       1.    August 3, 2010, Mrs. Dodgen has hit the ground running in her new
position. Mrs. Dodgen attended the ASD and Diversity Training in May, which
provided her with strong insight into the goals and challenges of the diversity work
for AARP. Mrs. Dodgen worked with Ms. Milan on the transition and quickly began
working on her objectives and measures for success for the diversity work in the
three neighborhoods. Mrs. Dodgen is working with the programs to expand their
programming and working with them to look to 2011 for innovative methods to
involve members in the minority communities1.

1
    See Plaintiff_00130
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 38 of 214 PageID #:38
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Mrs. Dodgen assumed the lead for the African American talk radio station, WVON
and worked with staff on the scheduled. Mrs. Dodgen assisted Ms. Worman in the
Rockford community, utilizing her connections in Rockford to provide linkages to
the health and AA/B community.

       2.    In February 23, 2011, Mrs. Dodgen has demonstrated WORLD CLASS
attributes and behaviors with staff, Ex. Council members, volunteers and agencies
she is working with in her areas2.

          3.      In July 28, 2011, Mrs. Dodgen’s Cultural Attributes were:

               ➢ Trustworthy: Consistently Exceeds

               ➢ Visionary: Consistently Exceeds

               ➢ Courageous: Consistently Exceeds

               ➢ Results Oriented: Consistently Exceeds

               ➢ Caring: Consistently Exceeds

               ➢ Engaging: Consistently Exceeds

               ➢ Energetic: Consistently Exceeds3

       4.      Mrs. Dodgen had many planning and implementation challenges the
first half of 2011 related to the organizational changes at AARP. Despite these
challenges she met the goal set forth in the first quarter and focused on Telling Our
Story, increase engagements of members, supporting the state team, and executing
SNG MC efforts in the second quarter. Mrs. Dodgen has used this opportunity to
become more involved in the portfolios for utilities, LTC, financial security and the
Protect Seniors Campaign.

Mrs. Dodgen has provided a detailed account of the objectives and goals she has
accomplished in the first ½ year. She utilizes her program management skills in the
planning and reporting of her accomplishments. She has routine communications
with the DC MME staff, and with the lack of funding in the second quarter of 2011,
she has developed a stronger working relationship with the portfolio leads and the




2
    See Plaintiff_00122
3
    See Plaintiff_00108


                                              2
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 39 of 214 PageID #:39
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


Congressional and State advocacy work. Her involvement with the LTC advocacy
resulted in filling busses with interested AARP members4.

      5.     Mrs. Dodgen had many planning and implementation challenges in
2011, and has delivered results to meet those challenges. She detailed the events
that were planned and executed by AARP, with Mrs. Dodgen doing the majority of
the work. She planned, executed and evaluated a Women’s Health Fair,
Health/Resource Fair, staffed several health fairs with volunteers.

Mrs. Dodgen has been very visionary with the Community Kitchen and partnership
with the Harold Washington Elementary School and Bridging Educational Services.
Her collaboration with the community partners was very creative, and the finished
products were exceptional. Mrs. Dodgen has gained many new volunteers through
the events and programs, and involved them in events such as the utility rally and
lobbying trip to Springfield for the utility bill. She is meeting with the volunteers on
a routine basis and they are planning upcoming events, and developing their
leadership skills.

She implemented new partnerships to address the hunger issue, working with
established organizations to getting donations of food from the line dancers. She
utilizes her program management skills in the planning and reporting of her
accomplishments. She partnered with the LTC advocacy lead to provide five
workshops for grandparents raising grandchildren.

The MME programs and activities went from being specific to only MME
communities, to the incorporation of Telling Our Story, supporting the portfolio
teams involving volunteers and members in the utilities, LTC, financial security
and the Protect Seniors campaigns5.

      6.     Mrs. Dodgen has worked to integrate the MME work with the portfolio
and advocacy work in the first half of 2012. Her volunteer group of 25 has planned
events and staffed them with volunteers.

A couple of major accomplishments of note is her work with the partnership to
sponsor the AA/B Men’s health meeting and the great turnout they have for the
meetings and the rooftop garden. She has been able to move forward goals set forth
in the health portfolio and the foundation goals of reducing hunger, while involving
the newly recruited volunteers.




4
    See Plaintiff_00110

5
    See Plaintiff_00102



                                              3
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 40 of 214 PageID #:40
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


Mrs. Dodgen works with Ms. Gooden, and Executive Council member, on a routine
basis on the planning, implementing and follow-up on many of the projects in her
Congressional Districts6.

       7.    Mrs. Dodgen trained many of her volunteers to take a strong role in
the YEAS work, and they presented sessions and got the questionnaires completed,
working to achieve their goals. She also had great success with the partnership of
the food depository, providing opportunities for the volunteers.

Mrs. Dodgen’s learning goals to better understand and become involved in the
portfolio advocacy were achieved with her work in the State Capitol and her
fellowship. She has increased her knowledge of the portfolio goals and used that
information with her advocacy with the Black Caucus.

One huge challenge has been with the Faith Based Initiative. Direction and
materials were not received until the fall, and despite delay she worked at meeting
the membership metric of 19,500. Her work with Trinity and Victory Apostolic has
been very consuming, but due to her planning and volunteer management, very
successful.

Mrs. Dodgen has often exceeded her goals and is consistently improving her skills
and knowledge to carry forth the portfolio and MME goals for AARP Illinois. Now
that she has a strong cornerstone for the MME programs, she is planning for a
productive 20137.

    8.    Mrs. Dodgen has done well working towards meeting her outreach,
MME and advocacy objectives this year.

She has done well continuing to build our relationships with several large churches
in the Chicago area, the highlight of which was the very well-attended CD 2 debate
hosted at Victory Apostolic Church in Matteson.

She has made a noticeable effort to improve her legislative advocacy skills by
working with the Aging Justice Program and coming to Springfield to lobby the
Social Security offset bill to which she added 11 co-sponsors.

Her community outreach and MME work, outside of the church work, is also on
track through speaking engagements on a variety of issues, our WVON
relationship, and working with Experience Corps and Governor's State.




6
    See Plaintiff_00092
7
    See Plaintiff_00085


                                              4
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 41 of 214 PageID #:41
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


Mrs. Dodgen’s work toward meeting her objectives continues with a busy second
half of the year with planned work on YEAS, additional church activities, and other
MME and outreach work8.

       9.     Mrs. Dodgen consistently exceeded the objectives she was expected to
meet during 2013. She rarely needs guidance; embraces and understands the need
for change; is an independent and creative thinker; consistently takes on new
projects/work; consistently produces successful results; is recognized by her
colleagues as a strong collaborator; and she is always open to assist others on the
Illinois team and elsewhere in the association.

Mrs. Dodgen is a creative thinker and a strong partnership builder who works
hard to make sure the work she does is successful.

When Mrs. Dodgen takes on a new issue or a new project, she does it with
enthusiasm and tirelessly works to make sure she knows everything she must know
to be successful9.

       10.   Mrs. Dodgen worked very hard during 2014 and often exceeded her
objectives. She excelled at using her outreach skills to attain results on AARP’s
AA/B MME work in Chicago and the South Suburbs, mostly through relationships
she has established with several mega-churches.

Most notably for 2014, Mrs. Dodgen accepted the staff lead on Work and Save
legislation (Illinois Secure Choice) and Illinois became the first state in the nation
to make a comprehensive program state law, meeting a major AARP dashboard
measure10.

      11.   Mrs. Dodgen developed deeper, strategic relevance in all CD (1, 2, 7)
w/AARP members, volunteers, elected officials & other partners to expand reach
and impact across IL.

       ➢ Strengthened state/local capacity to reach new multicultural audiences
         through deeper work on social agenda issues in the AA/B communities.

       ➢ Increased relevance/engagement of our outreach and advocacy work among
         50-64-year-olds across Illinois.


8
    See Plaintiff_00078
9
    See Plaintiff_00069
10
     See Plaintiff_00002




                                              5
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 42 of 214 PageID #:42
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


      ➢ Advocated for passage and enactment of the CARE Act, defended against
        potential cuts to Illinois’ HBCS and to enrollees within these programs on
        Medicaid.

      ➢ Achieved outcomes of FS Campaign to strengthen retirement security
        including signing and implementation of work and save legislation (i.e.
        Illinois Secure Choice).

      ➢ Protected and saved money for Illinoisans against unfair utility and telecom
        industry reforms.

      ➢ Recruited and engaged new volunteers, effective engagement of volunteer
        teams, achieved significant progress toward building a volunteer structure
        that is defined and integrated with targeted community work.


      ➢ Engaged in livable/age friendly community building awareness and action in
        communities of Chicago/Cook County.

      ➢ Increased partnerships within the Faith Based community and BGLO by
        creating a strategic social impact agenda11.

      12.    Mrs. Dodgen displays AARP's leadership behaviors consistently, and
she uses these behaviors to help and collaborate with AARP colleagues across the
country.

Mr. Gruenenfelder were impressed with consistent recognition she received
throughout the year from AARP colleagues in the national office and across state
offices.

In the past, Managers have had concerns with untimely communication with their
SOA and handling some of the administrative functions of the job when planning
events, but they have seen significant improvement and expect that to continue12.

      13.    Based off of Mr. Gruenenfelder’s comments and displayed in the work
done by Mrs. Dodgen in 2015 described in her self-evaluation, she often exceeded
her expectations for 2015 and look to more great successes in 201613.

     14.    Mrs. Dodgen’s collaboration on work with others was brought to Ms.
Haughton’s attention by ASD associates and ASDs in other states.
11
     See Plaintiff_00005
12
     See Plaintiff_00051
13
     See Plaintiff_00052


                                              6
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 43 of 214 PageID #:43
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Being a team player that can think on a dime and pivot to assist others is an
excellent leadership trait.

Mr. Gruenenfelder has consistently seen recognition come your way from others
across the country (AARP & AARP Foundation) and believes your work is a strong
example how AARP staff can take an Enterprise-wide view14.

      15.    Aside from consistently exhibiting all of the AARP leadership
behaviors in Mrs. Dodgen’s work with staff and volunteers, Ms. Haughton has
observed her coaching and mentoring the Experience Corps and RSVP staff
members.

This effort has built a more collaborative relationship with EC and AARP and has
extended to the RSVP staff members.

In these relationships, Mrs. Dodgen has become a go-to-person and created a
“staff-like” team that continues to grow15.

     16.    Recently awarded Best use of OCE Flex Funds is a testament to Mrs.
Dodgen’s over the top innovative efforts.

The Chosen Few House event tapped into a new audience for AARP and built
relevance by meeting people where they live.

Cultural events are relationship builders and Mrs. Dodgen has hit the high-water
mark on most of the events that she’s involved with - so much so that her associates
across the country call her to strategize.

Mrs. Dodgen’s ability to negotiate and collaborate with community, business and
internal AARP partners nets AARP great results16.

      17.    Mrs. Dodgen’s innovative and creative outreach strategies and tactics
helped to bring AARP to more people age 50-64 in the AA/B communities.

The creative and strategic "assists" that Mrs. Dodgen gives to her fellow ASDs in
Illinois and across the country are benefiting the entire enterprise.

Sometimes Mrs. Dodgen moves so fast that others have a hard time staying abreast
of her work so that they can be more helpful.

14
     See Plaintiff_00044
15
     See Plaintiff_00042
16
     See Plaintiff_00043


                                              7
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 44 of 214 PageID #:44
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Ms. Haughton suggests this is something that she’d like her to work on in 201717.

     18.    Excellent use of available resources to deliver impact in Mrs. Dodgen’s
ECP and to assist co-workers across the state and enterprise18.

       19.    Mrs. Dodgen’s skills at developing volunteer leaders that are trained to
handle both advocacy and outreach efforts without her presence has advanced her
efforts again in 201819.

       20.   The volunteer recruitment efforts in Bronzeville that was standing
room only, Mrs. Dodgen and her continued engagement and that of her associations
with those individuals has prepared many volunteer leaderships in the coming
year20.

      21.   Each event/activity prioritized 50+ multicultural and
multigenerational audiences in ways that creatively increased engagement by
showing up differently in community.

The data/metrics on Mrs. Dodgen’s events were exceptional and exceeded
expectations21.

       22.   AARP is known in the community because of the work Mrs. Dodgen’s is
doing. Mrs. Dodgen’s ability to collaborate with internal and external AARP
community partners, business and political influences and volunteers at all levels
expands AARP’s reach and the depth of work throughout the state22.

      23.    In addition to the collaborative work Mrs. Dodgen has done in Illinois
with her co-workers, she was able to translate her skills to build national (internal
and external contacts) enterprise wide as interim VP AA/B with MCL23.




17
     See Plaintiff_00046
18
     See Plaintiff_00016
19
     See Plaintiff_00017
20
     See Plaintiff_00018
21
     See Plaintiff_00019
22
     See Plaintiff_00020
23
     See Plaintiff_00022


                                              8
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 45 of 214 PageID #:45
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


       24.    Mrs. Dodgen, taking on the Interim AA/B VP position with MCL was a
great opportunity for her to call on all of her past work experiences and creativity to
excel in that work.

The feedback from MCL was exceptional as was the effort that she continued to
pour into the work here in Illinois24.

       25.   Mrs. Dodgen achieved her objectives for the year on advocacy and
social change.

To begin the year, Mrs. Dodgen took AARP on the passage of work and save with
gubernatorial signing of the Illinois Secure Choice Savings Program Act.

Mrs. Dodgen continued to maintain AARP’s faith-based partnerships, all of the
events/activities they host with AARP and managed all the volunteers working on
our issues.

Some of those events, such as the male health forum, have become self-sufficient
with AARP volunteers leading and organizing the work.

Mrs. Dodgen also broadened her connections with churches this year throughout
establishing partnerships and collaborations with Top Box Foods.

Mrs. Dodgen helped Top Box, which has a partnership in the national office with
AARP Foundation, expand and improve upon their work thereby helping them meet
the goals of their grant with the Foundation.

As Mrs. Dodgen describes in her objective summary, expanding AARP’s reach
across Chicago via helping with collaborations with Experience Corps, AARP
Foundation (e.g. Chicago Sky), RSVP, Connecting Caregivers to Community,
Women’s Legislative Leadership Program and Delta Sigma Theta.

These collaborations are helping AARP, and not just AARP Illinois establish its
presence in Chicago.
Mrs. Dodgen also helped the national office quite a bit working with MME on
several national events as she described.

Mrs. Dodgen also continued to lead our work with state and federal elected officials,
and began building AARP’s strength on local advocacy in Chicago by meeting with
and securing relationships with Chicago city aldermen.

Finally, Mrs. Dodgen organized a number of events in Chicago, most of which
expand or maintain AARP’s reach with AA/B audiences.

24
     See Plaintiff_00023


                                              9
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 46 of 214 PageID #:46
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Mrs. Dodgen’s has teams of volunteers in various areas of Chicago that help her
accomplish her work, and she understands the continuing need to grow and expand
the volunteer core in 2016, specifically focusing on developing volunteer leaders 25.

      B. Evidence of M. Anderson’s Overt Racism and Aggression Against Minorities

Prior to becoming Mrs. Dodgen’s direct supervisor in January of 2019, Mary
Anderson has previously been an independent contractor/contract employee for
AARP first in 2015, and second in 2017. In both instances she was retained by Bob
Gallo.

While in a strategy meeting during 2015, Ms. Carmenza Milan (a minority/diverse
female employee) and Mrs. Dodgen (a minority/diverse female employee) were
discussing something while Anderson was talking.

Shockingly, Anderson clapped her hands and snapped her fingers in both Ms.
Milan’s and Mrs. Dodgen’s faces telling them not to speak while she was talking.

Both Ms. Milan and Mrs. Dodgen were emotionally distraught regarding Anderson’s
conduct (which constitute a crime and a tort pursuant to the applicable Illinois
Law26) about the incident.

Ms. Milan was so emotionally distraught that she left the meeting and refused to
return and be in Anderson’s presence.

Ms. Milan reported this discriminatory and hostile conduct by Anderson to Mr.
Ryan Grunenfelder (Milan’s and Dodgen’s direct supervisor at the time).

Ms. Milan advised that Anderson’s conduct was culturally insensitive and
inappropriate in a professional setting.




25
     See Plaintiff_00050

26An Assault is the crime or tort of threatening or attempting to inflict immediate offensive physical
contact or bodily harm that one has the present ability to inflict and that puts the victim in fear of
such harm or contact.

See also Assault – 720 ILCS 5/12-1 (effective 2011). The crime of assault, pursuant to Illinois statute,
occurs when a person engages in conduct that places another person in a reasonable apprehension of
fear. Illinois law does not require you to have physically harmed someone to be charged with the
crime of assault. Someone can be charged with assault for engaging in conduct such as raising a
hand or fist to another or pointing a weapon or dangerous object at someone in a threatening
manner.


                                                  10
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 47 of 214 PageID #:47
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


The following week, Anderson acknowledged her racist hostility and criminal
conduct by calling to apologize to Ms. Milan and Mrs. Dodgen regarding her
behavior during the meeting.

        C. Derogatory – stereotypes (Angry Black Woman Troupe/Communication,
etc.)

AARP Illinois has an office culture that has been implemented prior to Mrs.
Dodgen’s employment. Anderson will pull out the “AARP Policy” when Mrs. Dodgen
does something that she has done for the past nine years with no problems.

Mrs. Dodgen does not have an issue with change; however, it is assumed that she
knows what the new culture is without discussing it first with Mrs. Dodgen or with
staff.


Mrs. Dodgen often checks with colleagues to see if this request is specifically for her
or for staff.

There has been changes to the IL culture and colleagues (Ms. Worman, Ms.
Hedderman, Mr. Obregon) have remarked that the emails to staff are really
directed to Mrs. Dodgen but Anderson puts it to the entire staff as not to seem like
it is directed to Mrs. Dodgen.

Mrs. Dodgen’s first meeting was with Anderson on January 23, 2019 at 10:00 a.m.
regarding Anderson and the disappointment that Mrs. Dodgen’s volunteer, Ms.
Chen, had regarding AARP not sponsoring the Lunar New Year Event.
Anderson stated that she felt attacked by Mrs. Dodgen. Mrs. Dodgen stated that she
would not use that narrative and that it is a narrative that is often put on black
women which is a racial trope to state Mrs. Dodgen was “angry”27.

Mrs. Dodgen stated that she had not done or said anything to attack her. She then
stated that she felt she had to defend herself.

Mrs. Dodgen stated there was no need to defend herself because she did not have
power in the decision that was made not to sponsor an event in the AA/PI
community and that Mrs. Dodgen was aware that Gallo made the decision.




27
  This is a common stereotype used to discredit and discriminate against African American Women. See “The
angry black woman: the impact of pejorative stereotypes on psychotherapy with black women.”
https://www.ncbi.nlm.nih.gov/pubmed/24188294. Last visited on 10/22/2019.

See also: “Serena Williams and the trope of the 'angry black woman'” Sept. 11, 2018.
https://www.bbc.com/news/world-us-canada-45476500. Last visited on 10/22/2019.

                                                        11
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 48 of 214 PageID #:48
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


Mrs. Dodgen stated her disagreement with the decision and that Ms. Chen
(volunteer) felt that Gallo was neglectful of the AA/PI community and did not want
to put effort or money into that outreach.

Ms. Chen has felt that AARP Illinois has been neglectful in the community as well
as Gallo being disrespectful and dismissive of the Asian community.

   D. Anderson’s Continued Harassment of Mrs. Dodgen

      1.    Mrs. Dodgen asked Anderson when they would be able to go over
sponsorships in their one-on-one May 16, 2019 at 10:00 a.m.

Anderson stated that she wanted to go over the discussion with the team to see how
it fit within their Chicago strategy.

       2.   Each team meeting, each Monday (May 20, 2019 and May 27, 2019)
Mrs. Dodgen would not be added to the agenda and/or was told prior to the meeting
that there was no time to discuss the issue at the meeting.

During their one-on-one they went over several sponsorships and Mrs. Dodgen
emailed the sponsorships to Anderson’s email.

Anderson stated that Mrs. Dodgen would not have time to discuss the sponsorships
during the MCL meeting but could discuss it at the next team meeting.

Mrs. Dodgen stressed the importance of making a decision due to the timeframe of
the request and the event dates to take place.

During their next one-on-one, Gallo was present, and Mrs. Dodgen again brought up
the sponsorships.
Anderson stated that they did not have time at the MCL but hey would make time
at the next meeting.

At the next meeting, they again ran out of time.

Mrs. Dodgen stated at the end of the meeting that she was supposed to speak about
her sponsorships.

Anderson stated that they could discuss it during their one-on-one and make a
decision.

Mrs. Dodgen stated that Anderson initially said that Mrs. Dodgen needed team
discussion and now it is ok to decide during their one-one-one which was wasted
time that could have been used for work.



                                              12
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 49 of 214 PageID #:49
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


Anderson then stated that she thought they could do it during the MCL but ran out
of time.

Mrs. Dodgen stated she had to leave for a meeting (team meeting was going over).

Mrs. Dodgen packed her things to leave for another meeting in Country Club Hills.

Mrs. Dodgen has had difficulty getting on the agenda due to time or not letting
Anderson know and stated Mrs. Dodgen could be added to the agenda and then
during their one-on-one she stated it is her responsibility to make sure she
remembers to add her to the agenda (Gallo was present during the meeting) but
colleagues are added easily.

      3.     Mrs. Dodgen returned from her sick leave on July 12, 2019, Anderson
stated she had been emailing and calling Mrs. Dodgen with no response all day and
did not know whether she had come to work.

The day prior, Mrs. Dodgen notified Anderson that she would be returning to the
office because she felt better, and she requested again for her to bring in a doctor’s
note. Which was counter to AARP Policy and Ms. Dodgen’s HIPPA Rights.

Mrs. Dodgen had several meetings with colleague’s that morning and during one
conversation, at approximately 9:30 am, D. Anderson stated to (Ms. Hedderman,
Ms. Love and Mrs. Dodgen) Anderson called her four times to inquire who was in
the office.

Anderson stated she told her who was in the office. Mrs. Dodgen had computer
difficulties and was unable to log onto her computer.

Mrs. Dodgen also did not have access to her cell phone and had left it at home. Ms.
Love assisted Mrs. Dodgen with getting into the computer so she could check her
emails.

Mrs. Dodgen saw several emails from Anderson asking where she was. Another
email stated she saw Mrs. Dodgen had email issues but did not call her and to give
her a call.

Mrs. Dodgen called Anderson and she began to berate her asking her why she
hadn’t called her, and it is AARP’s policy for staff to check in after leave.




                                              13
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 50 of 214 PageID #:50
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


She stated she had called her several times on her work and cell phone and she
didn’t answer. Therefore, Mrs. Dodgen was not being honest about her whereabouts.

Mrs. Dodgen stated to Anderson she had been in the office since 8:30 a.m. and had
computer difficulties, which she sent her an email about.

Anderson continued to ask why Mrs. Dodgen did not contact her. Anderson then
asked about the doctor’s note and told Mrs. Dodgen she needed to leave if she did
not have it.

Anderson asked if Mrs. Dodgen had seen her email and asked her to read it to her.
Mrs. Dodgen restated her question and said, “Are you asking me to read your
email?”, Anderson said yes, “Can you comprehend the email?”

Anderson stated that all of the items needed to be completed by Monday and she
would discuss Mrs. Dodgen’s insubordination on Monday.

Anderson also stated “Laurinda you are this close” to which Mrs. Dodgen did not
respond.

       E. Use of computer during meetings (stated that Mrs. Dodgen does not
                        participate)—Disparate Treatment

Mrs. Dodgen has been admonished for not participating in meetings as well as the
use of her computer.

For the past nine years Mrs. Dodgen has always brought her computer to staff
meetings.

Additionally, her colleague, Ms. Hedderman, has as well.

Often times, Mr. Obregon will have his computer on the meetings mentioned in
Mrs. Dodgen’s PIP.

      F. Bob stating that Mrs. Dodgen has Changed since Having the IVP Role
(Racist Troupe)

      1.    In a meeting with Gallo and Anderson on April 23, 2019; Gallo stated
that Mrs. Dodgen has acted differently and has not had the same work output since
she came back from her interim assignment.

Gallo stated that her colleagues have mentioned a change and was worried about
her and that they care about her.

                                              14
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 51 of 214 PageID #:51
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Mrs. Dodgen stated that if they cared they would have addressed their concerns
with her wellbeing to her directly.

Anderson interrupted and yelled “That’s why we are here today” while pointing
across the table in Mrs. Dodgen’s face.

Mrs. Dodgen told Gallo that she felt attacked by Anderson’s outburst and
aggressive tone/physical demeanor.

Mrs. Dodgen spoke to her colleagues about Gallo’s statements (Ms. Hedderman, Mr.
Obregon, Ms. Worman); each stated that they had not shared any concerns with
Gallo or Anderson and would have come to her directly if there was an issue.

      2.     Gallo also mentioned that Mrs. Dodgen has been different since the
interim assignment (day of her PIP on June 10, 2019; Gallo, Mrs. Dodgen, Anderson
were present in the room with HR on the phone) and a decrease is evident on her
year-end review (see review from Gallo, which was favorable comments, however,
he scored Mrs. Dodgen a 3 which is the lowest she has been scored to date of
employment).

Sadly, Gallo’s untrue characterization of Ms. Dodgen falls into the common racist
troupe of Ms. Dodgen somehow being “uppity”28 after having attained a high
position as a person of color that she earned on her own merits and performed in to
a high level.

Gallo stated that Ms. Hedderman and Ms. Haughton agreed. When Mrs. Dodgen
asked both employees, they stated they never made those comments.

Conversely—Ms. Haughton stated that she wrote a favorable mid-year review
which cannot be found in the system. This is suspicious at best.

        G. Not approving Mrs. Dodgen’s Work/Sponsorships

        1.      Anderson asked for their yearly budgets in early January 2019.


28 See: “Yep, ‘Uppity’ Is Racist” A lot of people have no idea that the word “uppity,” when applied to
black people, has racist connotations, but it's getting harder and harder to understand how public
figures, in particular, are able to maintain their ignorance of the term's history. Nov. 22, 2011.
https://www.theatlantic.com/politics/archive/2011/11/yep-uppity-racist/335160/
Last visited on 10/22/2019.

See also: “Limbaugh Calls Obama “Uppity”” Feb. 11, 2010. https://newsone.com/437072/limbaugh-
calls-obama-uppity/
Last visited on 10/22/2019.


                                                   15
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 52 of 214 PageID #:52
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


       2.     Mrs. Dodgen’s budget was submitted on February 1, 2019 at 6:41 p.m.


      3.     They moved forward on sponsorship plans on June 12, 2019 while Mrs.
Dodgen's colleagues started working on their plans in the beginning of the year (Ms.
Worman worked on several projects many of which completed; (Ms. Hedderman
completed Lockport project planning; Mr. Obregon’s projects fell through but were a
completion of 3-year project).

       4.    Mrs. Dodgen has been told on several occasions in her one-on-one
meetings that she works in a silo and her colleagues do not and they work together
(April 8, 2019 and April 23, 2019).

Mrs. Dodgen has been told she needed to work on her communication and her
colleagues all communicate on the work that they do.

These comments were brought verbally and in writing.

       5.    Mrs. Dodgen has addressed the silo comment and the lack of teamwork
in a group meeting on May 25, 2019 (Mr. Obregon, Ms. Worman, Ms. Hedderman,
Anderson) and staff stated that everyone works in a silo as well as that is the
general structure of their office as well as the national office (Ms. Worman’s specific
statement).

It was stated by Ms. Hedderman, that Mrs. Dodgen assists colleagues when asked
and work as a team when on team projects.

Mrs. Dodgen stated that she felt like she was stagnant and was waiting for this
meeting per Anderson’s request to start working on sponsorships.

Ms. Hedderman also stated that she had not started working in Chicago and was
waiting on a final strategy from the team.

Ms. Hedderman stated that she had started working in Lockport.

Ms. Worman stated that she felt bad because she had started working in
communities and that Mrs. Dodgen should start working as well.

Mrs. Dodgen stated that she was told they needed group consensus and the group
stated that they did not have consensus when starting their work.

Anderson did not make a comment during the exchange.

       H. Points of PIP - Calling off one-on-one per emails provided

                                              16
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 53 of 214 PageID #:53
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Mrs. Dodgen has requested to meet by phone and/or to change to another day.

On June 5, 2019 Anderson was leaving and Mrs. Dodgen said to her when would
she like to reschedule their meeting the following day (Thursday) and Anderson
said she did not know as she was not going to be there.

Mrs. Dodgen stated that the date for personal leave had been on her calendar for a
month.

Anderson stated she did not know that, looked very frustrated and came back to her
office.

Mrs. Dodgen stated that it was her daughter’s graduation, but she could call in
after the graduation if she would like.

Anderson said no, “I need to meet with you in your face”.

A few moments later Ms. Hedderman came to Mrs. Dodgen and stated she too could
not meet with Anderson, but Anderson was fine with her meeting by phone.

Mrs. Dodgen then asked her other colleagues if they are allowed to meet by phone
and they all stated yes, and it was not a problem.

       I. Calls are Allowed to be by phone if Anderson is out of the Office

Anderson has no problems or issues when Ms. Hedderman requests to change a
meeting; however, when Mrs. Dodgen requests to even meet by phone or change a
date it is turned down.

      1.    On July 1, 2019, Anderson, Ms. Cariello (HR) and Mrs. Dodgen had a
meeting regarding Anderson’s concerns with her conduct on June 26, 2019.

      2.     On June 26, 2019 Anderson, Ms. Cariello and Mrs. Dodgen had a
meeting to discuss AA/PI outreach. During the meeting Anderson asked if Mrs.
Dodgen could write a letter.

Mrs. Dodgen stated that she was unable to do so that week due to a capacity issue.

Anderson later sent her an email stating that Mrs. Dodgen was insubordinate in
the meeting and characterized her response and the interaction in a demeaning
way.

Mrs. Dodgen stated that she disagreed with her assessment of the meeting and
restated her position.

                                              17
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 54 of 214 PageID #:54
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination




Mrs. Dodgen followed up with an email.

Anderson continued to use a negative stereotype in what she says Mrs. Dodgen
stated and in what she says her demeanor was during the meeting.

Subsequently, Mrs. Dodgen was told that due to her workload she would be unable
to attend Delta Sigma Theta National Convention (an invite from MCL).

This is retaliation based on the letter sent on Friday, June 28, 2019.

Since the letter, Anderson has continued to have meetings and correspondence
without HR or Gallo present as Mrs. Dodgen has requested since April 23, 2019.

       J. Vacation Policy

Mrs. Dodgen spoke to Gallo regarding issues staff had with Anderson regarding
vacation and wanting them to request permission for vacation.

Gallo stated that was not our culture and he didn’t even ask for permission but
notified his boss of vacation.

Gallo stated he would talk to Anderson and she was currently taking management
classes in DC.

Gallo stated that Anderson said she didn’t understand why she needed classes.

Gallo then stated that he thought it was best for her to take the classes and Mrs.
Dodgen commented that she managed heavy handed and agreed it was best.

Mrs. Dodgen stated that she wanted her to be successful in her role and additional
management training was needed.

Anderson had complaints regarding Mrs. Dodgen not inputting items into the
master calendar.

Anderson stated all staff used this calendar except for Mrs. Dodgen.

Mrs. Dodgen stated that she did not have any vacation to add at the time and would
do so when she had planned a vacation.

Mrs. Dodgen stated that she generally adds her managers to her vacation on the
calendar.

Anderson stated that wasn’t necessary and wanted Mrs. Dodgen to use the system.


                                              18
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 55 of 214 PageID #:55
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


After speaking with Ms. Hedderman and Ms. Haughton they both stated that Ms.
Hedderman had similar output in 2018 but was not admonished for the output.

Both Ms. Hedderman and Mrs. Dodgen had a sick child that was cared for in 2018
and arguably had similar outcomes; yet Ms. Hedderman received higher marks on
her year-end review and was the Interim Manager.

When Mrs. Dodgen took a personal day, Anderson stated that she was unaware of
the date.

Mrs. Dodgen stated it was on the portal as well as has been on her calendar for over
a month.

Anderson stated that she asked everyone to put their vacations on her calendar and
Mrs. Dodgen was the only one that did not comply.

Mrs. Dodgen asked all of her colleagues if they were asked to add Anderson to
emails.

Ms. Worman and Mr. Obregon stated that it was mentioned.

Ms. Hedderman stated she was never told to add Anderson and does not add
Anderson to any of her vacations or personal time.

Ms. Hedderman puts vacations on the portal like the entire staff and on her
calendar only (conversation between Mr. Obregon, Ms. Worman, Ms. Hedderman
and Mrs. Dodgen via text).

In a meeting during the PIP as well as on June 12, 2019, Anderson stated she does
not have access to the team calendar which is why she would like to go over
vacation request verbally and would like them on her calendar.

          K. Violation of the Sick Policy/HIPPA

          1.    On July 8, 2019, Mrs. Dodgen sent an email stating that she was out
ill.

     2.    Anderson responded on July 10, 2019 that Mrs. Dodgen would need a
documented letter from a physician.

Mrs. Dodgen had a letter and stated that fact.

Each subsequent email that Anderson sent, stated upon her return, Mrs. Dodgen
needed to submit a sick leave letter.


                                              19
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 56 of 214 PageID #:56
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


AARP’s policy is, after 5 days a letter is needed.

Upon Mrs. Dodgen’s return, Anderson persistently asked her for the letter and sent
an email stating that if she does not have the letter that she needed pack her items
and to go home.

Again, Mrs. Dodgen stated she has the letter and would send it to her and reminded
her of their Policy.

Anderson stated that under special circumstances and under the advisement of HR
and the Vice President of HR, Mrs. Dodgen has three days.

Mrs. Dodgen asked if Anderson had that in writing and she stated, “Yes, I do, and
we can discuss it on Monday”.

Mrs. Dodgen then asked if she was stating that she could not send the information
to her.

Anderson’s response was that “we will discuss it on Monday, and I need to get that
documentation from you today. If you do not have that documentation, then I need
you to go home.”

       L.      Untrue Allegations that Ms. Dodgen Works in a Silo

It is stated that Mrs. Dodgen does her own work and does not add to the team
dynamic or projects, however, below is a listing that evidences that this was also
untrue.

            ➢ 2018 – National MCL event (worked on planning committee over the
              year to plan for the event);

            ➢ EIE event on October 2, 2018; assisted Mr. Gruenenfelder on event;

            ➢ Mayoral event on March 17, 2019 assisted with
              turnout/attendance/panel and flyers (this received National
              Recognition for the Chicago/State of Illinois Team);

            ➢ Ms. Hendren event May 11, 2019 assist with all aspects of the event
              (food, location, attendance, marketing, day of event set up);

            ➢ Covered event for Ms. Hedderman on June 5, 2019 – MFG movie;




                                              20
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 57 of 214 PageID #:57
2020.2.19 Laurinda Paschal Dodgen Charge of Discrimination


             ➢ Ms. Dodgen took away from her own personal day (June 19, 2019) to
               cover an event for Ms. Hedderman;

             ➢ Invites and comments to event plans; and

             ➢ Completion of paperwork for Experience Corp and AARP for the
               African Festival – July 2019.


        M. Evidence of Ms. Dodgen’s Excellence After She Worked for AARP

Ms. Dodgen was so proficient that one of the events she worked on and created
during the early months of 2019, was still implemented after she no longer worked
for AARP and this is emblematic of her excellent work product throughout her
AARP tenure. 29

        N.       HIPPA/Privacy Violations Post-Sick Leave

Gallo (and perhaps Anderson) repeatedly discussed Ms. Dodgen’s health status and
condition, sick leave and other private health information with both Ms. Dodgen’s
co-workers as well as external partners without her permission. This was an
invasion of her privacy (a separate cause of action that will be added to our
Complaint) and a violation of her HIPPA Rights (again a separate cause of action).




29
  Ms. Dodgen created a partnership and event for a Trolley Tour to African American Art Galleries. This event took
place on October 8, 2019 and was advertised not only on the AARP Illinois site, but also throughout multiple
Chicagoland media outlets.

See: https://local.aarp.org/aarp-event/aarp-il-gallery-guichard-trolley-events-chicago-il-9202019-ssnh5wbg5ck.html
Last visited on 10/22/2019.


                                                       21
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 58 of 214 PageID #:58




              Laurinda Paschal-Dodgen

          IPO/Performance Development

                   Manager Evaluation

           Period: 01/01/2018-12/31/2018

               Manager: Mary Anderson




                                Plaintiff_00001
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 59 of 214 PageID #:59
1




    IPO/ Performance Development
    Manager Evaluation Completed            -
    Laurinda Paschal-Dodgen

    Job Title: Associate State Manager                      Manager: Mary Anderson
    Document Type: IPO/ Performance Development             Period: 01/01/2018 - 12/31/2018
    Template: Performance Template                          Document ID: 2090511
    Status: Completed                                       Due Date: 01/25/2019


     Employee Data
                              Empl ID :    000062311
                          Department :     30720                             Illinois State Office
                        Location Code :    IL02                              Chicago IL State

    The document status is Completed.

                    -
    Section 1 Performance Objectives
    Objective 1: Objective 1: Grow the scale, reach and impact of our local w
    Description :

    Build on the collaborative strengths of the network to advance advocacy and engagement efforts that will
    effectively deliver on the AARP promise to add value for the 50+ and their families.

    Measurement :

    Significantly increase the # of lives impacted over 2017
    Report # of direct interactions in Cvent
    50% of events lead by volunteers
    Increase the # of multi-cultural lives impacted by 24%
    Add Livable community work in each ASD territory
    Stay within budget and deliver on all promises internal and external




                                 Good progress made in leveraging the value of volunteers throughout the
                                 year. Going forward Laurinda will take full advantage of leveraging the use of
               Manager Comments: Ellen Acevedo and the Communications team to increase the numbers of
                                 volunteer leaders especially in the in-district goal to have those leaders in
                                 every legislative district in her region.



                                       My ability to recruit highly talented volunteers, manage
                                       the gifts and talents of my volunteer teams was a major
             Employee Comments:        tactic to help me accomplish work while achieving the
                                       AARP standard of 50% volunteer led activities. My
                                       volunteers provided direct services to advocacy ASD's




                                                    Plaintiff_00002
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 60 of 214 PageID #:60




                                    and Chicagoland ASD's when needed providing volunteer
                                    hours throughout the state. I have assisted colleagues
                                    with Bike the Drive solidifying Chicago's south-side faith
                                    based community to attend and increasing minority
                                    representation. I have worked on entrepreneurship and
                                    work at 50+ initiatives in the black community providing
                                    sustained relationships with business owners that are
                                    providing much needed jobs on Chicago's south and west
                                    sides.


                    Created By :   Laurinda Paschal-        02/27/2018 6:43PM
                                   Dodgen
Objective 2: Objective 2: Deliver Impact Through Advocacy
Description :

Deliver on local, state and federal advocacy goals. Add volunteer capacity, tools, tactics and strategies to
increase overall effectiveness. Plan and executive on voter engagement strategies for 2018 elections.

Measurement :

Contribute to Enterprise's # of lives impacted regarding:
Caregiving
Healthcare (Medicare/Medicaid, ACA, Rx, etc.)
Social Security/Pensions
Work/Jobs
Safety
Infrastructure/Transportation




                             With a solid foundation and reputation in her Congressional, State and City
                             advocacy spheres Laurinda has an opportunity to build upon that particularly
                             during the mayoral election and with the new gubernatorial administration to
           Manager Comments:
                             further increase the presence, power and influence of AARP. What will be
                             required is to add the necessary volunteer capacity to extend the ILSO reach
                             and for greater consistency in from of longtime and newly elected officials.



                                    I provided many opportunities to increase tactics and
                                    strategy to positely impact our advocacy agenda.

         Employee Comments:
                                              •    NUL Partnership - One of 5 states to complete NUL MOU to
                                                   create a Chicago specific partnership that provides education
                                                   and outreach to entrepreneurs. I utilized Nancy LeMonds
                                                   Decade Dinner approach to reaching entrepreneurs through




                                                  Plaintiff_00003
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 61 of 214 PageID #:61




                                                    dinner using Jeffersonian Discussion techniques. The Decade
                                                    Dinner will be a pilot program for AARP in 2019 for 4 states.
                                               • Workforce Development - worked with national
                                                 partner to provide a career fair to veterans in
                                                 partnership with Chicago Sky to reach veteran
                                                 workers. This program enabled me to work on two
                                                 AARP initiatives - veterans outreach and Back to
                                                 Work 50+.
                                               • Spoke at Utility Press Conference in Rockford, IL for
                                                 colleague.
                                               • Collected Voter Education Petitions at all local events.
                                               • Assisted with Utility referendum in Chicago — outreach
                                                 to Alderman to assist colleagues efforts. Lead volunteer
                                                 efforts to meet with select Alderman to discuss the
                                                 utility referendum.
                                               • Worked on the Enough is Enough Chicago community
                                                 forum. Created a robust forum with three weeks of lead
                                                 time reaching 120 people in the ECP (Bronzeville)
                                                 community. Elected officials and community leaders
                                                 attended the event increasing our presence and relevance
                                                 on issues that impact AA/B community.



                     Created By :   Laurinda Paschal-          02/27/2018 6:44PM
                                    Dodgen
Objective 3: Objective 3: Grow Volunteer Engagement
Description :

Contribute time and talent to state-wide volunteer plan to increase the # of active advocacy volunteers in each
district.

Measurement :

Grow the diversity of volunteers (political party, race, ethnicity, ideology and skill sets).
Assure that volunteers are trained to lead 50% of our events and activities
Assist in strengthening the role of the Executive Council in this work.




                             Moving beyond the ability to do this which Laurinda undoubtedly has she will
                             need to refocus her attention on building a stronger, more influential base of
           Manager Comments:
                             volunteer leadership by taking advantage of the resources that Ellen Acevedo
                             and OVE brings to this work.



          Employee Comments:         My ability to recruit highly talented volunteers, manage




                                                    Plaintiff_00004
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 62 of 214 PageID #:62




                                   the gifts and talents of my volunteer team was a major
                                   tactic to help me accomplish this work while achieving the
                                   AARP standard of 50% volunteer led activities. My
                                   volunteers provided direct services to advocacy ASD's
                                   and Chicagoland ASD's when needed providing volunteer
                                   hours throughout the state. My volunteers are all AA/B
                                   and live, work and play in their communities providing
                                   outreach for AARP within their communities. I have
                                   worked alongside Charles Johnson, EC volunteer to
                                   produce financial 50+ for south side residents.


                                   4 specialized teams


                                            1.    Male Health Forum
                                           2.     Women's Health Forum
                                           3.     Financial Security
                                           4.     Caregiving Team


                   Created By :   Laurinda Paschal-         02/27/2018 6:45PM
                                  Dodgen
Objective 4: Objective 4: Provide strong leadership and manage volunteers
Description :

Effectively coach and encourage a strong team of volunteer leaders that are well equipped to deliver on our state
plan and contribute to our national goals and objectives.

Measurement :

Serve as a role model by providing chance leadership to volunteers.
Execute towards dashboard goals (lives impacted).
Participate in and encourage training that will improve skills, confidence and overall volunteer work products.
Resolve issues promptly
Encourage by rewarding, recognizing and responding to feedback in a positive manner.




           Manager Comments: See previous remarks.



                            Volunteers are instrumental in the community work within the AA/B
         Employee Comments: community. Volunteers lead and provide feedback/encouragement on how to
                            create new programming (Caregiving program) and the run of show for most




                                                 Plaintiff_00005
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 63 of 214 PageID #:63




                                      large events. Each team has meetings to discuss marketing of events,
                                      program and run of show. I am provided with speaking time while the
                                      volunteers run the essential programs for our four community teams.
                                      Additionally, volunteers find spaces to host financial security discussions
                                      across all three congressional districts.



                     Created By :    Laurinda Paschal-         02/27/2018 6:45PM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-         02/27/2018 6:49PM
                                     Dodgen
Objective 5: Objective 5: Personal Development
Description :

Explore with manager opportunities to enrich AARP Enterprise knowledge through state and national leadership
contacts, Attend at least one new offsite course that will increase my leadership skills.

Creatively use community builder hours to impact a local initiative

Measurement :

Completion of at least one offsite professional development course.
Community Builder hours make a noticeable difference in a community.




                             Laurinda consistently exceeds expectations in this area of personal
                             develpment and in particular should consider how to take advantage of her
           Manager Comments:
                             participation in the Crain’s Leadership Academy to advance AARP's agenda
                             and priority issues in 2019.



                                      I utilize my community builder hours each year to volunteer for community
                                      soup kitchens, homeless day shelters, elementary school outings and create
                                      a college tour each year for 50 high school students. Additional professional
                                      development can be seen below:



                                                •    Crain's Leadership Academy: Professional Development
                                                     academy for high-performing leaders that are nominated and
         Employee Comments:                          selected for the 6 series instructional development course.
                                                • CHI's Diversity & Health Equity Symposium
                                                  Panelist 'Health Equity in the US': A leading
                                                  annual collaborative event that focuses on diversity
                                                  and equity in healthcare.
                                                • Defender's Women of Excellence Award: Each
                                                  year the Chicago Defender awards 50 women that
                                                  are nominated by their peers whose lives




                                                    Plaintiff_00006
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 64 of 214 PageID #:64




                                            exemplifies extraordinary stature, poise and grace.
                                       •    Springboard to Success Board: Selected for the
                                            CHA nonprofit youth readiness board. I was
                                            currently voted in as the Vice Chairman after less
                                            than one year of service on the board.
                                       •     Women in Healthcare: attended a women in
                                            healthcare conference for executives in healthcare
                                            and the first day of the NAHSE conference for men
                                            and women in healthcare leadership
                                       •    Martha's Village: Selected for the board of Martha'
                                            s Village which is a homeless shelter for families
                                            locate on Chicago's southside.
                                       •    I have been invited to speak in 2019 to
                                            Northwestern University students on health equity
                                            and diversity and inclusion topics.
                                       •    I have been selected to host a panel in 2019 for the
                                            Aging Conference alongside Lisa Whitmore Davis
                                            to discuss outreach in the black community and to
                                            sit on a diversity and inclusion panel discussion
                                            during the conference.




             Created By :   Laurinda Paschal-        02/27/2018 6:47PM
             _ Dodgen_
Objectives Summary

         Manager Comments:
        Employee Comments:
                                Personal statement:


                                My performance to date has reflected contributions in local
                                advocacy initiatives, Faith Based outreach, increased
                                engagements of members, supporting the state team, and
                                executing ECP community efforts. Thus far I have contributed
                                directly to all 2 out of 3 of our enterprise strategy objectives
                                (Grow Impact, Grow Relevance). I positioned myself to assist
                                colleagues as well as personally meet all of my individual
                                performance objectives. Below are a few highlights of specific
                                measurable outcomes that speak to the above assessment:




                                           Plaintiff_00007
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 65 of 214 PageID #:65




W                            Strengthened, and in some cases created new avenues for
                             AARP to participate as a thought-leader in conversations
                             relevant to the multicultural communities, which lead to
                             development of new partnerships and avenues to deliver on our
                             social change and engagement objectives.


                             Ongoing Volunteer management activity


                                    •   My ability to recruit highly talented volunteers, manage the gift;
                                        and talents of my volunteer team was a major tactic to help me
                                        accomplish this work while achieving the AARP standard of
                                        50% volunteer led activities.
                                    • My volunteers provided direct services to advocacy
                                      ASD's and Chicagoland ASD's when needed
                                      providing volunteer hours throughout the state.
                                    • 4 specialized teams
                                           • Male Health Forum
                                           • Women's Health Forum
                                           • Financial Security
                                           • Caregiving Team


w
                             National to Nationwide


                                        Black History Month multi-state activation:
                                              • Black Panther - Led Black Panther
                                                activation with MFG and pre-roll creation
                                                through BundyMedia and AARP Studios
                                                that was played in over 80+ movie theater;
                                                nationally during the first week of the Blacl
                                                Panther release. The activation reached
                                                over 17k members and non-members
                                                nationally and was played in over 80
                                                theaters.
                                              • BHM Pilot: Created a multi-state initiative to
                                                   address the issue of black wealth inequity in
                                                   the black community. This programmatic
                                                   response leveraged AARP resources,
                                                   celebrity guest speakers and issue experts
                                                   to engage community reaching 2500k
                                                   audience and 62k social media
                                                   engagements nationally.
                                                          • Communications Isolidified—
W




                                     Plaintiff_00008
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 66 of 214 PageID #:66




                                                       four interviews for the BHM
                                                       Chicago pilot
                                                                • WVON
                                                                • WGN radio
                                                                • TNT News
                                         • NUL    Partnership  - One of 5 states to
                                           complete NUL MOU to create a Chicago
                                           specific partnership that provides
                                           education and outreach to entrepreneurs.
                                           utilized Nancy LeMonds Decade Dinner
                                           approach to reaching entrepreneurs
                                           through dinner using Jeffersonian
                                           Discussion techniques. The Decade
                                           Dinner will be a pilot program for AARP in
                                           2019 for 4 states.
                                         • Workforce Development - worked with
                                           national partner to provide a career fair to
                                           veterans in partnership with Chicago Sky
                                           to reach veteran workers. This program
                                           enabled me to work on two AARP
                                                      -
                                           initiatives veterans outreach and Back to
                                           Work 50+.




                         ECP Events - Community Collaborations:




                                Plaintiff_00009
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 67 of 214 PageID #:67




w                                   • Advocacy
                                             • Spoke at Utility Press Conference in Rockford,
                                                  IL for colleague.
                                             • Collected Voter Education Petitions at all local
                                                  events.
                                             • Assisted with Utility referendum in Chicago       —
                                              outreach to Alderman to assist colleagues
                                              efforts. Lead volunteer efforts to meet with
                                              select Alderman to discuss the utility
                                              referendum.
                                           • Worked on the Enough is Enough Chicago
                                              community forum. Created a robust forum wit!
                                              three weeks of lead time reaching 120 people
                                              in the ECP (Bronzeville) community. Elected
                                              officials and community leaders attended the
                                              event increasing our presence and relevance or
                                              issues that impact AA/B community.
                                    • Outreach
                                           • Community Financial Programs
                                                      • Host Finance 50+ in community
                                                           created and presented 100% by
                                                                                                 —
                                                           volunteers (Chatham, downtown
                                                           Chicago, Matteson)
                                                      • Created a Women in Finance
                                                           seminar with SBA and U.S.
                                                           Securities and Exchange
                                                           Commission to women groups
                                                               hosted in three Chicago
                                                               communities.
                                    • Faith BasedInitiative
                                                                         —
                                           • Black History Month Teacher Appreciation
                                                            • In collaboration with Experience
                                                              Corp reached over 15 churches and
                                                              25 awards presented throughout the
                                                              month of February. Press releases
                                                               were created and sent to AA/B
                                                               media to highlight the program.


                             Trinity United Church of Christ (TUCC)


                                    • AARP Select Programs
                                          • The Male Health Forum- The monthly forum
                                               provides health education provided by Stroger
                                               Hospital for men. The program also mentors
                                               Northwestern Medical School students that
                                               provide research on male health and outreach

W




                                    Plaintiff_00010
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 68 of 214 PageID #:68




                                                opportunities for medical students.
                                                                           —
                                            • Caregiver Support Group monthly initiative
                                                run by volunteers. Program provides resources
                                                to caregivers to combat isolation. This prograrr
                                                is also a national to nationwide approach to
                                                caregiving utilizing the CC2C faith-based
                                                outreach plan developed by MCL.
                                                Mt. Calvary Baptist Church
                                    • Women's Preventative Health Initiative — The monthly
                                      forum provides health education provided by Rush
                                      Hospital.
                                    • Movies for Grown Ups
                                      Provide pre-screen movies in community. Great way to
                                      engage members and new members and recruit
                                      volunteers. MFG team reaches out to me on a bi¬
                                      monthly basis to gage my thoughts on upcoming movies
                                      that should be screened for states in the AA/B
                                      community.Ihave chosen and suggested many highly
                                      attended screenings across the nation.


                                    •   Chicago Sky
                                              • Create three community programs with
                                                Chicago Sky (financial education, workforce
                                                development, fitness and health)
W                                             • Provide tabling for Sky games. Provide all
                                                marketing materials that are seen throughout
                                                the game (Jumbotron, side boards, print and
                                                digital media)
                                              • Collaborate with EC on Chicago Sky
                                                activation (Guinness Book of Records event,
                                                Veterans Workforce Development event)
                                              • Represent AARP at all Sky functions which
                                                has created partnerships with U of Chicago,
                                                  Polished Pebbles andISeek the Ladder.




                             Professional Development


                             I am consistently seeking professional development to
                             increase my skill set and reach in the Chicagoland area.


                                    •   Crain’s Leadership Academy: Professional Development




                                     Plaintiff_00011
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 69 of 214 PageID #:69




                                        academy for high-performing leaders that are nominated and
                                        selected for the 6 series instructional development course.
                                    • CHI’s Diversity & Health Equity Symposium
                                      Panelist 'Health Equity in the US': A leading
                                      annual collaborative event that focuses on diversity
                                      and equity in healthcare.
                                    • Defender's Women of Excellence Award: Each
                                      year the Chicago Defender awards 50 women that
                                      are nominated by their peers whose lives
                                      exemplifies extraordinary stature, poise and grace.
                                    • Springboard to Success Board: Selected for the
                                      CHA nonprofit youth readiness board
                                    • Women in Healthcare: attended a women in
                                      healthcare conference for executives in healthcare
                                      and the first day of the NAHSE conference for men
                                      and women in healthcare leadership
                                    • Martha's   Village: Selected for the board of Martha'
                                      s Village which  is a homeless shelter for families
                                      locate on Chicago's southside.
                                    • I have been invited to speak in 2019 to
                                      Northwestern University students on health equity
                                      and diversity and inclusion topics.
                                    • I have been selected to host a panel in 2019 for the
                                      Aging Conference alongside Lisa Whitmore Davis
                                      to discuss outreach in the black community and to
                                      sit on a diversity and inclusion panel discussion
                                      during the conference.




                             Mentorship


                                    • I have mentored colleagues from EC and RSVP on community
                                      engagement, board development opportunities, and contract
                                      management while providing a collaborative atmosphere.



                             Colleague   and Community Partner Comments


                                    • 7 don't know if you realize this but black people in Chicago
                                        know AARP due to your efforts...great job in what you are
                                        doing in the community." radio personality
                                    • "I wanted to touch base with all of you that attendee
                                      the amazing AARP dinner last Tuesday. What a
                                                                                                      '
W




                                    Plaintiff_00012
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 70 of 214 PageID #:70




                                       great gift I was able to share with my daughter,
                                       Genesis, for her 22nd Birthday! She has a renewec
                                       outlook on her future success and was so grateful
                                       to all of you. The entire drive home that night was
                                       filled with smiles and laughter. She took all the
                                       beautiful stories of courage and perseverance and
                                       is determined to follow through with her own
                                       personal journey of entrepreneurship. We thank
                                       you and look forward to the next time we all can
                                       get together again to reconnect. " entrepreneur
                                     • "I want you to know that you are bomb. I want you
                                       to know thatIadmire you from afar. I want you to
                                       know that you matter!" U of Chicago exec.
                                     • "Laurinda, Thank you for the leadership you
                                       demonstrated during the Black History Month
                                       project. Your support was invaluable. "
                                     • "Your collegial support over this year has lifted me
                                       whenI was down, wiped away my tears when I
                                       cried , Served as an open sounding board and a
                                       gentle push to get back in there and give it my all. I
                                       appreciate you and am grateful to have you in my
                                       village. "
                                     • "Laurinda, Thank you for being an awesome
                                       colleague all year long. "
                                     • "You did such a great job with the EIE Forum in
                                       Bronzeville! The facilitator, panel, location, getting
                                       folks there and the food all had your special
                                       signature event touches! Great job!"



        -
Section 2 Overall Summary

            Manager Rating: Meets


        Manager Comments:
                            Laurinda's creative problem solving skills and innovative ideas, concepts and
                            execution of those are second to none in finding new ways to increase
                            AARP's relevance and impact. She truly emulates the need to take AARP
                            from a "national to a nationwide" organization as demonstrated in how she
                            has lead the MSL group from both in the nationa office while serving as an
                            interim VP and from the state office in her current position. What's needed
                            from myself and her new manager is to ensure that she gets the credit
                            deserved for her ideas and leadership instead of others who take her ideas
                            and call them their own. Both her new manager Mary Anderson and myself
                            will ensure that happens in 2019. Laurinda has the innate potential to be a
                            leader by showing the way to others and has demonstrated the potential time
                            and again to be working at an "exceedinly' high level which I have confidence
                            she will be doing in the year ahead.




                                      Plaintiff_00013
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 71 of 214 PageID #:71



                 Employee Rating:
           Employee Comments:




            -
Section 3 Employee Comments


          Employee Comments:




            -
Section 4 Manager Feedback


            Manager Comments:




            -
Section 5 eSiqnature Section

Laurinda Paschal-Dodgen                                    01/25/2019 6:00:06PM

Employee Signature                                             Date


Robert Gallo                                               01/25/2019 5:43:32PM

Manager Signature                                              Date



 Attachments
 No Attachments have been added to this document


 Audit History
                           Created By :    Rona Delaney               01/29/2018 5:23:54PM
                    Manager Signed By :    Robert Gallo               01/25/2019 5:43:32PM
                        Completed By :     System                     01/25/2019 6:00:06PM
                     Acknowledged By :     Laurinda Paschal-Dodgen    01/25/2019 6:00:06PM
                     Transferred From :    Robert Gallo               02/10/2019 12:00:00AM
                        Transferred To :   Mary Anderson              02/10/2019 12:00:00AM
                       Transferred By :    AARP_BATCH                 02/10/2019 12:00:00AM
                      Last Modified By :   System                     02/10/2019 12:00:00AM




                                             Plaintiff_00014
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 72 of 214 PageID #:72




              Laurinda Paschal-Dodgen

          IPO/Performance Development

                   Manager Evaluation

           Period: 01/01/2017-12/31/2017

               Manager: Mary Anderson




                                Plaintiff_00015
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 73 of 214 PageID #:73
I
    IPO/ Performance Development
    Manager Evaluation Completed             -
    Laurinda Paschal-Dodgen

    Job Title: Associate State Manager                       Manager: Mary Anderson
    Document Type: IPO/ Performance Development              Period: 01/01/2017 - 12/31/2017
    Template: Performance Template                           Document ID: 2085823
    Status: Completed                                        Due Date: 01/19/2018


     Employee Data
                              EmpllD:        000062311
                          Department :       30720                             Illinois State Office
                        Location Code :      IL02                              Chicago IL State

    The document status is Completed.

                    -
    Section 1 Performance Objectives
    Objective 1: Objective 1: Deliver Impact
    Description :

    Deliver impact by harnessing resources, data and capacity collaboratively to achieve measurable outcomes of
    engagements, media impressions and volunteer strength. Rethink all approaches in how we work across
    Federal, State and Local arenas. I will also double down on focusing on key drivers for relevance of Multicultural
    and Moveable Middle (50-64) for Enterprise wide solutions without alienating the true blue 65+ audience.

    Measurement :

    i) Use all available resources, data and capacity to accomplish my measureable outcomes outlined throughout
    this IPO;
    ii) I will use i6 innovative principles to rethink my work in Federal, State, and local endeavors;
    iii) I will actively focus on key drivers for building relevance in MCL, Moveable Middle, and traditional 65+
    audiences




                                        Excellent use of available resources to deliver impact in your ECP and to
               Manager Comments:
                                        assist coworkers across the state and enterprise.

             Employee Comments:


                        Created By :   Laurinda Paschal-        03/02/2017 12:38AM
                                       Dodgen
    Objective 2: Objective 2: Increase Volunteer Engagement thru Stronger Par
    Description :

    Built and engaged sustainable volunteer structure at the state and local level by offering meaningful




                                                      Plaintiff_00016
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 74 of 214 PageID #:74




engagements through advocacy, education and outreach.

Measurement :

•Measure: 33% of local events led events by volunteers
•Measure: Increased volunteers by 5%
•Measure: Effective community based volunteer teams in my Chicago ECP (Bronzeville) and Congressional
Districts 1, 2, and with an increase in team members in each community with a focus on increasing volunteers by
3% around local advocacy work
•Measure: Feedback from Enterprise partners (OVE, State Staff, Campaigns, etc).




                             Your skill at developing volunteer leaders that are trained to handle
           Manager Comments: both advocacy and outreach efforts without your presence has advanced
                             your efforts again in 2018.

         Employee Comments:


                     Created By :    Laurinda Paschal-        03/02/2017 12:39AM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-        11/03/2017 1:09PM
                                     Dodgen
Objective 3: Objective 3: Increase Volunteer Engagement through Stronger
Description :

<p>Assessed volunteer strength in key federal legislative districts, state legislative districts and local advocacy in
my Chicago ECP (Bronzeville) and Congressional Districts 1 and 2.

Measurement :

Measure: Developed and implemented targeted recruitment plans to identify new volunteers and volunteer
leaders in one key federal and state districts
Measure: Increased advocacy volunteers by 5%




           Manager Comments: See above.


         Employee Comments:


                     Created By :    Laurinda Paschal-        03/02/2017 12:40AM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-        11/03/2017 1:20PM
                                     Dodgen
Objective 4: Objective 4: Increase Volunteer Engagements through Stronger




                                                    Plaintiff_00017
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 75 of 214 PageID #:75



Description :

Increased volunteer engagement in multicultural markets (AA/B) in key national dashboard areas and at the local
level in connection with state plan

Measurement :

Measure: Increased our relevance within the targeted community by measuring volunteer relevance through
volunteer and partner surveys
Measure: Feedback from MCL and OVE regarding impact on AARP national priorities




                             See above. Additionally, the volunteer recruitment effort in Bronzeville that
                             was standing room only and your continued engagement and that of you
           Manager Comments:
                             associates with those individuals has prepared many for volunteer leadership
                             in the coming year.


         Employee Comments:


                     Created By :    Laurinda Paschal-        03/02/2017 12:41AM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-        11/03/2017 1:23PM
                                     Dodgen
Objective 5: Objective 5: Increase Volunteer Engagement through Stronger
Description :

Increased communications between staff and volunteers to build stronger internal bond between volunteer-staff
teams

Measurement :

Staff and volunteer feedback




           Manager Comments: See above.


         Employee Comments:


                     Created By :    Laurinda Paschal-        03/02/2017 12:43AM
                                     Dodgen
Objective 6: Objective 6: Deliver on Social Impact Goals through State PI
Description :




                                                    Plaintiff_00018
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 76 of 214 PageID #:76




Plan, execute and report on social impact work

Measurement :

) Measure: Timely and strategic (as observed by manager) documentation of state strategic priorities and
planning.
ii) Measure: Performance to state plan and quarterly priorities (local/state/federal advocacy/campaigns,
legislation passed/blocked, events held, communications efficacy, engagements and earned media, volunteer
capacity.
iii) Measure: Timely and accurate reporting of state advocacy, communication and outreach activities.
iv) Measure: Effective use of engagement tools resulting in measurable actions taken (e.g., open rates, e-letters,
LTEs, TTHs and other action taken).




                                   You worked effectively with the communications team to assist in meeting
           Manager Comments:
                                   these objectives.

         Employee Comments:


                   Created By :   Laurinda Paschal-        03/02/2017 12:43AM
                                  Dodgen
Objective 7: Objective 7: Deliver on Safe Social Impact Goals through Sta
Description :

Local communities and key audiences - with a priority on multicultural - engaged in a relevant and impactful way

Measurement :

i) Measure: Increase engagement of targeted audiences: for example -multicultural 5%, 50-64 10%.
ii) Measure: Employ turnkey programs in targeted ECP/CP/Multicultural markets (where applicable) where state
can operationalize the greatest number of engagements for the goal of building relevance.
iii) Measure: Across all CP/Impact sites, increase the number of multicultural targeted engagements (including
LGBT) led by the state office, volunteers, or partners by 5% and in ECP sites by 10% over 2016.




                             Each event/activity prioritized 50+ multicultural and multigenerational
                             audiences in ways that creatively increased engagement by showing up
           Manager Comments:
                             differently in community. The data/metrics on your events were exceptional
                             and exceeded expectations.



         Employee Comments: Exceeded Goals




                                                 Plaintiff_00019
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 77 of 214 PageID #:77



                    Created By :   Laurinda Paschal-        03/02/2017 12:44AM
                                   Dodgen
Objective 8: Objective 8: Deliver on Social Impact Goals through State PI
Description :

Purposeful collaboration and deployment of community partners and thought leadership both internal and
external (as validators) to increase AARP clout in the Chicago ECP, Congressional District 1, 2 and 7, and
Multicultural Markets. Elevate profiles of diverse advocacy volunteers and subject matter experts in spheres of
influence

Measurement :

Increased acknowledgment from Influencers, policymakers, partners, elected officials- increase in clout or
influence. Feedback from internal partners and observation that external partners were strategically engaged to
advance AARP's mission (external collaboration and direct external engagements with boards, commissions,
task forces, etc.).




                               AARP is known in community becuase of the work that you are doing. Your
                               ability to collaborate with internal and external AARP community partners,
             Manager Comments:
                               business and political influencers and volunteers at all levels expands
                               AARP's reach and the depth of our work throughout the state.



            Employee Comments: Exceeded Goals



                    Created By :   Laurinda Paschal-        03/02/2017 12:45AM
                                   Dodgen
Objective 9: Objective 9: Support Federal Healthcare Campaign
Description :

Contributed state influence to federal targets of health care campaign per state and national plan (e.g.,
Congressional visits and contacts, activating grass tops and third-party validators)

Measurement :

I will have 1 Congressional in-district visits for each of my 3 Congressional District coverage areas
Deepened relationships with targeted elected officials using Knowlegis to gauge
I will work with 5 partners and third-party validators to help move AARP's healthcare agenda
Feedback from Campaigns, Federal Affairs and SASI regarding increased visibility in national key targeted
districts




             Manager Comments: 2017 brought numerous opportunities for political engagement in your




                                                  Plaintiff_00020
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 78 of 214 PageID #:78




                                      territory. The goal setting that you did early in the year regarding building
                                      rapport with congressional staffers was also useful in gaining access to share
                                      critical AARP messages whenever needed.



         Employee Comments: Exceeded Goals



                     Created By :    Laurinda Paschal-        03/02/2017 12:46AM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-        11/03/2017 1:28PM
                                     Dodgen
Objective 10: Objective 10: Support Federal Healthcare Campaign
Description :

Mobilized volunteers in support of health care campaign per state and national plan (e.g., Congressional visits,
bird-dogging, public engagement, grassroots development, etc.)

Measurement :

l)Develop and implement targeted recruitment plans to identify new volunteers and volunteer leaders in 3 key
Congressional districts.
ii) Develop internal plan and staff/lead volunteer responsibilities for forwarding, in a timely manner, briefing
documents and materials (i.e. advocacy petitions, resources, internal research, etc.) to keep all advocacy
volunteers up-to-date and engaged




           Manager Comments: See above.



         Employee Comments: Exceeded Goals



                     Created By :    Laurinda Paschal-        03/02/2017 12:47AM
                                     Dodgen
                Last Modified By :   Laurinda Paschal-        11/03/2017 1:28PM
                                     Dodgen
Objective 11: Objective 11: Contribute to Enterprise Success
Description :

Collaborate effectively up, down and across the Enterprise.

Measurement :

i) Measure: Feedback from internal partners; examples of effective internal collaboration e.g. workgroups.
ii) Measure: Feedback from colleagues and manager observation that sharing and collaboration increased,




                                                    Plaintiff_00021
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 79 of 214 PageID #:79




resulting in the use of new and effective strategy, tactics, and tools
iii) Measure: Increased collaboration in Mega 7 region between states with every state having at least 3 inter¬
region or intra-region events, meetings, member engagements, media, etc.
iv) Measure: Increased the collaborations for the purpose for more engagements, operational efficiencies,
economies of scale, media outreach and other efforts to grow relevance and impact.




                             In addition to the collaborative work that you've done in Illinois with your co-
           Manager Comments: workers, you were able to translate your skills to build national (internal and
                             external contacts) enterprise-wide as interim VP AA/B with MCL.



         Employee Comments: Exceeded Goals



                   Created By :   Laurinda Paschal-          03/02/2017 12:48AM
                                  Dodgen
Objective 12: Objective 12: Contribute to Enterprise Success
Description :

Innovate to improve strategy, tactics, processes and systems

Measurement :

Feedback from internal partners and manager assessment; examples of effective internal innovation e.g. process
redesign.




           Manager Comments: See above. We received great feedback from MCL on your work and effort.



         Employee Comments: Exceeded Goals



                   Created By :   Laurinda Paschal-          03/02/2017 12:49AM
                                  Dodgen
Objective 13: Objective 13: Contribute to Enterprise Success
Description :

Effectively manage financial, legal and operational issues

Measurement :




                                                 Plaintiff_00022
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 80 of 214 PageID #:80




i) Achieve Year End Discretionary (Group/State Managed funds + COEs) Business Unit Target as submitted in
the F3 Forecast with a 0-5% under spend.
ii) Improved monthly forecasting accuracy ensuring the alignment of resources and timing throughout the year.
iii) Implemented appropriate cost saving initiatives.
iv) Timely compliance with ethical, legal, security, personnel and other operational training, reporting and
certification requirements.




           Manager Comments: See above and below.



         Employee Comments: Exceeded Goals



                   Created By :   Laurinda Paschal-        03/02/2017 12:50AM
                                  Dodgen
Objective 14: Objective 14: Pursue Professional Development
Description :

Consistently demonstrated AARP values as Everyday Innovators in Aging

Measurement :

Feedback from staff, peers, and partners, along with manager observations




                             Laurinda, taking on the Interim AA/B VP positionwith MCL was a great
                             opportunity for you to call on all of your past work experiences and
           Manager Comments:
                             creativity to excell in that work. The feedback from MCL was exceptional as
                             was the effort that you continued to pour into the work here in Illinois.



         Employee Comments: Exceeded Goals



                   Created By :   Laurinda Paschal-        03/02/2017 12:51AM
                                  Dodgen _
|Objectives Summary




                                                 Plaintiff_00023
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 81 of 214 PageID #:81




        Manager Comments:   All activations/activities are creative, innovative and
                            engage community partners/business/political
                            leaders/volunteers and AARP staff up, down and across
                            the enterprise. You reached tens of thousands of
                            individuals in faith based/community outreach ECP efforts
                            while delivering on AARPs local, state and national
                            advocacy efforts and building new relationships. You're
                            well known across the state by political and community
                            leaders for being a fresh ideas person and implementer of
                            complex strategies. You worked collaboratively with all IL
                            staff members and mentors new staff members to raise
                            their skills and internal and external profiles. You think on
                            her feet, are proactive and take initiative and do not
                            hesitate to share new ideas from other AARP states and
                            various sources, you pitch in and will travel on short
                            notice to assure the success of colleagues here and in
                            other states. In 2017 you designed three new large scale
                            multi-pronged major events. Bridges to the Blues,
                            reached over 200,000 individuals (in person) and has
                            received international attention and provided metrics
                            (social media) that touched hundreds of thousands more
                            with AARP messages, you also expanded all of your
                            existing ECP outreach events (Finance 50+, Fraud &
                            Scams, caregiving and housing & fun) with the inclusion
                            of multi-cultural and multi-generational
                            audiences. You're a volunteer magnet and exceptional
                            trainer and motivator. Many of your events are volunteer-
                            led and you doubled your volunteer leaders in 2017 and
                            this allowed you to focus on the development of new
                            events and recruiting new volunteers. You also mentored
                            our newest ASD Alvaro Obregon to help him get up to
                            speed and Simone Moore with Experience Corp who was
                            able to interim while you served as interim AA/B VP with
                            MCL. In the AA/B VP role you traveled the country
                            assisting with and leading national activations and
                            designed and are leading AARP's National 2018 Black
                            History Month effort. You are a bright star in IL and
                            nationally and consistently exceeds expectations.

       Employee Comments:
                            My performance to date has reflected contributions in local
                            advocacy initiatives, Faith Based outreach, increased
                            engagements of members, supporting the state team, assisting
                            national ASD's in their community work, supporting national




                                    Plaintiff_00024
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 82 of 214 PageID #:82




                            initiatives, and executing ECP community efforts.Ipositioned
                            myself to assist state and national colleagues as well as
                            personally meet all of my individual performance objectives.
                            Below are a few highlights of specific measurable outcomes
                            that speak to the above assessment:




                                       —
                            Objective 1 Deliver Impact. Deliver impact by harnessing
                            resources, data and capacity collaboratively to achieve
                            measurable outcomes of engagements, media impressions and
                            volunteer strength. Rethink all approaches in how we work
                            across Federal, State andLocal arenas.Iwill also double dowr
                            onfocusing on key drivers for relevance ofMulticultural and
                            Moveable Middle (50-64) for Enterprise wide solutions without
                            alienating the true blue 65+ audience.


                                   • Icreated innovative programs that focused on key
                                     drivers while building relavence in the AA/B
                                     community. New programs focused on the movable
                                     middle (i.e Bronzeville En Blanc, Bridges to the
                                     Blues, etc.) while others stayed true to the
                                     traditional 65+ audience by providing standard
                                     prorams (i.e. Finance 50+, Shred events, etc)
                                   • Advocacy
                                           • AARP volunteers led the Secure Housing
                                              Ordinance and met with several
                                              community organizations and alderman.
                                               The ordinance currently has 2 sponsors anc
                                               3 co-sponsors. The volunteers also worked
                                               to find organizations to support the
                                               ordinance and currently has four (6)
                                               supporting organizations. The group will
                                               continue to work on the Secure Housing
                                               ordinance until its passage.
                                             • Racial Justice Leadership Team
                                                      • Fourth year on the RJLT team
                                                          which looks at community
                                                          programs, legislative actions,
                                                          and organizational structure
                                                          through a racial lens wherein
                                                          providing feedback and
                                                          educational forums. Provided
W




                                    Plaintiff_00025
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 83 of 214 PageID #:83




                                                     three (2) teaching seminars on
                                                     structural racism and the effects
                                                     on current political campaigns in
                                                     Illinois. The opportunity to lead
                                                     this effort stems from AARPs
                                                     national effort to become
                                                     culturally competent and to wort-
                                                     on advocacy and outreach issues
                                                     with a racial lens, thus
                                                     embedding MCL in all the work
                                                     that we do in communities.
                                • Outreach
                                • Icreated innovative programs that focused on key
                                  drivers while building relavence in the AA/B
                                  community. New programs focused on the movable
                                  middle (i.e Bronzeville En Blanc, Bridges to the
                                  Blues, etc.) while others stayed true to the
                                  traditional 65+ audience by providing standard
                                  prorams (i.e. Finance 50+, Shred events, etc)
                                • Financial Programming
                                        • Chicago continues to be the leading
                                           community nationally to hosts Finance 50-1
                                           programming. Volunteers lead this effort
                                           and have held classes in Matteson,
                                           Chatham, downtown Chicago, and
                                           Bronzeville communities to name a few.
                                • Fraud and Scams
                                        • Created programs with partner churches
                                           Under the leadership of Terri Worman,
                                           ASDs came together for the first time to
                                           provide a fraud and scams workshop to the
                                           Bronzeville community. The workshop
                                           included expert speakers and a shred truck
                                           that collected materials from community
                                           members. Communication for this effort
                                           was led by Dina Anderson, which included
                                           articles in AA/B local papers. This is the
                                           first event with all three ASDs working
                                           together including communications
                                           efforts.
                                        • Movies for Grown Ups
                                           Iled MFG movies for the AA/B and
                                           partnered in the H/L space this year. We
                                           had great numbers and worked with the
                                           national office to get a 80%+ attendance




                                Plaintiff_00026
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 84 of 214 PageID #:84




                                                rate for our MFG movies. Attendees enjoy
                                                the movie options andIhave received
                                                many volunteers that come from the MFG
                                                movie screenings.




                         Objective 2-5 - Increase Volunteer Engagement: Built and
                          engaged sustainable volunteer structure at the state and local
                          level by offering meaningful engagements through advocacy,
                          education and outreach. Assessed volunteer strength in key
                         federal legislative districts, state legislative districts andlocal
                          advocacy in my Chicago ECP (Bronzeville) and Congressional
                         Districts 1 and 2. Increased volunteer engagement in
                         multicultural markets (AAJB) in key national dashboard areas
                         and at the local level in connection with state plan. Increased
                         communications between staff and volunteers to buildstronger
                         internal bond between volunteer-staff teams.


                                  •   Volunteer Engagement




                                  Plaintiff_00027
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 85 of 214 PageID #:85




\ÿ/                                            • AARP volunteers led the Secure Housing
                                                 Ordinance and met with several
                                                 community organizations and alderman.
                                                 The ordinance currently has 2 sponsors anc
                                                 3 co-sponsors. The volunteers also worked
                                                 to find organizations to support the
                                                 ordinance and currently has four (6)
                                                 supporting organizations. The group will
                                                 continue to work on the Secure Housing
                                                 ordinance until its passage.
                                                        • Through the process one of our
                                                            volunteers ran for office. Rev.
                                                            Robbie Craig ran for Township
                                                            President of Matteson, IL.
                                               • Financial Programming
                                                        • Chicago continues to be the
                                                            leading community nationally to
                                                            hosts Finance 50+ programming
                                                            Volunteers lead this effort and
                                                            have held classes in Matteson,
                                                            Chatham, downtown Chicago,
                                                            and Bronzeville communities to
                                                            name a few.
                                               • Fraud and Scams
                                                        • Created fraud programs with
                                                            partner churches led by
                                                            volunteer groups. The workshop
                                                            included expert speakers and a
                                                            shred truck that collected
                                                            materials from community
                                                            members.
                                               • Community Engagement Efforts
                                                        • Volunteers led numerous
                                                            programs (Faith based events)
                                                            this year including tabling all
                                                            events hosted by Broadway In
                                                            Chicago.


                                      •   Outreach


                                          Faith Based Initiative is led and manned by AARP
                                          volunteers

                                                        New Faith




                                      Plaintiff_00028
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 86 of 214 PageID #:86




                                • AARP continues its partnership with New Faith by
                                    being partners in community health fairs (2),
                                    caregiving education events, fraud and shred events
                                    (1), and Finance 50+ events (3).
                                    Trinity United Church of Christ (TUCC)


                                • AARP continues to partner with Trinity on Top
                                  Box, health fairs (tabling after service events),
                                  Caregiving ministry, Seniors in Action ministry.
                                • The Male Health Forum- The monthly forum
                                  provides health education provided by Stroger
                                  Hospital for men. On average we have 125 AA/B
                                  men that attend the Male Health Forum.
                                • Trinity continues to be an affinity partner that
                                  allows AARP to utilize space, resources, and
                                  marketing to members for our events.
                                  Mt. Calvary Baptist Church
                                • Women's Preventative Health Initiative - The
                                  monthly forum provides health education provided
                                  by Rush Hospital. On average we have roughly 40
                                    women
                                • Iroutinely surveyed volunteers to gage new ideas,
                                  interest in current programs/events, and for
                                  temperature checks and updates. Volunteer were
                                  instrumental in creating the program platform in
                                  2017.

                                    Objective 6-8 - Deliver on SocialImpact Goals
                                    through State Plan: Plan, execute andreport on
                                    social impact work. Local communities andkey
                                                  —
                                    audiences with a priority on multicultural —
                                    engaged in a relevant and impactful way.
                                    Purposeful collaboration and deployment of
                                    community partners and thought leadership both
                                    internal andexternal (as validators) to increase
                                    AARP clout in the Chicago ECP, Congressional
                                    District 1, 2 and 7, andMulticulturalMarkets.
                                    Elevate profiles of diverse advocacy volunteers and
                                    subject matter experts in spheres ofinfluence
                                     ECP community:


                                • CANTV
                                    CANTY was a 12 week program created by AARP




                                Plaintiff_00029
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 87 of 214 PageID #:87




                                 and community partners (Chicago Sky and Donda's
                                 House) to highlight community events and
                                 collaborative works that each organization was
                                 doing collectively. All of the programs were
                                 produced by Laurinda Dodgen and Donnie Smith.
                                 Laurinda produced all of the AARP segments and
                                 Chicago Sky segments. The program was highly
                                 rated with the largest call-in metrics for the CANT\
                                 program. CANTV stated that our program was
                                 missed and we were the best community partner
                                 they have worked with.
                               • Bridges to the Blues
                                 AARP partnered with Donda's House to create a
                                 MentorUp program with artist of all ages. Artist
                                 created unique music that merged genres with a jaz;
                                 influence. The Bridges program performed in the
                                 Mississippi Juke tent to 2000 people. The program
                                 was housed dining the Chicago Jazz Festival.
                                 Bridges is the first event of its kind to be allowed to
                                 play at the jazz festival.
                               • Bronzeville En Blanc
                                 This program event in partnership with the BNC
                                 and local alderman provided a pop-up community
                                 picnic in Bronzeville. AARP hosted the event for
                                 the second year in a row boasting 400+ people in
                                 attendance. The event provided a great atmosphere
                                 filled with music, dancing, and food. Attendees
                                 remarked on the timeliness of a positive event held
                                 in the community.
                               • Chicago International Film Festival
                                 AARP partnered with CIFF for two programs this
                                 year. AARP hosted the international film festival
                                 which spanned 20 shows over the course of 5
                                 months, the film festival provided AARP the
                                 opportunity to market to the H/L and AA/B
                                 audience in one space. The film series provided
                                 ample media including our signage on busses, bus
                                 terminals, trains, local papers and in nationals ads
                                 that ran in major markets (NY, FL, TX, CA). AARI
                                 increased its presence this year by hosting a table
                                 throughout the event. AARP was increased to a
                                 premium sponsorship package ($75k value - paid
                                 $35k). For all events (International screenings and
                                 the film festival) AARP had speaking roles, sizzle
                                 reel showed prior to each movie screening, and




                                Plaintiff_00030
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 88 of 214 PageID #:88




V                                      signage throughout all events.
                                     • Chicago Sky
                                       Chicago Sky was an partnership created by myself
                                       and Freeda Warren in 2016. The goal was to have a
                                       three pronged approach whereas the Sky would
                                       work with all components of AARP (membership,
                                       foundation, RSVP, Experience Corp). The
                                       relationship continued in 2017 and increased our
                                       program presence and outcomes.
                                             • RSVP worked to provide volunteers for
                                                Chicago Sky events.
                                             • The Foundation received a monetary
                                                sponsorship for EC schools.
                                             • AARP IL worked on four successful
                                                programs (caregiving, financial program,
                                                Rockford Police Department outing,
                                                hunger event series) with plans and created
                                                a CANTV show. Lastly, the Sky provided
                                                a membership discount to all AARP
                                                members that attended games. The nationa
                                                office has reached out to replicate the
                                                AARP/Sky relationship in NBA/WNBA
                                                partnerships nationally.
w



                                            —
                             Objective 9-10 Support Healthcare Campaign: Contributed
                             state influence to federal targets of health care campaign per
                             state and nationalplan (e.g., Congressional visits and contacts,
                             activating grass tops and third-party validators). Mobilized
                             volunteers in support of health care campaign per state and
                             national plan (e.g., Congressional visits, bird-dogging, public
                             engagement, grassroots development, etc.)


                                     • To meet this metric I visited all of my MOC during
                                       the 2017 year to discuss community events and
                                        federal issues. Mobilized volunteers in all
                                        congressional districts to attend meetings with
                                        MOC. Volunteers were asked to reach MOC on key
                                        initiatives and messages sent by the national office.
                                        Additionally,Imet with community partners to
                                        discuss our advocacy agenda (JASC, SEIU, Shriver




                                     Plaintiff_00031
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 89 of 214 PageID #:89




                                       Center).
                                     • Provided outreach efforts to Congressman Kelly,
                                       Rush and Davis for management meetings (on the
                                       mall legislative meetings). Successfully garnered
                                       meetings for leadership to lobby on the Hill.




                             Objective 11-13 - Contribute to Enterprise Success:
                             Collaborate effectively up, down and across the Enterprise.
                             Innovate to improve strategy, tactics, processes and systems.
                             Effectively managefinancial, legal and operational issues
                             This year my goal was to continue reaching to colleagues
                             throughout the organization to do great work in Chicago.I
                             worked with the national office, RSVP, and Experience Corp
                             on several events and strategy sessions.


                                     • Programs provided funding for two AARP
                                       programs; Bridges to the Blues and Chicago Sky
                                       outreach programs.
                                     • Ipartnered with Experience Corp on several events
                                       throughout the year from volunteer recruitment
                                       events in communities, attending Aldermanic
                                       meetings and MOC meetings, to providing
                                       volunteers for school events, programs. Lastly,I
                                       assisted Simone with two school projects that
                                       included volunteer cleanup efforts.
                                     • This year,Ihave worked with the LA office,
                                       specifically with programs in New Orleans to assist
                                       and provide ideas (volunteer luau event, Bayou
                                       Classic event) and to replicate ideas in Chicago
                                       (100 Black Men partnership).



                             Objective 14- Pursue Professional Development: Consistently
                             demonstrated AARP values as Everyday Innovators in Aging


                                     • I continue to work on professional development in
                                       areas that will improve my job performance.Ialso
                                       continue to attend many networking events

W




                                     Plaintiff_00032
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 90 of 214 PageID #:90




                                     throughout the city of Chicago to improve/engage
                                     organizational relationships across Chicago.
                                   • I work to support my colleagues to extend our
                                     organizational brand throughout the community.I
                                     work closely with EC and RSVP on most
                                     community events. While working to obtain new
                                     volunteersIprovide an open platform for EC and
                                     RSVP to reach the same volunteer base. Lastly,I
                                     have worked with ASDs on their specific events to
                                     leam new ways of working, getting fresh event
                                     ideas and continuing to build office relationships.




                         Teammate collaboration:


                         Experience Corp:


                        Iwork with EC to provide a layer of AARP programs for the
                        community. We work closely to recruit and engage volunteers
                        for AARP, EC and RSVP. Lastly,Iworked closely with
                        Simone to engage state legislators, faith based community and
                        leaders on EC work in the local community.


                        Iled a Black History month faith-based outreach effort to
                        highlight the work of educators in the Chicagoland area and
                        bridge partnerships through local faith institutions. The event
                        was hosted at 15 churches in the Chicagoland area which
                        increased visibility and relevance in communities that AARP
                         serves.




                         Top Box:


                        Iworked closely with AARP Foundation on planning and
                        strategy for Top Box.Iassisted Top Box in hiring a contract
                        professional for Faith Based outreach efforts. We have worked




                                   Plaintiff_00033
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 91 of 214 PageID #:91




                         to create a strategy that will measure faith based outreach,
                         volunteer efforts, and increase in sales.




                         RSVP:


                        Ihave worked closely with Ellen and Tiffany to recruit AARP
                        volunteers and community members to work RSVP and AARP
                         events.




                         AARP IL office:


                        Ienjoy working with colleagues on both community and
                        advocacy efforts.Ihave aided in speaking to elected officials
                        for state based advocacy issues.Iworked to provide statewide
                        content on CANTV to reach the Chicagoland audiences on
                        AARP state issues. Social media platforms were used to assist
                        marketing colleagues programs via social media and email
                        platforms. Lastly,I worked to assist Courtney Hedderman in
                        solidifying 4 MedicarelOl events in all of my congressional
                         districts.


                        Icollaborated with Alvaro on 3 Movie Grownup events during
                        Black History Month that was heavily attended. The events
                        were the very first collaborative partnership with H/L in my
                        career at AARP.




                         In addition to the above contributions in 2017, 1 have
                         exemplified AARPs leadership behaviors while working as an
                         Interim Vice President for Multicultural Leadership.




                                   Plaintiff_00034
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 92 of 214 PageID #:92




                                 •   Led AA/B 2018 planning process:


                         I led the AA/B 2018 planning process and completed a 30 page
                         document that will guide the work of MCL. This document
                         includes work to be done with states, Big Tent events, Media
                         Buys and others.


                                 • Created BHM strategy plan
                                   I created the BHM 7 state strategy that will include
                                   in person activation in all states that will be digitally
                                   recorded and mass produced via social media
                                   channels.
                                 • Worked as a spokesperson on a nationally
                                   syndicated radio station


                         I was able to be a spokesperson for AARP for the Tom Joyner
                         Morning Show and be the first to discuss hurricane relief effort'
                         by AARP and the Foundation.


                                 • Provided expertise and state perspective to
                                   integrated work plans across all segments.
                                   I was instrumental in providing a state perspective
                                   on all work plans in all 5 segments which helped
                                   steer 2018 MCL planning to integrate state
                                   collaborative efforts.
                                 • Provided state consultation and created a FAQ for
                                   states to be used by all segments in 20 1 8
                                   I provided consultation to the Large Region Adviso:
                                   and created a State FAQ to be used between all 5
                                   segments and states for 2018.
                                 • Led national partner groups and Big Tent events in
                                   (NY, FL, IL, PA, LA, and DC)
                                   I led national partner events, including Big Tent
                                   events while working closely with state ASD and
                                   managers to thread the national and state agenda
                                   throughout events.


         -
Section 2 Overall Summary




                                  Plaintiff_00035
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 93 of 214 PageID #:93




           Manager Rating: Consistently Exceeds


        Manager Comments:
                             All activations/activities are creative, innovative and
                             engage community partners/business/political
                             leaders/volunteers and AARP staff up, down and across
                             the enterprise. You reached tens of thousands of
                             individuals in faith based/community outreach ECP efforts
                             while delivering on AARPs local, state and national
                             advocacy efforts and building new relationships. You're
                             well known across the state by political and community
                             leaders for being a fresh ideas person and implementer o
                             complex strategies. You worked collaboratively with all IL
                             staff members and mentors new staff members to raise
                             their skills and internal and external profiles. You think on
                             her feet, are proactive and take initiative and do not
                             hesitate to share new ideas from other AARP states and
                             various sources, you pitch in and will travel on short
                             notice to assure the success of colleagues here and in
                             other states. In 2017 you designed three new large scale
                             multi-pronged major events. Bridges to the Blues,
                             reached over 200,000 individuals (in person) and has
                             received international attention and provided metrics
                             (social media) that touched hundreds of thousands more
                             with AARP messages, you also expanded all of your
                             existing ECP outreach events (Finance 50+, Fraud &
                             Scams, caregiving and housing & fun) with the inclusion
                             of multi-cultural and multi-generational
                             audiences. You're a volunteer magnet and exceptional
                             trainer and motivator. Many of your events are volunteer-
                             led and you doubled your volunteer leaders in 2017 and
                             this allowed you to focus on the development of new
                             events and recruiting new volunteers. You also mentored
                             our newest ASD Alvaro Obregon to help him get up to
                             speed and Simone Moore with Experience Corp who was
                             able to interim while you served as interim AA/B VP with
                             MCL. In the AA/B VP role you traveled the country
                             assisting with and leading national activations and
                             designed and are leading AARP's National 2018 Black
                             History Month effort. You are a bright star in IL and
                             nationally and consistently exceeds expectations.


          Employee Rating:
       Employee Comments:




                                     Plaintiff_00036
i
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 94 of 214 PageID #:94




    Section 3 - Employee Comments


               Employee Comments:




    Section 4    - Manager Feedback

                Manager Comments:




    Section 5 - eSianature Section

    Laurinda Paschal-Dodgen                                        01/26/2018 12:26:07PM

    Employee Signature                                             Date


    Ruby Haughton                                                  01/26/2018 10:12:43AM

    Manager Signature                                              Date


     Attachments
     No Attachments have been added to this document


     Audit History
                               Created By :    Rona Delaney                  02/06/2017 7:59:12AM
                        Manager Signed By :    Ruby Haughton                 01/26/2018 10:12:43AM
                             Completed By :    System                        01/26/2018 12:26:07PM
                         Acknowledged By :     Laurinda Paschal-Dodgen       01/26/2018 12:26:07PM
                         Transferred From :    Robert Gallo                  02/10/2019 12:00:00AM
                            Transferred To :   Mary Anderson                 02/10/2019 12:00:00AM
                           Transferred By :    AARP_BATCH                    02/10/2019 12:00:00AM
                          Last Modified By :   System                        02/10/2019 12:00:00AM




                                                 Plaintiff_00037
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 95 of 214 PageID #:95




           Laurinda Paschal-Dodgen

      IPO/Performance Development

                Manager Evaluation

       Period: 01/01/2016-12/31/2016

           Manager: Mary Anderson




                                Plaintiff_00038
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 96 of 214 PageID #:96



IPO/ Performance Development
Manager Evaluation - Completed
Laurinda Paschal-Dodgen

Job Title: Associate State Manager                     Manager: Mary Anderson
Document Type: IPO/ Performance Development            Period: 01/01/2016 - 12/31/2016
Template: AARP Performance Template                    Document ID: 2079151
Status: Completed                                      Due Date: 01/20/2017


 Employee Data
                        EmpllD:       000062311
                    Department :      30720                             Illinois State Office
                  Location Code :     IL02                              Chicago IL State

The document status is Completed.

Section 1 - Performance Objectives
Objective 1: Objective 1: Advocacy & Outreach: Overview
Description :

Led AARP Illinois' work to more integrated targeted, strategic advocacy and outreach work in ASD territories,
expanded presence in Enhanced Community of Chicago while meeting the needs of AARP's work in CD 1, 2 and
7; specifically in African American/Black communities as necessary, and expanded our foundation toward a more
intentional volunteer structure tied to the my outreach and advocacy focus.

Measurement :

Grew AARP Illinois' relevance, impact and reach at the community level via integrated advocacy and outreach
work. Deepened outreach into communities through more intense work on livable communities in targeted
communities.
Developed deeper, strategic relevance in CD 1, 2, 7 w/ AARP members, volunteers, elected officials & other
partners to expand reach and impact across IL.
Strengthened state/local capacity to reach new audiences (via enhanced communities, Secure Choice education,
caregiving education and advocacy, retirement security, fraud/scam efforts, etc).
Emphasized greater focus in existing and additional targeted communities to achieve the goal of being a local,
nationwide organization.
Increased relevance/engagement among multicultural audiences, through deeper work with AA/Black
communities.
Increased relevance/engagement of our outreach and advocacy work among 50-64 year olds across Illinois.
Recruited and engaged new volunteers, further engaged and empowered volunteer leaders, effectively engaged
volunteer teams, broadened volunteer participation statewide, furthered our progress toward building a volunteer
structure statewide that is defined, clear and integrated with targeted community work.
Volunteers will be engaged along the entire Spectrum of Volunteer Engagement.




                                  A more targeted and strategic effort focused on your ECP
                                  territory and integrating your work to include both
           Manager Comments:
                                  advocacy and outreach is netting you increased success.




                                               Plaintiff_00039
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 97 of 214 PageID #:97



                                   The areas that you mentioned and that I can see results
                                   are as follows:

                                   Relevance - your innovative and creative outreach
                                   strategies and tactics helped to bring AARP to more
                                   people age 50-64 in the AA/B communities. Those efforts
                                   increased AARP's visibility and enhanced your ability to
                                   build strategic political and community relationships that
                                   also bring in new members and volunteers.
                                   In most of your ECP and beyond in the AA/B community
                                   where people have met you they know more about AARP
                                   because of you.
         Employee Comments:


                   Created By :   Laurinda Paschal-        02/26/2016 4:18PM
                                  Dodgen
Objective 2: Objective 2: Advocacy & Outreach: Grassroots and Local
Description :

Expand AARP Illinois' grassroots outreach and advocacy in strategically targeted local communities and
increased relevance and impact with members, elected officials, volunteers, and Illinoisans.

Measurement :

Achieved outcomes on national issues (eg Social Security/Medicare, etc.). Ensured work on the Take A Stand
campaign was executed to place the protection of Social Security as a major issue in the federal campaigns.
Advocated for passage of the ELECT Act, defended against potential cuts to Illinois' home and community-based
services and to enrollees within these programs on Medicaid.
Educated caregivers to local and national resources, about the CARE Act.
Achieved outcomes of FS Campaign to strengthen retirement security. This includes educating Illinois' workers
and businesses about the Secure Choice program, protecting Illinois retirees' income by advocating for fair tax
treatment of retirement income, preserve adult protective services, and other consumer protections.
Protected and saved money of members and other Illinoisans against unfair utility and telecom industry reforms.
Protected funding for LIHEAP via advocacy for a bill to ensure the programs funds are properly allocated and
distributed.
Educated members and other Illinoisans to protect them from becoming victims of frauds and scams.
Engaged in livable/age friendly community building awareness and action..
Supported expanded AARP TEK and turnkey programs in Illinois and Life Reimagined Check Ups.




                                   Using your wide base of political and community contacts
                                   and volunteers you advocated for Social
           Manager Comments:
                                   Security/Medicare/ELECT Act and educated care
                                   providers on the Care Act. On Secure choice you
                                   educated members, Illinois workers, and businesses. You
                                   supported AARP Financial events that included Fraud




                                                 Plaintiff_00040
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 98 of 214 PageID #:98




                                  and Scams. Your advocacy involvement in protecting
                                  seniors and families against increased utility bills and
                                  protections for LIHEAP, adult and protective services and
                                  other financial and consumer protections benefited our
                                  state-wide efforts.




                                  The team of local volunteers that you've continued to train
                                  and mentor are making good progress on a local Chicago
                                  housing ordinance that has a good chance of passing in
                                  2017. Managing and keeping them involved is quite an
                                  accomplishment especially when you don't need to be at
                                  every meeting and they diligently report back to you with
                                  pride.




                                  Your collaboration on work with others was brought to my
                                  attention by your ASD associates and ASDs in other
                                  states. Being a team player that can think on a dime and
                                  pivot to assist others is an excellent leadership trait.
                                  Ryan has consistently seen recognition come your way
                                  from others across the country (AARP & AARP
                                  Foundation) and believes your work is a strong example
                                  how AARP staff can take an Enterprise-wide view.

         Employee Comments:


                  Created By :   Laurinda Paschal-        02/26/2016 4:22PM
                                 Dodgen
Objective 3: Advocacy & Outreach - Communications
Description :

Advocacy & Outreach staff worked with the Communications team to grow impact and relevance through
assistance with execution of AARP Illinois' Communications Plan with the following results:

Measurement :

Demonstrated enhanced communications competencies and skills for both staff and volunteers.
Coordinated with Communications staff to more effectively leverage advocacy & outreach work to grow impact
and relevance in the assigned territory of each Advocacy & Outreach staff member.
Improved social media skills and expanded Illinois' reach




                                                Plaintiff_00041
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 99 of 214 PageID #:99




Improved knowledge and use of AARP tools and programs, including the Volunteer Portal, Cvent, Sharenet, and
Navigator. Ensured the Advocacy & Outreach team learns and educates volunteers on usage of the Volunteer
Portal.




                                    Worked with the communication's staff on the successful
                                    implementation of 2016 Communication's Plan. Worked with
           Manager Comments:        new manager, new communication's staff member, new A&O
                                    staff member and volunteers to better utilize AARP tools and
                                    understand communications processes.

         Employee Comments:


                    Created By :   Laurinda Paschal-        02/26/2016 4:24PM
                                   Dodgen
Objective 4: Leadership, Management, Coaching
Description :

Demonstrated and modeled effective leadership, management and coaching. Worked with Illinois State team to
meet AARP Enterprise objectives and Illinois' state plan (as defined by AARP's Strategic Priorities, Dashboard
Measures) through directing and mobilizing colleagues and volunteers.

Measurement :

Demonstrated AARP leadership behavior in all phases of work.
Demonstrated developmental progress of personal and staff competencies.
Demonstrated meaningful engagement with volunteer partners through effective recruitment, development,
training, and empowerment.
Demonstrated effective internal-facing collaboration and partnering across the Enterprise (e.g. peers, CSNA,
Foundation, etc.).
Demonstrated strong, effective, and influential external-facing partnerships in support of state plan objectives.
Demonstrated effective and efficient business practices including: strategic planning & preparation, execution &
operations including financial management, analysis & adaptation as part of sound decision making, promote
implementation of appropriate cost savings & related initiatives, achieved F3 forecast & initial financial targets,
within a 0-5% underspend.




                                    Aside from consistently exhibiting all of the AARP
                                    leadership behaviors in your work with staff and
                                    volunteers, I've observed you coaching and mentoring the
           Manager Comments:        Experience Corps and RSVP staff members. This effort
                                    has built a more collaborative relationship with EC and
                                    AARP and has extended to the RSVP staff members. In
                                    these relationships, you've become a go-to-person and




                                                  Plaintiff_00042
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 100 of 214 PageID #:100




                                    created a "staff-like" team that you're growing.
         Employee Comments:


                    Created By :   Laurinda Paschal-        02/26/2016 4:25PM
                                   Dodgen
Objective 5: Innovation and Collaboration
Description :

Instilled a culture in the advocacy and outreach team that further embraces & supports innovation & collaboration
with enterprise partners up. down & across the association

Measurement :

Solicited ideas from both staff & volunteers on new and innovative ways to conduct business, collaborate and
encourage colleagues and volunteers to be even more innovative in their work & try new ways of doing things.




                                    Recently awarded Best use of OCE Flex Funds is a
                                    testament to your over the top innovative efforts. The
                                    Chosen Few House event tapped into a new audience for
                                    AARP and built relevance by meeting people where they
                                    live. Cultural events are relationship builders and you've
           Manager Comments:
                                    hit the high water mark on most of the events that you're
                                    involved with - so much so that your associates across
                                    the country call you to strategize. Your ability to negotiate
                                    and collaborate with community, business and internal
                                    AARP partners nets AARP great results.
         Employee Comments:


                    Created By :   Laurinda Paschal-        02/26/2016 4:27PM
                    _ Dodgen_
 Objectives Summary

                Manager Comments:
                                       Using your wide base of political and community contacts
                                       and volunteers you advocated for Social
                                       Security/Medicare/ELECT Act and educated care
                                       providers on the Care Act. On Secure choice you
                                       educated members, Illinois workers, and businesses. You
                                       supported AARP Financial events that included Fraud
                                       and Scams. Your advocacy involvement in protecting
                                       seniors and families against increased utility bills and
                                       protections for LIHEAP, adult and protective services and
                                       other financial and consumer protections benefitted our




                                                  Plaintiff_00043
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 101 of 214 PageID #:101




                                state-wide efforts.


                                The team of local volunteers that you've continued to trair
                                and mentor are making good progress on a local Chicago
                                housing ordinance that has a good chance of passing in
                                2017. Managing and keeping them involved is quite an
                                accomplishment especially when you don't need to be at
                                every meeting and they diligently report back to you with
                                pride.


                                Your collaboration on work with others was brought to my
                                attention by your ASD associates and ASDs in other
                                states. Being a team player that can think on a dime and
                                pivot to assist others is an excellent leadership trait.
                                Ryan has consistently seen recognition come your way
                                from others across the country (AARP & AARP
                                Foundation) and believes your work is a strong example
                                how AARP staff can take an Enterprise-wide view.



Section 2 - Additional Feedback
             -
Section 3 Employee Comments


           Employee Comments:




Section 4 - Manager Feedback


            Manager Comments:




Section 5 - AARP Leadership Behaviors
Talk Straight/Listen Actively




                                        Plaintiff_00044
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 102 of 214 PageID #:102




              Manager Rating: Regularly




                    Created By:    Template             02/01/2016 3:42PM
Take an Enterprise-Wide View




              Manager Rating: Regularly




                    Created By :   Template             02/01/2016 3:42PM
Make Informed Decisions




              Manager Rating: Regularly




                    Created By :   Template             02/01/2016 3:42PM
Inspire and Engage




              Manager Rating: Regularly




                    Created By :   Template             02/01/2016 3:42PM
Exhibit Integrity




              Manager Rating: Regularly




                    Created By :   Template             02/01/2016 3:42PM




                                              Plaintiff_00045
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 103 of 214 PageID #:103



AARP Leadership Behaviors Summary

            Manager Comments:
                                   Your innovative and creative outreach strategies and
                                   tactics helped to bring AARP to more people age 50-64 in
                                   the AA/B communities. The creative and strategic
                                   "assists" that you give to your fellow ASDs in Illinois and
                                   across the country are benefiting the entire enterprise.
                                    Sometimes you're moving so fast that others have a hard
                                   time staying abreast of your work so that they can be
                                   more helpful. This is something that I'd like you to work or
                                   in 2017.




Section 6 - Overall Summary

                 Manager Rating: Consistently Exceeds




Section 7 - eSiqnature Section

Laurinda Paschal-Dodgen                                    01/20/2017 12:44:13AM

Employee Signature                                             Date




Manager Signature                                              Date



 Attachments
 No Attachments have been added to this document


 Audit History
                           Created By :    LJWHITE                    02/01/2016 3:42:24PM
                     Acknowledged By :     Laurinda Paschal-Dodgen    01/20/2017 12:44:13AM
                        Completed By :     Ruby Haughton              01/20/2017 11:47:55AM
                     Transferred From :    Robert Gallo               02/10/2019 12:00:00AM
                        Transferred To :   Mary Anderson              02/10/2019 12:00:00AM
                       Transferred By :    AARP_BATCH                 02/10/2019 12:00:00AM
                      Last Modified By :   AARPBATCH                  02/10/2019 12:00:00AM




                                             Plaintiff_00046
          Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 104 of 214 PageID #:104
          V
      X




                    1                                                                      J
(*J




                                           Plaintiff_00047
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 105 of 214 PageID #:105




            Laurinda Paschal-Dodgen

       IPO/Performance Development

                 Manager Evaluation

        Period: 01/01/2015-12/31/2015

            Manager: Mary Anderson




                                 Plaintiff_00048
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 106 of 214 PageID #:106



IPO/ Performance Development
Manager Evaluation Completed            -
Laurinda Paschal-Dodgen

Job Title: Associate State Manager                       Manager: Mary Anderson
Document Type: IPO/ Performance Development              Period: 01/01/2015 - 12/31/2015
Template: Year End Performance Review                    Document ID: 2076966
Status: Completed                                        Due Date: 01/22/2016


 Employee Data
                         EmpllD:       000062311
                      Department :     30720                               Illinois State Office

The document status is Completed.

                -
Section 1 Performance Objectives
Objective 1: Advocacy and Social Change objectives
Description :

Led AARP Illinois' work to more integrated targeted, strategic advocacy and outreach work in Congressional
Districts 1, 2, and 7. Expanded presence in communities of presence (i.e. Chicago) and in the other selected
target communities within ASD territories, and built a foundation toward a more intentional volunteer structure tied
to my work in congressional districts 1, 2, and 7.

Measurement :

•Developed deeper, strategic relevance in all CD (1, 2, 7) w/ AARP members, volunteers, elected officials &
other partners to expand reach and impact across IL.

•Strengthened state/local capacity to reach new multicultural audiences through deeper work on social agenda
issues in the AA/B communities.

•Increased relevance/engagement of our outreach and advocacy work among 50-64 year olds across Illinois.

•Advocated for passage and enactment of the CARE Act, defended against potential cuts to Illinois’ HBCS and
to enrollees within these programs on Medicaid.

•Achieved outcomes of FS Campaign to strengthen retirement security including signing and implementation of
work and save legislation (i.e. Illinois Secure Choice).

•Protected and saved money for Illinoisans against unfair utility and telecom industry reforms.

•Recruited and engaged new volunteers, effective engagement of volunteer teams, achieved significant progress
toward building a volunteer structure that is defined and integrated with targeted community work.

•Engaged in livable/age friendly community building awareness and action in communities of Chicago/Cook
County.

•Increased partnerships within the Faith Based community and BGLO by creating a strategic social impact
agenda.




                                                 Plaintiff_00049
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 107 of 214 PageID #:107




                             Laurinda achieved her objectives for the year on advocacy and social
                             change. To begin the year, she took us home on the passage of work and
                             save with gubernatorial signing of the Illinois Secure Choice Savings
                             Program Act. She continued to maintain our faith-based partnerships, all of
                             the events/activities they host with AARP, and managed all the volunteers
                             working on our issues. Some of those events, such as the male health
                             forum, have become self-sufficient with AARP volunteers leading and
                             organizing the work. Laurinda also broadened her connections with churches
                             this year through establishing partnerships and collaborations with Top Box
                             Foods. She helped Top Box, which has a partnership in the national office
                             with AARP Foundation, expand and improve upon their work thereby helping
                             them meet the goals of their grant with the Foundation. As Laurinda
                             describes in her objective summary, Laurinda expanding AARP's reach
           Manager Comments: across Chicago via helping with collaborations with Experience Corps, AARP
                             Foundation (e.g. Chicago Sky), RSVP, Connecting Caregivers to Community,
                             Women's Legislative Leadership Program and Delta Sigma Theta. These
                             collaborations are helping AARP, and not just AARP Illinois, establish its
                             presence in Chicago. Laurinda also helped the national office quite a bit
                             working with MME on several national events as she described. Laurinda
                             also continued to lead our work with state and federal elected officials, and
                             began building our strength on local advocacy in Chicago by meeting with
                             and securing relationships with Chicago city aldermen. Finally,
                             Laurinda organized a number of events in Chicago, most of which expand or
                             maintain our reach with AA/B audiences. Laurinda has teams of volunteers
                             in various areas of Chicago that help her accomplish her work, and she
                             understands we need to continue to grow and expand our volunteer core in
                             2016, specifically focusing on developing volunteer leaders.




                   Created By :   Laurinda Paschal-          02/13/2015 9:55AM
                                  Dodgen
Objective 2: Communications
Description :

Advocacy & Outreach staff worked with the Communications team to grow impact and relevance through
assistance with execution of AARP Illinois' Communications Plan with the following results:

Measurement :

•Demonstrated enhanced communications competencies and skills for both staff and volunteers.

•Coordinated with Communications staff to more effectively leverage advocacy & outreach work to grow impact
and relevance in congressional district 1 , 2, and 7.

•Improved social media skills and expanded Illinois' reach

•Improved knowledge and use of AARP tools and programs




                                                 Plaintiff_00050
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 108 of 214 PageID #:108




                                    Laurinda communicates well with media, with members, elected officials,
           Manager Comments:
                                    outside organizations and the public.




                   Created By :    Laurinda Paschal-        02/13/2015 9:57AM
                                   Dodgen
Objective 3: Organizational Culture
Description :

Demonstrated and modeled effective leadership, business management and peer coaching.

Measurement :

•Demonstrated AARP leadership behavior in all phases of work.

•Demonstrated support of AARP's leadership competency model consisting of the following descriptors:
Strategist, Results Oriented, Develops Others, Cultural Competence, Innovation, One AARP.

•Demonstrated meaningful engagement with volunteer partners through effective recruitment, development,
training, and empowerment.

•Demonstrated effective internal-facing collaboration and partnering across the Enterprise (e.g. peers, SNG,
MME, Foundation, etc.).

•Demonstrated strong, effective, and influential external-facing partnerships in support of state plan objectives.

•Achieved forecast accuracy in MME funding by monitoring and communicating with manager and SOA.

•Demonstrated effective and efficient business practices including: strategic planning & preparation, execution &
operations including financial management, analysis & adaptation as part of sound decision making, promote
implementation of appropriate cost savings *& related initiatives, achieved F3 forecast & initial financial targets,
within a 0-5% underspend.




                             Laurinda displays AARP's leadership behaviors consistently, and she uses
                             these behaviors to help and collaborate with AARP colleagues across the
                             country. I was impressed with consistent recognition she received
                             throughout the year from AARP colleagues in the national office and across
           Manager Comments:
                             state offices. In the past, I have had concerns with untimely communication
                             with our SOA and handling some of the administrative functions of the job
                             when planning events, but I have seen significant improvement and expect
                             that to continue.




                    Created By :   Laurinda Paschal-        02/13/2015 9:59AM
                                   Dodgen
Objective 4: Culture/innovation




                                                  Plaintiff_00051
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 109 of 214 PageID #:109




Description :

Participated in building a culture with my advocacy and outreach colleagues that embraced and supported
innovation and collaboration with enterprise partners across the Association.

Measurement :

- Offered ideas on new and innovative ways to conduct business within my geographic area and as a team
- Worked to be even more innovative in my work and tried new ways to accomplish my work in my areas.




                             Laurinda has consistently offered innovative ways to do our work not just for
                             what she leads, but consistenly helps improve the way others work both
           Manager Comments: internally (such as experience corps and AARP Foundation) and externally,
                             such as her help with Top Box. She is a strong example of how an ASD can
                             conduct outreach work.




                    Created By :   Ryan Gruenenfelder      02/13/2015 5:57PM

Objectives Summary

                Manager Comments:
                                       Based on my comments above and displayed in the work done by Laurinda
                                       in 2015 described in her self-evaluation, she often exceeded her expectations
                                       for 2015 and I look to more great successes in 2016.




Section 2 - Additional Feedback
                -
Section 3 Employee Comments


            Employee Comments:




Section 4       - Manager Feedback
r                                                                                                                 1




                                                 Plaintiff_00052
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 110 of 214 PageID #:110




            Manager Comments:




             -
Section 5 AARP Leadership Behaviors
Talk Straight/Listen Actively




             Manager Rating: Regularly




                 Created By :   Template             11/09/2015 6:24AM

Take an Enterprise-Wide View




             Manager Rating: Regularly




                 Created By :   Template             11/09/2015 6:24AM

Make Informed Decisions




             Manager Rating: Regularly




                 Created By :   Template             11/09/2015 6:24AM
Inspire and Engage




             Manager Rating: Regularly




                                           Plaintiff_00053
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 111 of 214 PageID #:111



                    Created By:    Template               11/09/2015 6:24AM

Exhibit Integrity




              Manager Rating: Regularly




                    Created By :   Template               11/09/2015 6:24AM

 AARP Leadership Behaviors Summary

             Manager Comments:




             -
Section 6 Overall Summary

                    Manager Rating: Often Exceeds




Section 7 - eSiqnature Section

 Laurinda Paschal-Dodgen                                          01/21/2016 3:05:33PM

Employee Signature                                                Date




Manager Signature                                                 Date


  Attachments
  No Attachments have been added to this document


  Audit History
                            Created By :      LJWHITE                         11/09/2015 6:24:40AM
                      Acknowledged By :       Laurinda Paschal-Dodgen         01/21/2016 3:05:33PM
                          Completed By :      Ryan Gruenenfelder              01/21/2016 3:27:07PM
                      Transferred From :      Robert Gallo                    02/10/2019 12:00:00AM
                         Transferred To :     Mary Anderson                   02/10/2019 12:00:00AM
                        Transferred By :      AARP_BATCH                      02/10/2019 12:00:00AM
                       Last Modified By :     AARP BATCH                      02/10/2019 12:00:00AM




                                                Plaintiff_00054
        Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 112 of 214 PageID #:112
    V
>




        Ld                                                                               _]




o




                                         Plaintiff_00055
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 113 of 214 PageID #:113




              Laurinda Paschal-Dodgen

          IPO/Performance Development

                   Manager Evaluation

           Period: 01/01/2014-12/31/2014

               Manager: Mary Anderson




                                 Plaintiff_00056
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 114 of 214 PageID #:114



IPO/Yr-end Performance Review
Manager Evaluation - Completed
Laurinda Paschal-Dodgen

Job Title: Associate State Manager                      Manager: Mary Anderson
Document Type: IPO/Yr-end Performance Review            Period: 01/01/2014 - 12/31/2014
Template: Year End Performance Review                   Document ID: 2057636
Status: Completed                                       Due Date: 01/16/2015


 Employee Data
                         EmpllD:        000062311
                      Department :      30720                            Illinois State Office

The document status is Completed.

              -
Section 1 Performance Objectives
Objective 1: Federal and Congressional Strategy
Description :Grew Impact and Relevance through the execution of AARP Illinois' Advocacy & Outreach strategies
in my congressional district areas:
Measurement :Achieved outcomes on national issues by assisting advocacy efforts in Affordable Care Act (ACA)
and defense of Social Security/Medicare while increasing community awareness of issues. Assist in
strengthening and expanding our reach across Illinois on issues related to Affordable Care Act (ACA) education,
Retirement Security and Medicare education. Grew AARP Illinois' relevance and impact at the local and
community level through integrated advocacy and outreach work. Developed deeper, strategic relevance and
impact in Congressional Districts 1, 2, and 7 with AARP members, volunteers, elected officials and other partners
to expand our reach in AA/B communities




                   Created By :   Laurinda Paschal-        01/14/2015 5:52PM
                                  Dodgen
Objective 2: State and Local Strategies
Description integrating advocacy and outreach activities to support state and local activities in my geographic
areas.
Measurement :•Strengthened state and local capacity to reach new audiences (via our community presence
work in CD 1, 2, and 7 through caregiving, fraud and scam efforts, Life Reimagined, Faith based outreach and
more). Assist lead ASD's in protecting and expanding access to HCBS/LTSS and increased support for Illinois
caregivers. Assist in expanding access to quality, affordable health coverage for the 50+ population, and
advanced toward implementing a consumer friendly Illinois Health Insurance Exchange. Achieved outcomes of
the Financial Security Campaign in CDs 1, 2, & 7 to protect and strengthen the financial and retirement security
of Illinoisans and grew AARP Illinois' relevance and impact as a resource for financial education and security,
consumer protection, scams and frauds. Assisted lead ASD in strengthening our reach across Illinois to achieve
impactful measures to save money for 50+ utilities consumers related to home energy issues and built on
previous work to protect consumers from higher utility rates. Engaged voters on key AARP issues during the
2014 election cycle, with deeper voter engagement in Illinois' Gubernatorial race. Executed Life Reimagined
activities and events.




                                                 Plaintiff_00057
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 115 of 214 PageID #:115




                    Created By :   Laurinda Paschal-        01/14/2015 5:52PM
                                   Dodgen
Objective 3: Multicultural and Community Presence Outreach
Description :Lead AA/B community outreach efforts in Illinois to increase relevance and provide strategic
direction in social impact programs in AA/B communities.
Measurement :Demonstrated increased awareness, relevance, and engagement among multicultural audiences
across Illinois and specifically through deepened programmatic work with Chicago's AA/B communities.
Strengthened Illinois’ volunteer structure through more strategic recruitment, training, management and
expanded volunteer leadership development. Expanded volunteer leadership through recruiting and training
volunteer lead. Increased awareness and collaborative relationships on social impact programs and membership
drives in community churches through the Faith Based partnership.




                    Created By :   Laurinda Paschal-        01/14/2015 5:52PM
                                   Dodgen
Objective 4: Illinois Secure Choice Savings Program - Auto IRA
Description :Lead Illinois Secure Choice Plan and African American/Black community outreach efforts to position
AARP Illinois as a mission-driven organization, fighting for a better quality of life for the 50 plus population and
their families, and engaging in significant and impactful ways in communities across Illinois.
Measurement :Demonstrated moving Secure Choice legislation forward in Illinois Increased community
knowledge of the Secure Choice bill and retirement solutions with forums, seminars, and media presence.
Increased media exposure on the Secure Choice program




                    Created By :   Laurinda Paschal-        01/14/2015 5:52PM
                                   Dodgen
Objective 5: Increased Communications and Social Media Support
Description Advocacy & Outreach staff worked with the Communications team to grow impact and relevance
through assistance with execution of AARP Illinois' Communications Plan with the following results:
Measurement demonstrated enhanced communications competencies and skills for both myself and volunteers.
Coordinated with Communications staff to more effectively leverage advocacy & outreach work to grow impact
and relevance in CD 1, 2, and 7. Improved social media skills and expanded Illinois' reach. Increase personal
Klout score by 20%. Improved knowledge and use of AARP tools and programs such as Cvent. Increase
presence in AA/B media highlighting AARP's social impact and community relevance agenda.




                                                  Plaintiff_00058
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 116 of 214 PageID #:116




             Created By :   Laurinda Paschal-        01/14/2015 5:52PM
                            Dodgen
Section 2 - Employee Comments


        Employee Comments:




          -
Section 3 Additional Feedback
Section 4 - Manager Feedback


         Manager Comments:
                                Laurinda worked very hard during 2014 and often exceeded her objectives.
                                She excelled at using her outreach skills to attain results on our AA/B MME
                                work in Chicago and the south suburbs, mostly through relationships she has
                                established with several mega-churches. Most notably for 2014, Laurinda
                                accepted the staff lead on Work and Save legislation (Illinois Secure Choice)
                                and Illinois became the first state in the nation to make a comprehensive
                                program state law, meeting a major AARP dashboard measure.
                                Accomplishments to note:

                                •I assigned Laurinda to lead our efforts to pass Illinois' work and save bill
                                called the Illinois Secure Choice Savings Program Act. She embraced it
                                wholeheartedly. The legislation passed and became law. The law broke
                                national ground as Illinois became the first state in the nation to pass a
                                comprehensive work and save program. Chances of passage were slim
                                when the year started considering intense opposition from major business
                                and insurance interest groups and the fact that no other state had a program.
                                I nominated Laurinda for the Lyn Bodiford Award as a result of her efforts.

                                •She continued the relationships with the mega churches and hosted events
                                on issues such as men's and women’s health forums, AARP TEK events, and
                                caregiving.

                                •Mamma’s Girls play: She led coordination and outreach on this play held in
                                one of the churches in early December and over 1200 people attended on a
                                Saturday afternoon.

                                •Laurinda stepped in to help another staff member, Julie Vahling, build her
                                foundation for AA/B MME outreach in East St. Louis and has been a strong
                                advisor, having travelled to East St. Louis a couple times to help Julie build
                                that presence.

                                •At times during the year, Laurinda struggled with completing required
                                paperwork within set timeframes, meeting leave policy, communicating
                                planned weekly work, and with punctuality. After discussions and determined
                                resolution, I have confidence she will show improvement moving forward into
                                2015.




                                           Plaintiff_00059
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 117 of 214 PageID #:117




                                       •Displaying her innovation and success with her MME work, Laurinda was
                                       invited by the national office to participate in the MME Leadership
                                       Development Program for Fall 2014 through Summer 2015 and also the
                                       Odyssey program. These are great development opportunities for her and
                                       serve as recognition of her work.




Section 5 - Cultural Attributes
Enter ratings each attribute in this evaluation. Save entries made on the evaluation by selecting the Save
button.
Trustworthy




               Manager Rating: Most of the time




                   Created By:     Template                01/14/2015 5:52PM

              Last Modified By :   Ryan Gruenenfelder      01/14/2015 6:27PM
Visionary




               Manager Rating: Most of the time




                   Created By:     Template                01/14/2015 5:52PM

              Last Modified By :   Ryan Gruenenfelder      01/14/2015 6:27PM

Courageous




               Manager Rating: Most of the time




                   Created By:     Template                01/14/2015 5:52PM

              Last Modified By :   Ryan Gruenenfelder      01/14/2015 6:27PM
Result Oriented




                                                 Plaintiff_00060
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 118 of 214 PageID #:118
>




                    Manager Rating: Most of the time




                       Created By:    Template                 01/14/2015 5:52PM

                Last Modified By :    Ryan Gruenenfelder       01/14/2015 6:27PM
    Caring




                    Manager Rating: Most of the time




                       Created By :   Template                 01/14/2015 5:52PM

                Last Modified By :    Ryan Gruenenfelder       01/14/2015 6:27PM
    Engaging




                 Manager Rating: Most of the time




                       Created By :   Template                 01/14/2015 5:52PM

                Last Modified By :    Ryan Gruenenfelder       01/14/2015 6:27PM
    Energetic




                Manager Rating: Most of the time




                       Created By :   Template                 01/14/2015 5:52PM

                Last Modified By :    Ryan Gruenenfelder       01/14/2015 6:27PM

                -
    Section 6 Overall Summary
                                                                                     1




                                                     Plaintiff_00061
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 119 of 214 PageID #:119



                 Manager Rating: IV - Often Exceeds




            -
Section 7 eSiqnature Section

Laurinda Paschal-Dodgen                                    01/16/2015 1:12:42PM

Employee Signature                                             Date


Ryan Gruenenfelder                                         01/16/2015 1:32:01PM

Manager Signature                                          Date



 Attachments
 No Attachments have been added to this document


 Audit History
                           Created By :    LJWHITE                    01/23/2014 6:18:21AM
                     Acknowledged By :     Laurinda Paschal-Dodgen    01/16/2015 1:12:42PM
                        Completed By :     Ryan Gruenenfelder         01/16/2015 1:32:01PM
                    Manager Signed By :    Ryan Gruenenfelder         01/16/2015 1:32:01PM
                     Transferred From :    Robert Gallo               02/10/2019 12:00:00AM
                        Transferred To :   Mary Anderson              02/10/2019 12:00:00AM
                       Transferred By :    AARP_BATCH                 02/10/2019 12:00:00AM
                      Last Modified By :   AARP BATCH                 02/10/2019 12:00:00AM




                                             Plaintiff_00062
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 120 of 214 PageID #:120




               Laurinda Paschal-Dodgen

      2013 Year End Performance Review

         Manager: Ryan D. Gruenenfelder




                                 Plaintiff_00063
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 121 of 214 PageID #:121



2013 YEAR END PERFORMANCE REVIEW
                                             EMPLOYEE INFORMATION
            Employee Name:    Paschal-Dodgen.Laurinda L

          Employee Number:    62311
           Employee Status:
             Manager Name:    Gruenenfelder.Ryan D
           Manager Number:    61789
   Manager’s Manager Name:    Gallo.Robert
  Manager's Manager Number:   4742
                      Year:   2013

                                                     OBJECTIVES
                              Advocacy

                                        Achieved outcomes on national issues including Affordable Care
                                        Act education, advocacy, and defense of Social
                                        Security/Medicare
                                        Achieved outcomes on state & multi-state issues including
                                        retirement policy, utilities and home energy, LTC/HCBS,
                                        Medicaid, and other determined state & local advocacy efforts.
                                        Met IL State Office expectations for SNG-led Portfolio Outcomes,
                                        including:
                                        Contribute to at least 25 successful key initiatives in states
                                        achieved significant legislative or regulatory accomplishments
                                        to ACA advocacy and education; retirement and financial
                                        security; preserve or expand funding for home and community
                                        based services; public assistance; and asset protection.
                                        50+ Illinoisans are informed and understand what the Affordable
                                        Care Act means for them and their families; are able to make
                                        informed decisions about Medicaid expansion, health insurance
                                        and health care coverage; and recognize that AARP is a trusted
                                        source of accurate health information. Assist in ACA advocacy
     Objectives & Measures:             to assure an insurance exchange is planned for Illinois.
                                        50+ Illinoisans can rely on funding for home and community
                                        based services and supportive services for themselves or their
                                        families so they can remain in their homes. Provide HCBS
                                        advocacy to assure funding for eligible HCBS clients.
                                        50+ Illinoisans have more secure retirement benefits, have
                                        improved options and information to make key decisions about
                                        their retirement benefits and Auto IRA, and are able to maintain
                                        their ability to generate retirement income from their homes and
                                        retirement savings, through AARP advocacy for critical
                                        retirement security priorities
                                        50+ Illinoisans save money on home energy expenses, through a
                                        multi-state advocacy campaign against unfair increases in home
                                        energy costs for gas, electricity, as well as phone costs.
                                        Further develop congressional district/advocacy capacity at the
                                        state level with the continuation work of You've Earned Say,
                                        campaigns and state advocacy.
                                        Increase awareness and affinity for AARP with Black Caucus
                                        members.




                                                       Plaintiff_00064
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 122 of 214 PageID #:122


       Dashboard Objectives:    Social Impact

                  Portfolios:

          Operational Driven
                                Community and Outreach Strategy

                                          Executive Council Members are partnered with Outreach &
                                          Advocacy ASD's.
                                           Align AARP's advocacy, education and outreach with member
                                          wants and needs, and increase visibility of that work.
                                          Demonstrate improved staff competencies in volunteer
                                          recruitment, training and management Developed and executed
                                          integrated plans to achieve social change outcomes, based on
                                          portfolios, segmentation and MME goals.
                                          Demonstrated increased engagement of members and state-
                                          managed volunteers through increased and more meaningful
                                          participation on assigned metrics in portfolio planning.
                                          Demonstrated support, collaboration, and increased engagement
                                          with AARP Driver Safety, IRTA and Tax Aide partners.
                                          Achieved success on assigned metrics for the Retirement
                                          Decision Making and Asset Protection, Work Reimagined.
     Objectives & Measures:               Demonstrated increased local and state leader engagement and
                                          thought partnerships with associations preparing for an aging
                                          population.
                                          Executed Life Reimagined pilots and events if applicable.
                                          Contributed to MME priorities of awareness, relevance, and
                                          engagement among multicultural audiences in our states and
                                          communities.
                                          Successfully promoted AARP advocacy and education initiatives
W                                         that enhance AARP relevance among 50-64 and 65+ Illinois
                                          members through the use of social media.
                                          Established relevant presence in targeted communities of
                                          Rockford, Springfield and Chicago.
                                          Increase partnerships within the Faith Based community by
                                          creating a strategic social impact agenda.
                                          Increase membership in AA/B Faith Based institutions of first
                                          time members and renewal members.



       Dashboard Objectives:    Relevance, Membership

                  Portfolios:

          Operational Driver:
                                 Communications and Telling our Story

                                          Demonstrated enhanced communications competencies and
                                          social media skills.
                                          Demonstrated improved utilization of member data and
                                          communications channels.
     Objectives & Measures:
                                          Achieved social media growth and action metrics.
                                          Demonstrated aligned , targeted messaging strategy and
                                          incorporated new Brand toolkits.
                                          Achieve designated increase in MME-specific earned media




                                                        Plaintiff_00065
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 123 of 214 PageID #:123




       Dashboard Objectives:    Engagement

                  Portfolios:

          Operational Driver:

                                Strengthening our Teams and Management

                                         Strengthened personal management and core competencies
                                         through scheduled trainings and development opportunities.
                                         Completed Cultural Competency training offerings as scheduled
                                         with follow-up on the training at staff meetings.
                                         Fostered innovation and best practices, benchmarking and
                                         evaluative work.
                                         Demonstrated support of AARP's leadership competency model
     Objectives & Measures:              consisting of the following descriptors: Strategist, Results
                                         Oriented, Develops Others, Cultural Competence, Innovation,
                                         One AARP.
                                         Achieved forecast accuracy in MME funding by monitoring and
                                         communicating with manager and SOA.
                                         Implemented appropriate cost savings and initiatives.
                                         Provide support to staff serving on teams and committees
                                         representing the states input and needs.



       Dashboard Objectives:    Engagement, Financial

                  Portfolios:

          Operational Driver:

                                               EMPLOYEE SUMMARY


My performance to date has reflected contributions in You’ve Earned a Say, Faith Based Initiative,
increased engagements of members, supporting the state team, and executing SNG MC efforts.


Thus far I have contributed directly to all 3 of our enterprise strategy objectives (Grow Impact, Grow
Relevance, Grow Revenue). I positioned myself to assist colleagues as well as personally meet all of my
individual performance objectives. Equally as important as the outcomes accomplished are that I have
demonstrated strongly 7 of our 7 One AARP attributes (Trustworthy, Visionary, Courageous, Results-
Oriented, Caring, Engaging, and Energetic). Below are a few highlights of specific measurable outcomes
that speak to the above assessment:

Strengthened, and in some cases created new avenues for AARP to participate as a thought-leader
in conversations relevant to the multicultural communities, which lead to development of new
partnerships and avenues to deliver on our social change and engagement objectives.
Recently AARP has continued to show up as a thought-leader and convener of organizations by forging
partnerships and collaborative efforts with Governor's State University, WVON, Chicago International Film
Festival, Morgan Stanley, and Toyota to work and collaborate on efforts in 2014.


I convened a group of advocates in Chicago to discuss ACA and how we can collaboratively work together
to provide education for the community. Many of the attendees hailed this event as a success and has
partnered with one another on community projects.

AARP has also seen impact in Experience Corp. I have worked to create a layering effect of what AARP
has to offer in Chicago. EC's mission is one that resonates with AAB audience. I have provided numerous




                                                        Plaintiff_00066
       Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 124 of 214 PageID #:124


    media dollars that resulted in radio ads, print ads, and talk time on the Cliff Kelly show that highlighted EC. I
    introduced EC to Cliff Kelly and he has since signed on to be a spokesperson for EC in the community.
    Having Cliff Kelly endorse the organization has increased their volunteer rates in Q3. EC and AARP
W   partnered in December to speak to over 800 seniors at the WVON senior breakfast. EC made an impact
    and received a lot of names for potential volunteers and AARP garnered memberships at the event.

    Legislatively AARP has made an impact in the community. Although I have not led an issue most of 2013, 1
    contributed to the success of my colleagues by lobbying state legislators, attending meetings when leads
    where not available, educating constituents, using faith based institutions as a platform for information, and
    solidifying talk time on the Cliff Kelly show which is heard by many AA/B households. Impact was also made
    by providing education to constituents on ACA and YEAS throughout the year but mostly in Q4. 1 am
    responsible for Congressional Districts 1 (Rush), 2 (Kelly), and 7 (Davis) and the state legislators that reside
    in those districts. I have made great strides in building a relationship with Davis and Rush’s office. I have
    some great relationships with Rush’s and Davis' congressional staff and hope to build on these
    relationships in 2014. 1 do not have a solid relationship with Kelly’s office but hope to build a relationship in
    2014. 1 have made a concerted effort to reach out to the Freshman State Legislators and have a great
    relationship with their offices as well.

    Strategic partnerships were forged to market AARP as an affinity organization to AA/B Boomers this year. I
    worked to think outside of the box and create events that catered to this audience. Partnering with the
    Chicago International Film Festival (CIFF) is one example of growing our relevance in the AA/B boomer
    market. During the film festival AARP had layers of events and attractions for the CIFF audience. We
    started the event by having a Spotlight Africa series. This series catered to films that were created by
    African film makers or about prominent African figures such as Mandela, a highly attended movie screening.
    The event was culminated with an African music video event at the Shrine which hosted African dancers,
    drummers and musicians. Next, we sponsored Black Perspectives films which highlighted The Inevitable
    Defeat of Mister and Pete which had a Q&A with the Director and Chicago’s own Jennifer Hudson. Lastly,
    we hosted a CPS day at the movies and presented each high school student with the Guiding Your Grand
    guide in English and in Spanish. All of the events were publicized on WVON’s Cliff Kelly show including
    providing free ticket giveaway's and sent to over 50k residents throughout the Chicagoland area. We
    strengthened our relationships with the churches buy providing screening tickets to the singles ministry.
W
    For the past two years Chicago has led Nationally in its Faith Based efforts through social programming and
    membership within AA/B churches. We focused heavily on building our relationships with the churches by
    providing social programming while working on sustaining last year's memberships with renewals. Chicago
    has partnered with mega churches in 2013 and slated to add two more churches in 2014. Through the
    churches we have created numerous programs which include:
    Trinity United Church of Christ:
                       Male Health Forum - which boast on average 175 men on a monthly basis to discuss
                       health topics that affect AA/B men.
                       Connecting Caregivers to Community - caregiver program that partners caregivers and
                       buddies to form a safety net around caregivers. We have over 40 caregivers in the
                       program and 40 buddies signed up as volunteers.
             New Faith International Baptist Church:
                       Health Fairs: AARP partners with New Faith on all health fairs that the church has
                       including health fairs around the community that the church would like us to participate in
                       (total 5)
                       Joseph Project: provided eblast to members to notify them of the events occurring at the
                       church
                       Church events: attend church events when asked to set up membership table and or
                       create a presence at the event
             Victory Apostolic Church:
                       2nd Congressional District Debate: hosted debate at Victory Apostolic Church. I was the
                       co-lead for this event with Scott Musser. I was in charge of solidifying half of the
                       participants to be on the panel for the debate. I worked with Ann Black on logistics and
                       run of show, created all MOU’s, creating the flyer, photo slide show of debaters, and
                       media discussions/negotiations with WVON and Clear Channel. I was the spokesperson
                       for the show on Clear Channel and worked with Rev. Curtis to insure a large turnout for
W                      the event by providing street promotions in the South Suburban area. Lastly, I was in
            _ charge of refreshments post event. We solidified our relationship with Victory by creating




                                                         Plaintiff_00067
      Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 125 of 214 PageID #:125


                     name recognition for the church which boosted their attendance and provided an avenue
                     for local legislators and businesses to subsequently work with the church.
    Mt. Calvary:
W                    Mt. Calvary does not have a membership agreement with AARP but we do work with the
                     church on social programming. We host the Women’s Health Forum with Rush Hospital
                     once a month for roughly 45-70 women.


    All of the churches listed with the exclusion of Mt. Calvary have participated in the membership/membership
    renewal program. The program has assisted the National office to increase first time renewal rates by 17%
    in AA/B audience. We have personally signed up over 1700 first time memberships in 2013 and pushed
    renewals within the above named churches in 2013. The success of this program has created attention
    from MME which has provided Chicago with the opportunity to get additional funding in 2014 as well as a
    National presence in the Chicago market.

           Attention has been put on the success of State and National advocacy campaigns in Illinois.

                     Attention has been put in educating my volunteers on lobbying and in-district meetings. I
                     provided the opportunity for Hiola Alston and Carlotta Manns to be fellows in the Aging
                     Justice Program. Both of these women were engaged and finished the program with
                     increased confidence in their abilities to lobby legislators and work a bill. Hiola has
                     increased her advocacy work with AARP and does Springfield lobbying for the
                     organization. I have worked with David Linear on in-district meetings and getting his
                     confidence up while speaking to legislators on AARP issues.

                     In April/May, AARP partnered with SEIU for Springfield bus trips to help fund HCBS co¬
                     lead with David Vinkler. I prepped Hiola Alston, volunteer, to be a key speaker at the
                     event and she did a remarkable job rousing the audience and legislators prior to lobbying.
                     I also worked on logistics and filled the bus with constituents which had over 200 people
                     in attendance.

    Education and outreach on Health, Finances, Social Security, Medicare and AARP products and sen/ices.
                     Numerous educational activities have stemmed around educating members/nonmembers
                     on Social Security and Medicare. Various speaking engagements to faith based groups,
                     community organizations, and training volunteers have been instrumental in the IL state
                     office getting out timely information to over 15 events. Volunteers took the lead on many
                     local events. They were the face for over 13 health fairs in the community and were
                     speakers for 5 events.

                     Volunteers: volunteers have increased their leadership role in 2013. They have stepped
                     outside of their box to learn new material in order to educate the community. There are
                     several leadership groups that meet monthly on health topics (Male Health and Women’s
                     Health) to insure that the programs are run smoothly enabling me to be at various events
                     and travel while these events are running smoothly. My volunteers are my go to people
                     for community questions ranging from what events to do in the community, to location, to
                     marketing. Several volunteers were trained in early December on Financial 50+ and have
                     started in early 2014 teaching their own classes. I have taken extra time to reward
                     volunteers and send thank you cards, birthday greetings and recognition on hard work by
                     giving them a holiday party which was well received. We will continue to meet on a
                     monthly basis to work on community events and grow our volunteerism in the community
                      stronger.


            Professional Development:
    I have diligently worked to hone my skills in leadership/management and advocacy. I completed two
    fellowships that helped me focus on these two areas to develop further. Executive Service Corp has
    enabled me to work on my communication skills with management and colleagues to assist in creating a
    productive work environment. In this program I worked with a cohort group to analyze non-profit
    organizations Board of Directors and provide strategic solutions. This process helped me look at my
W
    volunteers (my board of directors) and see where I was failing and how I could make the board and myself
                                                                                                      _
    better by providing education, leadership opportunity, and input into strategic decisions making and



                                                      Plaintiff_00068
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 126 of 214 PageID #:126


direction when it comes to AA/B work in the community. I have taken time to focus on my community
outreach goals to make an impact in the AA/B community that can be replicated and seen nationally. I have
succeeded in this effort by utilizing the strength of my Board (volunteers) to make programs better and more
relevant for the community we serve. I worked with the Aging Justice Program to hone my skills in the
legislative process. I feel more confident discussing AARP advocacy issues while knowing the exact
process that it takes to move a bill. I have become the lead for Auto IRA and I am confident based on my
constant development in this area that I will be successful both legislatively and in community education on
this topic. I am excited about this new aspect of my work and hope to make a substantial difference in 2014
in this effort.

In addition to the above contributions in 2014 I have shown One AARP attributes as shown with comments
from colleagues across the organization.

Caring
Great job with your work with the churches and CD debate.
Courageous
Outstanding effort on the Congressional District 2 Debate.
Engaging
A small recognition of the multicultural relevance & impact work you do in Illinois. I’m excited about what
you describe for 2014, and as the New Year takes off, Ilook forward to working with you to bring recognition
to your efforts, get you what you need - and hopefully getting my feet wet in Chicagoland. Never hesitate to
call on me!
Thank you so much for volunteering your time at the State Fair booth. Ireally appreciated to help!!

Laurinda, thank you for all your support and always thinking about us!
Results Oriented
Great working with you on the CD2 debate
 Thank you for your Herculean efforts on Connecting Caregivers to Community. I greatly appreciate it.
Caring
Thank you so much for volunteering your time to help with the tornado recovery effort. I'm honored to work
alongside such caring colleagues!
I feel we have worked together more this year than the past and I've thoroughly enjoyed it. It was a
profound experience working beside you providing some aid to Washington, IL tornado victims. I'll never
forget it. Cheers to 2014!
Trustworthy
Great work this year
Visionary
This is long overdue. Thank you for all the great, visionary work you did this year. I also commend you for
stepping up to take the lead on an advocacy issue. Well done. IfIhad more points to give, I would!


                                                      MANAGER SUMMARY
Laurinda consistently exceeded the objectives she was expected to meet during 2013. She rarely needs guidance; embraces and
understands the need for change; is an independent and creative thinker; consistently takes on new projects/work;
consistently produces successful results; is recognized by her colleagues as a strong collaborator; and she is always open to assist
others on the Illinois team and elsewhere in the association. She is a creative thinker and a strong partnership builder who works
hard to make sure the work she does is successful. When she takes on a new issue or a new project, she does it with enthusiasm
and tirelessly works to make sure she knows everything she must know to be successful.

Laurinda’s employee summary is a solid description of all that she accomplished in 2013. She has done well at balancing AARP
Illinois’ work, advocacy and outreach, in her assigned territory and other areas of the state. On the advocacy side, she developed
deeper, stronger relationships with the members of Congress in her territory and led federal issue work with them. Notably,
Laurinda co-led the 2nd Congressional district debate at Victory Apostolic Church that featured all nine candidates for the seat and
yielded over 500 attendees and significant media coverage. Laurinda did a great job developing deeper relationships for AARP
Illinois with the state legislators in her territory. She has also taken on the role of leading AARP Illinois’ legislative and lobbying
efforts to pass the Automatic IRA Act of Illinois.




                                                                 Plaintiff_00069
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 127 of 214 PageID #:127


On the outreach and MME side, Laurinda continues to be a creative, innovative leader for AARP. She is the staff lead for African
American/Black MME work and outreach work in general for much of Chicago and the south suburbs. As outlined in her summary,
her partnership work with groups such as the Chicago International Film Festival, WVON, Morgan Stanley, and several mega
churches (see her summary) have yielded a strong MME presence for AARP in Chicago and the suburbs, and her MME work is
recognized by the national office and other state offices as innovative. Laurinda has also done a great job of recruiting and
engaging volunteers in a meaningful way. She properly trains her volunteers and prepares them for what they will face in the work
they do for AARP Illinois. Laurinda is on a strong track building relevance and impact for AARP in her assigned territory.



                                           MANAGER'S MANAGER COMMENTS




I concur with the staff and manager's evaluation along with the cultural attributes and overall performance
ratings.




                                                     EMPLOYEE COMMENTS




                                                  CULTURAL ATTRIBUTES

                   Trustworthy:   Most of the time

                     Visionary:   Most of the time

                  Courageous:     Most of the time

              Results Oriented:   Most of the time

                        Caring:   Most of the time

                     Engaging:    Most of the time

                     Energetic:   Most of the time

                                            OVERALL PERFORMANCE RATING

                        Rating:   Consistently Exceeds

                                                      SIGNATURE LINES

       EMPLOYEE NAME                                 DATE                                     SIGNATURE

   Paschal-Dodgen,Laurinda L                      1/16/2014                          Dodgen, Laurinda (LDodgen)

        MANAGER NAME                                 DATE                                     SIGNATURE

      Gruenenfelder,Ryan D                        1/16/2014                     Gruenenfelder, Ryan (RGruenenfelder)




                                                              Plaintiff_00070
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 128 of 214 PageID #:128


MANAGER'S MANAGER NAME       DATE                            SIGNATURE

       Gallo,Robert         1/16/2014                     Gallo, Bob (BGallo)

       APPROVER              DATE

   Gruenenfelder.Ryan D     1/16/2014




                                        Plaintiff_00071
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 129 of 214 PageID #:129




                 Laurinda Paschal-Dodgen

        2013 Mid-Year Performance Review

           Manager: Ryan D. Gruenenfelder




                                 Plaintiff_00072
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 130 of 214 PageID #:130



2013 MID YEAR PERFORMANCE REVIEW
                                          EMPLOYEE INFORMATION
            Employee Name:    Paschal-Dodgen.Laurinda L

          Employee Number:    62311
           Employee Status:
             Manager Name:    Gruenenfelder.Ryan D
           Manager Number:    61789
   Manager's Manager Name:    Gallo,Robert
  Manager's Manager Number:   4742
                      Year:   2013

                                                     OBJECTIVES
                              Advocacy


                                        Achieved outcomes on national issues including Affordable Care
                                        Act education, advocacy, and defense of Social
                                        Security/Medicare
                                        Achieved outcomes on state & multi-state issues including
                                        retirement policy, utilities and home energy, LTC/HCBS,
                                        Medicaid, and other determined state & local advocacy efforts.
                                        Met IL State Office expectations for SNG-led Portfolio Outcomes,
                                        including:
                                        Contribute to at least 25 successful key initiatives in states
                                        achieved significant legislative or regulatory accomplishments
                                        to ACA advocacy and education; retirement and financial
                                        security; preserve or expand funding for home and community
                                        based services; public assistance; and asset protection.
                                        50+ Illinoisans are informed and understand what the Affordable
                                        Care Act means for them and their families; are able to make
                                        informed decisions about Medicaid expansion, health insurance
                                        and health care coverage; and recognize that AARP is a trusted
                                        source of accurate health information. Assist in ACA advocacy
     Objectives & Measures:             to assure an insurance exchange is planned for Illinois.
                                        50+ Illinoisans can rely on funding for home and community
                                        based services and supportive services for themselves or their
                                        families so they can remain in their homes. Provide HCBS
                                        advocacy to assure funding for eligible HCBS clients.
                                        50+ Illinoisans have more secure retirement benefits, have
                                        improved options and information to make key decisions about
                                        their retirement benefits and Auto IRA, and are able to maintain
                                        their ability to generate retirement income from their homes and
                                        retirement savings, through AARP advocacy for critical
                                        retirement security priorities
                                        50+ Illinoisans save money on home energy expenses, through a
                                        multi-state advocacy campaign against unfair increases in home
                                        energy costs for gas, electricity, as well as phone costs.
                                        Further develop congressional district/advocacy capacity at the
                                        state level with the continuation work of You've Earned Say,
                                        campaigns and state advocacy.
                                        Increase awareness and affinity for AARP with Black Caucus
                                        members.




                                                       Plaintiff_00073
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 131 of 214 PageID #:131


       Dashboard Objectives:    Social Impact

                  Portfolios:

          Operational Driver:

                                Community and Outreach Strategy

                                          Executive Council Members are partnered with Outreach &
                                          Advocacy ASD's.
                                           Align AARP's advocacy, education and outreach with member
                                          wants and needs, and increase visibility of that work.
                                          Demonstrate improved staff competencies in volunteer
                                          recruitment, training and management. Developed and executed
                                          integrated plans to achieve social change outcomes, based on
                                          portfolios, segmentation and MME goals.
                                          Demonstrated increased engagement of members and state-
                                          managed volunteers through increased and more meaningful
                                          participation on assigned metrics in portfolio planning.
                                          Demonstrated support, collaboration, and increased engagement
                                          with AARP Driver Safety, IRTA and Tax Aide partners.
                                          Achieved success on assigned metrics for the Retirement
                                          Decision Making and Asset Protection, Work Reimagined.
     Objectives & Measures:               Demonstrated increased local and state leader engagement and
                                          thought partnerships with associations preparing for an aging
                                          population.
                                          Executed Life Reimagined pilots and events if applicable.
                                          Contributed to MME priorities of awareness, relevance, and
                                          engagement among multicultural audiences in our states and
                                          communities.
                                          Successfully promoted AARP advocacy and education initiatives
                                          that enhance AARP relevance among 50-64 and 65+ Illinois
                                          members through the use of social media.
                                          Established relevant presence in targeted communities of
                                          Rockford, Springfield and Chicago.
                                          increase partnerships within the Faith Based community by
                                          creating a strategic social impact agenda.
                                          Increase membership in AA/B Faith Based institutions of first
                                          time members and renewal members.



       Dashboard Objectives:    Relevance, Membership

                  Portfolios:

          Operational Driver:

                                 Communications and Telling our Story

                                          Demonstrated enhanced communications competencies and
                                          social media skills.
                                          Demonstrated improved utilization of member data and
                                          communications channels.
     Objectives & Measures:
                                          Achieved social media growth and action metrics.
                                          Demonstrated aligned , targeted messaging strategy and
                                          incorporated new Brand toolkits.
                                          Achieve designated increase in MME-specific earned media

W




                                                        Plaintiff_00074
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 132 of 214 PageID #:132




       Dashboard Objectives:       Engagement

                     Portfolios:

             Operational Driver:
                                   Strengthening our Teams and Management

                                            Strengthened personal management and core competencies
                                            through scheduled trainings and development opportunities.
                                            Completed Cultural Competency training offerings as scheduled
                                            with follow-up on the training at staff meetings.
                                            Fostered innovation and best practices, benchmarking and
                                            evaluative work.
                                            Demonstrated support of AARP's leadership competency model
     Objectives & Measures:                 consisting of the following descriptors: Strategist, Results
                                            Oriented, Develops Others, Cultural Competence, Innovation,
                                            One AARP.
                                            Achieved forecast accuracy in MME funding by monitoring and
                                            communicating with manager and SOA.
                                            Implemented appropriate cost savings and initiatives.
                                            Provide support to staff serving on teams and committees
                                            representing the states input and needs.



       Dashboard Objectives:       Engagement, Financial

                     Portfolios:

             Operational Driver:

                                                  EMPLOYEE SUMMARY
Strengthened and created new avenues for AARP to participate as a thought-leader in
conversations relevant to the multicultural communities, which lead to development
of new partnerships and avenues to deliver on our social change and engagement
objectives.

Attention has been put on the success of State and National advocacy campaigns in
Illinois.

            This year I was tasked to co-lead the District 2 Debate in Matteson IL. Through
            our partnership with VAC and relationship with Rev. Curtis we were able to get a
            great space and state of the art facility for the event. This event challenged my
            community outreach, organizational, event planning and networking skills. I was
            able to use the breadth of my knowledge to collaborate with colleagues and
            outside partners to come up with a very successful event. AARP garnered great
            media relationships with WVON and Clear Channel. I made my very first
            mainstream Chicago radio station debut on 92.3 which was looped and replayed
            numerous times during the week. This was a great challenge for me
            professionally that I was able to exceed at while working alongside Ann Black.
            Ann provided a lot of knowledge from her work in Iowa and we thought outside
            the box in a very short timeframe. Scott provided great leadership by convening



                                                           Plaintiff_00075
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 133 of 214 PageID #:133


       weekly meetings so that everyone was on the same page and nothing fell
       through the cracks. To date, this was the best internal collaborative effort that I
       have had at AARP.

       I made a deliberate commitment to work on more legislative duties this year. I
       worked with Dave on a very successful HCBS rally in Springfield partnering with
       community organizations. Ryan provided me the opportunity to work on the
       Social Security Offset Bill and have an in-depth understanding of our IL
       legislature. While initially working in a group; I ultimately worked this bill alone
       and was able to get 11 sponsors by the end of session. I continue to hone my
       skills in legislative advocacy work by stepping forward when opportunities arise
       in this arena.

Chicago, IL continues to lead the MME agenda on Faith Based Outreach efforts

       We continue to make strides in the Faith Based arena and are told we are
       "leading the pack" with our efforts in social impact programming. Currently
       AARP has completed two MOUs in late 2012 with Trinity United Church of Christ
       (TUCC) and Victory Apostolic Church (VAC). We are working on final MOU
       agreements with Covenant United Church of Christ (CUCC) and New Faith
       International Church (New Faith). Finally we are discussing a partnership with
       Apostolic Church of God (ACOG) and Mt. Calvary church to work on collaborative
       efforts.

       TUCC: Our relationship with TUCC has grown over the past year. I have been
       invited to sit with the Pastor and Leadership to discuss continued programs with
       the church. Currently AARP is launching a CareBuddies program through the
       Foundation. We have a monthly Male Health Forum which is very successful and
       boast about 175 men on average. AARP has been the title sponsor for TUCCs
       golf outing which has raised over 25k for TUCC's Freedom School, a free summer
       school for youth. AARP is recognized within the church through its members and
       we were successful in signing up close to 2k members through our outreach at
       TUCC.

       VAC: VAC housed our District 2 debate which was a successful program for both
       the church and AARP. We are seen in the South Suburban AA/B community as a
       convener and education hub for legislative matters. This program has provided
       several networking opportunities with community based organizations, churches
       and leaders in the South Suburban community. We continue to partner with
       VAC by providing Eblast to our members to their events. Providing booths and
       volunteers at requested events and working with VAC on a Pastoral Leadership
       Luncheon for Oct. VAC has also invited AARP to the table to discuss future
       collaborative efforts with their leadership board.

       CUCC: AARP has not started membership outreach to CUCC but we are currently
       discussing social impact agenda. We are currently discussing health and financial
       literacy as the two programs that we will partner with in the future. A hard_




                                           Plaintiff_00076
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 134 of 214 PageID #:134


       launch for membership is slated to occur in October.

       New Faith: We have recently held a soft membership launch at New Faith. The
       church played an AARP video during two services and AARP set up a booth to
       answer questions that parishioners may have regarding membership, product
       and YEAS. AARP was seen as a partner in New Faiths hunger outreach concert
       called Joseph's project. We assisted by informing our members via eblast about
       this worthy cause. AARP was also featured in New Faith's advertisement (print,
       radio) as a key partner. We continue to make strides with New Faith and have a
       meeting set with leadership at the end of August. AARP is also discussing
       assisting New Faith with a Caregiver Conference in Sept/Oct. This conference
       will feature speakers provided by AARP MME and Foundation.
       ACOG and Mt. Calvary: Currently AARP is not seeking a membership launch with
       these two churches but we are looking to partner with both churches on social
       impact programs. Mt. Calvary will host a Women's Health Forum monthly
       starting in Sept. This forum will be similar to the Male Health Forum held at
       Trinity but will be partnered with Rush Hospital. ACOG would like to work on
       Financial and Health education programs.

       AARP has collaborated with Odem's Outlook and Trinity United Church of Christ
       to host the Male Health Forum each month. These meetings boast close to 200
       African American men that meet to discuss health topics related to the
       population and to fellowship. This program can be easily replicated and has
       opened the door for partnerships with local churches and community
       organizations that would like to host similar programs at their venues. The
       Forum was recently highlighted in the AARP Bulletin. Since the publication many
       AARP members have reached out to see how they can replicate this program in
       their community. Continued discussion regarding other ASDs utilizing this
       program within their districts is forthcoming.

Education and outreach have been a priority throughout the state.

       Various speaking engagements to faith based groups, community organizations,
and training volunteers have been instrumental in the IL state office getting out timely
information.

       WVON continues to be a key strategy to disseminate legislative and community
       information to the AA/B audience. AARPs relationship with WVON has increased
       to WVON providing AARP with key time slots, ability to decide our media dates,
       and adding 10 free mentions per show. AARP has worked with WVON in
       becoming a sponsor for WVON's 50th anniversary. This milestone in WVON's and
       AA/B history was instrumental for AARP presence. Our partnership was
       recognized and congratulated in the Black community which solidifies to the
       community our support and continued presence.

       I have assisted EC by providing volunteers to help with their outreach efforts.
       This includes recruitment of over 200 prospective volunteers, community and



                                          Plaintiff_00077
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 135 of 214 PageID #:135


         faith based introductions and providing media advertisement (Cliff Kelley
         appearance and media advertisement on WVON).

         Governor State has been a great partner and ally to reach the South Suburban
         market. We have provided eblast to events that our members would enjoy such
         as the Kids and Kites event. AARP is currently looking into a local discount for
         our members to attend Governor State's theater productions. Governor State is
         looking into assisting AARP launch Grand Families, a guide for grandparents
         raising grandchildren - a higher education guide.

Volunteer Management

        I have managed volunteers for events that include advocacy and outreach
efforts (Com Ed events, HCBS rally's, Male Health Forum, etc.)

         Male Health Forum Volunteers have taken on a leadership role and meet
         monthly to discuss the next month's agenda, speakers, format, etc. Volunteers
         lead the meetings and are responsible for implementing the program hosted at
         TUCC

Professional Development
         I have diligently worked to hone my skills in leadership/management and
         advocacy. This year I recently completed two fellowships that helped me focus
         on these two areas (advocacy and management) to develop further. Executive
         Service Corp has enabled me to work on my communication skills with
         management and colleagues to assist in creating a productive work
         environment. ESC assisted me in learning Board Management, Development and
         Recruitment steps. In addition I was partnered with a Career Coach that helped
         me in my career trajectory within AARP. I have taken time to focus on my
         community outreach goals to make an impact in the AA/B community that can
         be replicated and seen nationally, therefore, I have focused much of my
         attention this year on Faith Based Outreach. I am worked with the Aging Justice
         Program to hone my skills in the legislative process. I feel more confident
         discussing AARP advocacy issues while knowing the exact process that it takes to
         move a bill. I believe these professional development steps have enabled me to
         make great strides thus far in 2013.


                                           MANAGER SUMMARY

Laurinda has done well working towards meeting her outreach, MME and advocacy objectives this year.
She has done well continuing to build our relationships with several large churches in the Chicago area, the
highlight of which was the very well-attended CD 2 debate hosted at Victory Apostolic Church in Matteson.
She has made a noticeable effort to improve her legislative advocacy skills by working with the Aging
Justice Program and coming to Springfield to lobby the Social Security offset bill to which she added 11 co¬
sponsors. Her community outreach and MME work, outside of the church work, is also on track through
speaking engagements on a variety of issues, our WVON relationship, and working with Experience Corps
and Governor's State. Laurinda's work toward meeting her objectives continues with a busy second half of
the year with planned work on YEAS, additional church activities, and other MME and outreach work.




                                                   Plaintiff_00078
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 136 of 214 PageID #:136


                                     MANAGER'S MANAGER COMMENTS




                                             EMPLOYEE COMMENTS




                                             CULTURAL ATTRIBUTES

             Trustworthy:    Most of the time

                Visionary:   Most of the time

             Courageous:     Most of the time

         Results Oriented:   Most of the time

                  Caring:    Most of the time

                Engaging:    Most of the time

                Energetic:   Most of the time

                                      OVERALL PERFORMANCE RATING

                  Rating:    Often Exceeds

                                                  SIGNATURE LINES

    EMPLOYEE NAME                                DATE                                    SIGNATURE

 Paschal-Dodgen,Laurinda L                   8/12/2013                           Dodgen, Laurinda (LDodgen)

     MANAGER NAME                                DATE                                    SIGNATURE

   Gruenenfelder,Ryan D                         8/8/2013                     Gruenenfelder, Ryan (RGruenenfelder)

MANAGER'S MANAGER NAME                           DATE                                    SIGNATURE

       Gallo,Robert                             8/8/2013                              Gallo, Bob (BGallo)

       APPROVER                                  DATE

   Gruenenfelder,Ryan D                      8/12/2013




                                                           Plaintiff_00079
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 137 of 214 PageID #:137




              Laurinda Paschal-Dodgen

     2012 Year End Performance Review

             Manager: Nancy S. Nelson




                                 Plaintiff_00080
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 138 of 214 PageID #:138



2012 YEAR END PERFORMANCE REVIEW
                                                EMPLOYEE INFORMATION
  Employee    Paschal-Dodgen,Laurinda L
     Name:
  Employee    62311
   Number:
  Employee
    Status:
   Manager    Nelson,Nancy S
     Name:
   Manager    62199
   Number:
  Manager's   Gallo,Robert
   Manager
     Name:
  Manager’s   4742
   Manager
   Number:
      Year:   2012

                                                      OBJECTIVES

              Objective:
              Successfully execute the State & National Group's social change agenda, as
              defined by the portfolios and the strategic plan.
              Measures of Success:

                     1.   Support increase of the percentage of 50+ adults from 21% to 23%, and the percentage
                          of AARP members from 31% to 36%, who say they trust AARP a great deal when it
                          comes to issues regarding Social Security.
                     2.   Support increase of the percentage of 50+ adults from 21% to 23%, and the percentage
                          of AARP members from 30% to 35%, who say they trust AARP a great deal when it
                          comes to issues regarding Medicare.
                     3.   Support increase of the percentage of 50+ adults from 53% to 55%, and the percentage
                          of AARP members from 54% to 59%, who agree that changes to Social Security need to
 Objectives
                          be made during the next presidential administration to ensure it will continue to
        &                 provide retirement security for future generations, without changes that impact current
 Measures:                beneficiaries and those nearing retirement.
                     4.   Support increase of the percentage of 50+ adults from 51% to 53%, and the percentage
                          of AARP members from 52% to 57%, who agree that changes to Medicare need to be
                          made during the next presidential administration to ensure it will continue to provide
                          affordable, comprehensive health care coverage for current retirees and future
                          generations.

              Met IL State Office expectations for SNG-led Portfolio Outcomes, including:

                     1.   Contribute to at least 25 successful key initiatives in states achieve significant
                          legislative or regulatory accomplishments to ACA advocacy and education; retirement
                          and financial security; preserve or expand funding for home and community based
                          services; public assistance; and asset protection.

                          50+ AA/B Illinoisans are informed and understand what the Affordable



                                                  Plaintiff_00081
     Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 139 of 214 PageID #:139


                               Care Act means for them and their families; are able to make informed
                               decisions about health care coverage; and recognize that AARP is a
                               trusted source of accurate health information. Provide ACA advocacy
                               to assure an insurance exchange is planned for IL.

    Enterprise-
         Wide      Social Change
    Objectives:
     Portfolios:

                   Objective:
                   Align AARP's advocacy, education and outreach with member wants and
                   needs, and increase visibility of that work.
                   Measures of Success:

                      i          Developed and executed integrated plans to achieve social change outcomes, based
                                 on portfolios, segmentation and MME goals.
    Objectives         2.        Contributed toward member engagement metrics as defined in the portfolio planning.
             &
    Measures:          3.        Plan, implemented and evaluated a 2012 Listening Campaign on Social Security and
                                 Medicare with tactics and messaging that enhance AARP's relevance among AA/B
                                 people 50+.
                       4.        Successfully promoted AARP advocacy and education initiatives that enhance AARP
                                 relevance among 50-64 and 65+ AA/B Illinois members.
                       5.        Established foundation for relevance in City of Chicago integrating efforts of state and
                                 national office colleagues initiatives and/or programs.

                   Identified best practices for Telling Our Story relevant in today's communities
    Enterprise-
         Wide      Relevance
    Objectives:
     Portfolios:

                     Objective:
                     Increase engagement of members and people 50+
                     Measures of Success:
    Objectives
             &
                            6.     Assist in engaging 350,000 Illinoisans aged 50+ engaged with AARP as activists,
                                   advocacy donors, and program volunteers and participants, of whom 5% are first-time
                                   engagers. 225 Illinois AA/B members responding to each advocacy e-blast.
                            7.     Number of AA/B volunteers expected to engage through state office directed work: 38.

    Enterprise-
         Wide      Engagement
    Objectives:
     Portfolios:

                   Objective:
    Objectives
             &     Engage and support volunteers
W   Measures:
                   Measure of Success:



                                                          Plaintiff_00082
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 140 of 214 PageID #:140



                    8.    Utilized best practices identified in the new business unit (the Office of Volunteerism &
                          Service Hub) to enhance volunteer training and communications and promote
                          volunteer service opportunities.
                    9.    60 volunteers engaged in multicultural AA/B targeted communities; 13 AA/B volunteers
                          engage through state office directed work: Improved support for and communication
                          with volunteers, as measured by volunteer training, volunteer direct work with CD staff,
                          bi-weekly telephone calls to activist volunteers, Newswire communication with
                          Chapter leadership and quarterly meetings with chapter leadership in 3 CDs.
                    io.   Executive Council Members are partnered with designated Outreach & Advocacy ASD's
                          by geographic territory and open Executive Council positions are recruited and
                          partnered with appropriate ASD by geographic territory.

Enterprise-
     Wide      Strategic Priorities
Objectives:
 Portfolios:

               Objective:
               Contribute positively to AARP's financial health
               Measures of success:

                    11. Referrals made, as appropriate, for advocacy, fundraising Tax Aide sites and
Objectives              enrollment in Driver Safety program.
         &
Measures:           12. Met expense and forecast deliverables on a quarterly basis.
                    13. Achieved forecast accuracy, within plus/minus 10% of forecast.
                    14. Identified opportunities to reduce expenses related to staff travel where practical.
                    15. Involved in portfolio budget, MOU’s monitoring and communications with manager and
                        SOA.

Enterprise-
     Wide      Revenue/Expense
Objectives:
 Portfolios:
           Serve as a steward of AARP's financial resources through:
                   Ongoing accurate forecasting;
Objectives         Budgetary adherence;
         &         Process improvement and efficiency; and
Measures:          By matching work deliverables with appropriate resource allocation, including use of
                  "Centers of Excellence”.

Enterprise-
     Wide      Organizational Culture
Objectives:
 Portfolios:




                                                  Plaintiff_00083
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 141 of 214 PageID #:141


                                         EMPLOYEE SUMMARY
Strengthened and created new avenues for AARP to participate as a thought-leader in
conversations relevant to the multicultural communities, which lead to development of new
partnerships and avenues to deliver on our social change and engagement objectives.
      AARP has collaborated with Odem’s Outlook and Trinity United Church of Christ to host the
      Male Health Forum each month. These meetings boast close to 200 African American men that
      meet to discuss health topics related to the population and to fellowship. This program can be
      easily replicated and has opened the door for partnerships with local churches and community
      organizations that would like to host similar programs at their venues.
      Attention has been put on the success of State andNational advocacy campaigns in Illinois.

             AA/B volunteers have embraced the YEAS initiative and successfully held YEAS
             presentations and collected numerous questionnaires. The YEAS volunteer contest
             resulted in 5 volunteers ranking in the top 10 and 7 volunteers where within the overall
             19 volunteers that participated. This group worked hard to distribute and collect YEAS
             questionnaires which helped with our overall State goal.
             Two volunteers and I were selected to an advocacy fellowship through the Jane Addam's
             Senior Caucus called The Aging Justice Program which empowers women and gives
             them a voice to be strong advocates. This program has enabled us to learn the legislative
             process. We are currently working on two bills within the group. Volunteers are learning
             how a bill becomes a law, how to speak with elected officials and the process of moving
             the bill through the House and the Senate. With additional training and knowledge our
             volunteers will become stronger advocates on behalf of AARP.
             Education andoutreach have been a priority throughout the state.
             Various speaking engagements to faith based groups, community organizations, and
             training volunteers have been instrumental in the IL state office getting out timely
             information.
             AARP provides nonperishable food items to the Salvation Army Crossgenerations
             Center food pantry through the Line Dance class held at the Abraham Lincoln Center.
             To date, the class has donated over 870 lbs of food to the pantry.

             Ihave managed volunteers for events that include advocacy and outreach efforts (Com
             Ed events, HCBS rally’s, Aeroponic Garden Opening, Line Dance events, etc.)
             AARP has been very instrumental in moving the membership metric of 19,500 with
             MME through the Faith Based Initiative. This initiative has enabled us to have a weekly
             presence in the church (Trinity and Victory Apostolic) and we are discussing programs
             for the upcoming year. We can see a definite positive shift in our recognition in these
             churches. In addition, we have garnered the attention of mega churches in the Chicago
             area that are looking to meet with us before the end of the year. The faith based
             community has seen the presence/impact we have made on the local congregations and
             are excited to discuss a partnership for 2013.

             Professional Development



                                         Plaintiff_00084
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 142 of 214 PageID #:142


               Ihave diligently worked to hone my skills in leadership/management and advocacy.I
               am currently working in two fellowships that are helping me focus on these two areas to
               develop further. Executive Service Corp has enabled me to work on my communication
               skills with management and colleagues to assist in creating a productive work
               environment. I have taken time to focus on my community outreach goals to make an
               impact in the AA/B community that can be replicated and seen nationally.I am working
               with the Aging Justice Program to hone my skills in the legislative process. I feel more
               confident discussing AARP advocacy issues while knowing the exact process that it
               takes to move a bill.I am excited about this new aspect of my work and hope to make a
               substantial difference in 2013 in this effort.

                                               MANAGER SUMMARY
Laurinda had many planning and implementation challenges in 2012 and has approached the challenges by
aggressively seeking information from the MME office, utilizing volunteers to plan and implement the goals and
metrics set forth in the plan and evaluating the work for 3013 planning.
She trained many of her volunteers to take a strong role in the YEaS work, and they presented sessions and got
the questionnaires completed, working to achieve our goals. She also had great success with the partnership with
the food depository, providing opportunities for the volunteers.
Laurinda's learning goals to better understand and become involved in the portfolio advocacy were achieved with
her work in the State Capitol and her fellowship. She has increased her knowledge of the portfolio goals and used
that information with her advocacy with the Black Caucus.
One huge challenge has been with the Faith Based Initiative. Direction and materials were not received until the
fall, and despite delay she worked at meeting the membership metric of 19,500. Her work with Trinity and Victory
Apostolic has been very consuming, but due to her planning and volunteer management, very successful.
Laurinda has often exceeded her goals and is consistently improving her skills and knowledge to carry forth the
portfolio and MME goals for AARP Illinois. Now that she has a strong cornerstone for the MME programs, she is
planning for a productive 2013.

                                        MANAGER'S MANAGER COMMENTS




                                              Plaintiff_00085
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 143 of 214 PageID #:143


                                                  EMPLOYEE COMMENTS




                                                 CULTURAL ATTRIBUTES

Trustworthy:   Most of the time

  Visionary:   Most of the time

Courageous:    Most of the time
    Results
               Most of the time
   Oriented:
    Caring:    Most of the time

  Engaging:    Most of the time

  Energetic:   Most of the time

                                              OVERALL PERFORMANCE RATING

     Rating:   Often Exceeds

                                                    SIGNATURE LINES
  EMPLOYEE
                                   DATE                                       SIGNATURE
    NAME
   Paschal-
Dodgen.Laurinda                   1/14/2013                            Dodgen, Laurinda (LDodgen)
      L
  MANAGER                                                                     SIGNATURE
                                   DATE
    NAME
Nelson,Nancy S                    1/14/2013                            Nelson, Nancy S. (NNelson)
  MANAGER'S
   MANAGER                         DATE                                       SIGNATURE
    NAME
  Gallo,Robert                    1/14/2013                                Gallo, Bob (BGallo)

  APPROVER                         DATE

Nelson,Nancy S                    1/14/2013




                                                  Plaintiff_00086
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 144 of 214 PageID #:144




             Laurinda Paschal-Dodgen

    2012 Mid Year Performance Review

            Manager: Nancy S. Nelson




                                 Plaintiff_00087
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 145 of 214 PageID #:145



2012 MID YEAR PERFORMANCE REVIEW
                                                EMPLOYEE INFORMATION
  Employee    Paschal-Dodgen.Laurinda L
     Name:
  Employee    62311
   Number:
  Employee
    Status:
   Manager    Nelson,Nancy S
     Name:
   Manager    62199
   Number:
  Manager's   Gallo,Robert
   Manager
     Name:
  Manager's   4742
   Manager
   Number:
     Yean     2012

                                                       OBJECTIVES

              Objective:
              Successfully execute the State & National Group's social change agenda, as
              defined by the portfolios and the strategic plan.
              Measures of Success:

                     1.   Support increase of the percentage of 50+ adults from 21% to 23%, and the percentage
                          of AARP members from 31% to 36%, who say they trust AARP a great deal when it
                          comes to issues regarding Social Security.
                     2.   Support increase of the percentage of 50+ adults from 21% to 23%, and the percentage
                          of AARP members from 30% to 35%, who say they trust AARP a great deal when it
                          comes to issues regarding Medicare.
                     3.   Support increase of the percentage of 50+ adults from 53% to 55%, and the percentage
                          of AARP members from 54% to 59%, who agree that changes to Social Security need to
 Objectives
                          be made during the next presidential administration to ensure it will continue to
          &               provide retirement security for future generations, without changes that impact current
 Measures:                beneficiaries and those nearing retirement.
                     4.   Support increase of the percentage of 50+ adults from 51% to 53%, and the percentage
                          of AARP members from 52% to 57%, who agree that changes to Medicare need to be
                          made during the next presidential administration to ensure it will continue to provide
                          affordable, comprehensive health care coverage for current retirees and future
                          generations.

              Met IL State Office expectations for SNG-led Portfolio Outcomes, including:

                     1.   Contribute to at least 25 successful key initiatives in states achieve significant
                          legislative or regulatory accomplishments to ACA advocacy and education; retirement
                          and financial security; preserve or expand funding for home and community based
                          services; public assistance; and asset protection.

                          50+ AA/B Illinoisans are informed and understand what the Affordable



                                                  Plaintiff_00088
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 146 of 214 PageID #:146


                             Care Act means for them and their families; are able to make informed
                             decisions about health care coverage; and recognize that AARP is a
                             trusted source of accurate health information. Provide ACA advocacy
                             to assure an insurance exchange is planned for IL.

Enterprise-
     Wide      Social Change
Objectives:

 Portfolios:

               Objective:
               Align AARP's advocacy, education and outreach with member wants and
               needs, and increase visibility of that work.
               Measures of Success:

                   1.        Developed and executed integrated plans to achieve social change outcomes, based
                             on portfolios, segmentation and MME goals.
Objectives         2.        Contributed toward member engagement metrics as defined in the portfolio planning.
         &
                   3.        Plan, implemented and evaluated a 2012 Listening Campaign on Social Security and
                             Medicare with tactics and messaging that enhance AARP's relevance among AA/B
                             people 50+.
                   4.        Successfully promoted AARP advocacy and education initiatives that enhance AARP
                             relevance among 50-64 and 65+ AA/B Illinois members.
                   5.        Established foundation for relevance in City of Chicago integrating efforts of state and
                             national office colleagues initiatives and/or programs.

               Identified best practices for Telling Our Story relevant in today's communities
Enterprise-
     Wide      Relevance
Objectives:
 Portfolios:

                 Objective:
                 Increase engagement of members and people 50+
                 Measures of Success:
Objectives
         &
Measures:               6.     Assist in engaging 350,000 Illinoisans aged 50+ engaged with AARP as activists,
                               advocacy donors, and program volunteers and participants, of whom 5% are first-time
                               engagers. 225 Illinois AA/B members responding to each advocacy e-blast.
                        7.     Number of AA/B volunteers expected to engage through state office directed work: 38.
Enterprise-
     Wide      Engagement
Objectives:
 Portfolios:

Objectives
               Objective:
         &     Engage and support volunteers
               Measure of Success:



                                                      Plaintiff_00089
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 147 of 214 PageID #:147



                    8.    Utilized best practices identified in the new business unit (the Office of Volunteerism &
                          Service Hub) to enhance volunteer training and communications and promote
                          volunteer service opportunities.
                    9.    60 volunteers engaged in multicultural AA/B targeted communities; 13 AA/B volunteers
                          engage through state office directed work: Improved support for and communication
                          with volunteers, as measured by volunteer training, volunteer direct work with CD staff,
                          bi-weekly telephone calls to activist volunteers, Newswire communication with
                          Chapter leadership and quarterly meetings with chapter leadership in 3 CDs.
                    10.   Executive Council Members are partnered with designated Outreach & Advocacy ASD's
                          by geographic territory and open Executive Council positions are recruited and
                          partnered with appropriate ASD by geographic territory.

Enterprise-
     Wide      Strategic Priorities
Objectives:
 Portfolios:

               Objective:
               Contribute positively to AARP's financial health
               Measures of success:

                    11.   Referrals made, as appropriate, for advocacy, fundraising Tax Aide sites and
Objectives                enrollment in Driver Safety program.
         &
                    12.   Met expense and forecast deliverables on a quarterly basis.
                    13.   Achieved forecast accuracy, within plus/minus 10% of forecast.
                    14.   Identified opportunities to reduce expenses related to staff travel where practical.
                    is.   Involved in portfolio budget, MOU’s monitoring and communications with manager and
                          SOA.

Enterprise-
     Wide      Revenue/Expense
Objectives:
 Portfolios:
           Serve as a steward of AARP's financial resources through:
                   Ongoing accurate forecasting;
Objectives         Budgetary adherence;
         &         Process improvement and efficiency; and
                   By matching work deliverables with appropriate resource allocation, including use of
                  "Centers of Excellence".

Enterprise-
     Wide      Organizational Culture
Objectives:
 Portfolios:




                                                   Plaintiff_00090
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 148 of 214 PageID #:148


                                              EMPLOYEE SUMMARY
Strengthened and created new avenues for AARP to participate as a thought-leader in conversations
relevant to the multicultural communities, which lead to development of new partnerships and avenues to
deliver on our social change and engagement objectives.
       AARP has collaborated with Odem’s Outlook and Trinity United Church of Christ to host the Male Health
       Forum each month. These meetings boast close to 200 African American men that meet to discuss health
       topics related to the population and to fellowship. This program can be easily replicated and has opened
       the door for partnerships with local churches and community organizations that would like to host similar
       programs at their venues.
       Attention has been put on the success of State andNational advocacy campaigns in Illinois.
               YEAS have been promoted throughout the AA/B community through the use of volunteers.
               Volunteers have been trained and encouraged to lead forums in their local communities. The
               volunteers have met this task enthusiastically by reaching out to their networks to get numerous
               questionnaires signed and hosting forums with minimal input from staff. In addition, volunteers
               assisted staff at Union Station to hand out 5k YEAS branded granola bars and YEAS branded
               materials to constituents.
               Volunteers have been submitted to an advocacy fellowship through the Jane Addam's Senior
               Caucus to empower women and give them a voice to be strong advocates. This program will
               enable our volunteers to learn how to lobby for issues and become a community organizer. With
               additional training and knowledge our volunteers will become stronger advocates on behalf of
               AARP.
               Education and outreach have been a priority throughout the state.
               Various speaking engagements to faith based groups, community organizations, and training
               volunteers have been instrumental in the IL state office getting out timely information.
               Volunteers have taken a leadership role this year by meeting bi-monthly to come up with
               community engagement strategies and YEAS outreach strategies. Volunteers have taken a
               hands-on-approach in all phases of programming; from planning to implementation of programs.
               I assisted in fostering a partnership with The Defender, the State office and the National office to
               have combined advertorials in the newspaper. This has provided 10 months of advertorials that
               reflect on the National and State agenda’s for AARP.
               The Aeroponic Garden opening in Blue Island will assist in the Drive to End Hunger Initiative by
               providing 10 acres of food to the Blue Island residents. The Aeroponic Garden is housed on the
               roof of the Salvation Army Crossgenerations Center and will provide food to their senior lunch
               program. This program feeds roughly 200 seniors daily. The City of Blue Island and the Blue
               Island Library has collaborated to create a documentary of the garden.
               AARP provides nonperishable food items to the Salvation Army Crossgenerations Center food
               pantry through the Line Dance class held at the Abraham Lincoln Center. To date, the class has
               donated over 695 lbs of food to the pantry.
               I have managed volunteers for events that include advocacy and outreach efforts (Com Ed




                                              Plaintiff_00091
   Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 149 of 214 PageID #:149


                  events, HCBS rally’s, Aeroponic Garden Opening, Line Dance events, etc.)




                                                   MANAGER SUMMARY

Laurinda has worked to integrated the MME work with the portfolio and advocacy work in the first half of 2012. Her volunteer
group of 25 has planned events and staffed them with volunteers,
A couple of major accomplishments of note is her work with the partnership to sponsor the AA/B Men's health meeting and
the great turnout they have for the meetings and the rooftop garden. She has been able to move forward goals set forth in
the health portfolio and the foundation goals of reducing hunger, while involving the newly recruited volunteers.
Laurinds works with Evelyn Gooden, and Executive Council member, on a routine basis on the planning, implementation and
follow-up on many of the projects in her Congressional Districts.


                                            MANAGER'S MANAGER COMMENTS




                                                  EMPLOYEE COMMENTS




                                                  CULTURAL ATTRIBUTES

Trustworthy:

  Visionary:

Courageous:
    Results
   Oriented:
    Caring:

  Engaging:

  Energetic:




                                                   Plaintiff_00092
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 150 of 214 PageID #:150


                                          OVERALL PERFORMANCE RATING

    Rating:   Often Exceeds

                                                SIGNATURE LINES
  EMPLOYEE
                               DATE                                      SIGNATURE
    NAME
   Paschal-
Dodgen.Laurinda               7/20/2012                            Dodgen, Laurinda (Idodgen)
      L
  MANAGER
                               DATE                                      SIGNATURE
    NAME
Nelson,Nancy S                7/20/2012                            Nelson, Nancy S. (nnelson)
 MANAGER'S
 MANAGER                       DATE                                      SIGNATURE
   NAME
 Gallo,Robert                 7/20/2012                                Gallo, Bob (bgallo)

  APPROVER                     DATE

Nelson,Nancy S                8/29/2012




                                              Plaintiff_00093
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 151 of 214 PageID #:151




              Laurinda Paschal-Dodgen

     2011 Year End Performance Review

             Manager: Nancy S. Nelson




                                 Plaintiff_00094
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 152 of 214 PageID #:152




2011 YEAR END PERFORMANCE REVIEW
                                              EMPLOYEE INFORMATION
             Employee Name:       Paschal-Dodgen, Laurinda L.

           Employee Number:       62311
            Employee Status:
              Manager Name:       Nelson, Nancy S.
            Manager Number:       62199
   Manager's Manager Name:        Gallo, Robert

  Manager's Manager Number:       4742
                         Year:    2011

                                                       OBJECTIVES


                                  Social Change
                                  Objective: Successfully execute organization's social change agenda, as
                                  defined by the portfolios, the strategic plan and Illinois 2011 State Plan.
                                  Measures of Success:

     Objectives & Measures:                   Contributed to the achievement of the social change dashboard
                                              measures (TBD pending portfolios)
                                              Developed & executed state plan to achieve social change
                                              outcomes, based on portfolio outcomes, (further metrics TBD)
                                              Met metric determined established state campaign(s)



   Enterprise-Wide Objectives:    Social Change

                    Portfolios:


                                  Objective: Align AARP advocacy, community outreach and education
                                  work in Illinois with the 50+ member and population wants and needs,
                                  and increase visibility of our work in Illinois.
                                  Measures of Success:

                                              Developed and successfully implemented a strategic state plan
     Objectives & Measures:                   for Illinois that aligns with our portfolio and segmentation. (Plan
                                              to be developed upon completion of portfolio process. Specific
                                              metrics will be included in the plan.)
                                              Increased visibility and contributed to increase AARP’s brand
                                              tracking measures in Illinois by successfully implementing our
                                              Telling Our Story initiative: and achieved member engagement
                                              metrics. (Work plan and metrics included in TOS plan)



   Enterprise-Wide Objectives:    Relevance

                    Portfolios:




                                                      Plaintiff_00095
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 153 of 214 PageID #:153




                             Objective: Provide leadership and management to strengthen and
                             support the role and strategic voice of Illinois
                             Measures of Success:
                             Successfully executed deliverables based on qualitative evaluation
                             by State Director/Manager/ Regional Vice-President and SNG leadership.

                                     Led strategic planning, development and implementation of state
                                     plan.
                                     Ensured the strategic voice of Illinois was enhanced on regional
                                     and national issues.
                                     Ensured there was appropriate implementation of social media in
                                     Illinois as it relates to multicultural efforts.
                                     Enhanced partnerships internally with region and AARP National
                                     Office and externally, with the state and external organizations.


                             Objective: Manage and execute Illinois Multicultural Efforts
                             Measures of Success:

                                     Helped achieve SNG part of Multicultural Dashboard Goal (to be
                                     defined)

                             ?      Contributed to SNG achieving the components of the strategies
                             set by Multicultural Leadership:
                             o    Applied research of multicultural segments of membership toward
                             tactics applied in Illinois communities
                             o    Tested messages tailored for segments of members in multicultural
                             work
                             o Ensured successful implementation of outcomes and results
                             articulated for partnerships
    Objectives & Measures:   ?      Recruited and engaged more diverse volunteers, activists and
                             members to support AARP social change agenda (state metrics TBD)
                             ?      Achieved mutually agreed-upon advocacy-related multicultural
                             goals, (state metrics TBD)



                             Objective: Engage and Support Volunteers in Illinois
                             Measures of Success:

                                     Implemented overarching state volunteer strategy in Illinois to
                                                                  -
                                     contribute to overall goals ; 2,500 volunteers engaged in
                                     multicultural targeted communities; 11,000 volunteers engage
                                     through state office directed work. (State metrics TBD)
                                     Improved opinion survey results for state volunteers (73%
                                     engagement score) (State metrics TBD)
                                      Ensured that Illinois has built baseline capacity for volunteer
                                     recruitment and engagement
                                     Ensured that Illinois provided access to enhanced training &
                                     education for volunteer leaders

                                     Supported volunteer research efforts in Illinois as appropriate

                             Objective: Position AARP Advocacy in (state) effectively, and minimize
                             risk to AARP
                             Measures of Success:

                                     Strengthened relationships AA/B targeted congressional
                                     HlctrirtcPlaintiff_00096
                                               anrl nthor Irou arose
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 154 of 214 PageID #:154



   Enterprise-Wide Objectives:    Strategic Priorities

                    Portfolios:


                                  Objective: Strengthen management in IL State Office
                                  Measures of Success

                                             Implemented organizational changes in the Illinois state office to
                                             contribute to an integrated, stronger SNG with focus on roles
                                             and responsibilities.
                                             Used RACI model in development of state plan and work plan.
                                             Enhanced talent development: sought continuing education and
                                             skill development opportunities as feasible and appropriate and
                                             participate in interdepartmental workgroups and other projects
                                             as appropriate.
                                             Enhanced communications so that state staff and volunteers
     Objectives & Measures:
                                             receive critical information in a timely fashion: Communicated
                                             information to management, colleagues, and volunteers (were
                                             appropriate) in a timely fashion (1-2 business days).
                                             Instituted and modeled culture change and attributes throughout
                                             state office work: engage opportunities to discuss One AARP
                                             attributes and behaviors during staff meetings and modeled
                                             results oriented attribute by providing regular opportunities to
                                             review state office performance relative to measures.
                                             Aligned state work with portfolios: collaborated with SNG
                                             leadership to comply with portfolio alignment processes,
                                             manage priorities and appropriately support portfolio-driven
                                             work.



   Enterprise-Wide Objectives:    Organizational Culture

                    Portfolios:


                                  Objective: Contribute positively to AARP?s financial health.
                                  Measures of Success:


     Objectives & Measures:                  Met expense and forecast deliverables for the AA/B Multicultural
                                             Illinois State Office.
                                             Achieved forecasting accuracy, within plus/minus 10% of Q3
                                              forecast.



   Enterprise-Wide Objectives:    Revenue/Expense

                    Portfolios:




                                                         Plaintiff_00097
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 155 of 214 PageID #:155




                                  Engagement
                                  Objective: Increase engagement of volunteers, members and people 50+
                                  in Illinois
                                  Measures of Success:

                                            Contributed to the overall AARP goal of 300,000 individuals age
                                            50+ engaged with AARP as activists, program volunteers and
                                            participants by increasing our volunteers in multicultural AA/B
                                            communities engaged through the state office by 10% through
                                            our work in targeted communities and through our diversity
     Objectives & Measures:
                                            outreach efforts. Improve/maintain opinion survey results for
                                            state volunteers (10%)
                                            Implement volunteer engagement task force recommendations in
                                            Illinois to improve volunteer recruitment and engagement.
                                            Provide increased training and education for volunteer leaders
                                            and newly recruited volunteers using materials provided through
                                            volunteer engagement task force work, including sessions on
                                            One AARP progress (portfolio/segmentation).
                                            Expanded member and 50+ engagement in Rockford and
                                            Springfield communities in Illinois as part of Enhanced Role of
                                            States initiative (Metrics TBD)



   Enterprise-Wide Objectives:    Engagement

                    Portfolios:

                                                CULTURAL ATTRIBUTES

                  Trustworthy:    Consistently Exceeds

                    Visionary:    Consistently Exceeds

                 Courageous:      Consistently Exceeds

             Results Oriented:    Consistently Exceeds

                       Caring:    Consistently Exceeds

                    Engaging:     Consistently Exceeds

                    Energetic:    Consistently Exceeds

                                                 EMPLOYEE SUMMARY

                    Z/iave contributeddirectiy to a// 7enterprise objectives (Soria/ Cbange,
                    Reievance, Engagement, Strategic Priorities, Organizationa/ Cidture,
                    Revenue Expense, and Conversion of70+from Membersb/p to
                    RetentionJ. /have exceededa// 6ofmy individua/performance objectives.
                    Be/ow are afen’b/gidig/its ofspecific measurabie outcomes that speak to
                    die above assessment.

                    Social Change: increased visibiiity andcontributedto brandtracking
                    measures tbrougb Teiiing Our Stoiy using innovative metiiods to track




                                                         Plaintiff_00098
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 156 of 214 PageID #:156



             persona/stories of50+ members.I  a/so worked with our advocacy team
             topushFinancial  Education, Protect Seniors Campaign, Community
             BasedServices, andSNAPefforts inmu/ticu/turaimarkets.
              AARPhadseveralsuccessfulpartnerships with AgeOptions andGreater
              Chicago FoodDepository on increasingSNAPassistance by J68
             prescreened, /29processed, with 2/ approvedto date. E/izabethLough
             fromAgeOptions, statedthat "thispartnership has enab/edour
              organization to increase enrollmentsandfollow-up case management...
              most of the recipients havereceivedlarger sums ofSNAPthenprevious
              recipients in thepast. "

             Lastly, Dave Finkler and/ worked with Grandfamilies (Grandparents
             Raising Grandchildren)group to teach afive week advocacy course to
             Southside residents. Senator Collinsprovidedinformation to attendees to
             help them lobby issues in district andin Springfield
             Relevance: Weprovidedprogramsfor the AA/Bcommunity that has been
             expressedinpast events (2010) that were needed/wantedin the
             community. Attendees at the Women ’sHealth Symposium stated, "roughly
             eight in ten attendees consideredthe overallevent to be "excellent "and
             as many wouldbe "verylikely "torecommendAARP to afriendas a
             result of the event. 70%say that Women sHealth Symposium exceeded
             their expectations. "Ln addition, 80%ofattendees statedthat, "eventslike
             this make themfeel valuedas a member. ”

             Engagement: Numerous activities were successfully implementedon a
               very tight timeline. Lwas able to adjustquickly to the timeframe and
              budgetadjustments throughout theyear. AARPdeveloped,planned, and
              implementedaSenior ResourceFair that was attendedby over 200
             people andreceivedhonorableaccolades by attendees and vendors.
              Suggestions toprovide a similar event in the South Suburbs andthe West
              Side ofChicago were mentionedby vendors, volunteers, andattendees.
              Ln an effort toprovide qualityprograms andpartnerships, AARP
             partnered with WestsideHealth Authority (WHA) to complete a
              community kitchen that reachedthe APmedia andcontinues togetpress
              in thelocalAustinpapers. A community organizer was quotedin the
             paper saying, “Lt smore thanfust thepresence of(he community kitchen
              here, "saidCurrie, who works as an organizerfor the WestsideHealth
              Authority. "Lt’s a wayfor us to create advocacy aroundthese issues that
               we think aboutbutdon ’t really know how to address. Lt s agood
              launchingpoint/' WHA hasreceivedadditionalgrantfundsfrom local
             foundations andpartnerships with localUniversities due to this AARP
             fundedproject. AARPhasprovidedan outletfor education in healthy
              eating, advocacy onfooddeserts within community andaccess to
              additional’funding/resourcesfor localagencies.
              Strategic Priorities: Ln receivingMALERFPdollarsLensuredthatall




                                    Plaintiff_00099
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 157 of 214 PageID #:157



             programs/activities alignedwith stateportfolio s to increasemetrics in
             (MyPersonaiTime, MyFinances, MyHealth, andMyLife -MyHome
             andFamily}.I   enhancedtalent developmentfor myselfby engagingin
             opportunities within AARPandoutside ofAARP.I       developed volunteers
             by startinga bi-monthly meetings session to educate them on
             National/State agenda items andshills that they were interestedin
             learning(socialmedia, financialsecurity, health topics, etc.J.

             Organizational Culture: Met expense andforecast deliverablesfor the
             AA/BMulticulturalIllinois State Office.
             RevenuelExpense: /Increasedmembership of volunteers thisyear by
             usingexisting volunteers as recruiters at localevents. This approach
             garneredover 30potential/new volunteersfor the upcomingyear. In
             addition,I developed volunteers by startinga bi-monthly meetingsessions
             to educate volunteers onNational/State agenda items andshills that they
             were interestedin learning (socialmedia,fnancialsecurity, health topics,
             etc.J.
             Conversion of 50+from Membership to Retention: There is no
             quantifiable wayformeto validateifmembership increaseddue to
             programs because of the inability toprovidememberships at events.I
             providedquestions on surveys at events that helpedmegage the
             perception ofmembers/potentialmembers. 79%ofattendee s at the
              Women ’sHealth Symposium were AARPmembers. Out ofthesemembers,
              “roughly 8in ten attendees consideredtheoverallevent to be "excellent ”
             andas many wouldbe “very lihely "to recommendAARPto afriendas a
             result ofthe event. ”

             Challenges:
              TheFinancialFreedom metric of1,000individuals engaged wasa
             challenging objective,fallingshort by roughly 700H/L andAA/B
             engagements. Methods that were usedto acquire this metric was in-
             person educationalseminars in theAA/Bcommunity andtele-townhalls
             in theH/L andAA/B community. /believe theallottedtimegiven andthe
             dollarper engagement requiredto achieve this metric was a barrier to the
             completion of this metric.

            Summary of Strengths and Weaknesses:
            Ihave contributeddirectly to all7enterprise objectives (SocialChange,
            Relevance, Engagement, Strategic Priorities, OrganizationalCulture,
            RevenueExpense, andConversion of30+fromMembership to
            Retention}.Ihave exceededall6ofmy individualpe/formance objectives.

             Equally as important as the objectives accomplished, are that I  have
             demonstratedstrongly allOne AARPattributes (Trustworthy, Fisionary,
             Courageous, Results-Oriented, Caring, Engaging, andEnergeticJ.
             Statements that attest to the attributes above can only be expressedby




                                    Plaintiff_00100
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 158 of 214 PageID #:158



             testamentsfrom colleagues andAARP volunteers.

             “Jstillcan 't believeyou didallthose events in Oct/Nov. That is why
                                                                               I
             wantedto recognizeyouforyour courage. Lookingforwardto working
             more together in 20J21”

              “.Thanksfor makingIllinois one of the bestMALEstates in the country. ”

              “Thanksforyour commitment to achieving thefinancialsecuritygoals
             thisyear. ’’
              “Great/bb in 201Jmaking the most with the challengingyear. ”
              "This is a token ofmy appreciationfor allthe workyou do with minority
             outreach. ”

              “Thankyoufor allofyour helpl”

             Development Areas
            I havegreatly improvedmyperceived weaknesses, socialmedia, and
            advocacy skills as a result ofmyprofessionaldevelopment experience this
            previousyear.

            I have been diligent thispastyear in working onmyperceived weaknesses
            to make them strengthsfor myselfandthe organization.I   was accepted
            into theExecutiveService Corp "LeadershipProgram whichprovided
            me opportunities to interview ExecutiveDirectors inNon-Profit
            organizations throughout the Chicagolandarea. In addition, thisprogram
            providedme with a Career Coach that met with me monthly to discuss my
            strengths/weaknesses, careergoals andhow to attain them. Thisprogram
            allowedme toprocess my careergoals/objectives within JAPPandthe
            necessary steps to ensuresuccess.I  also worked with John CaineIII, who
            providedmentorship on navigatingAABPs networkandattainingmy
            career objectives.

             Second,
                   I  worked withJenniferBaier to learn “allthings ”socialmedia
             andassist ingettingpoliticalinformation andcommunityprograms to my
             socialnetworkusing Twitter, EaceBookandLinkedln.
             Lastly, my ultimategoal was to be a better advocate bylearning the ins
             andouts ofadvocacy andlobbying. NancyLeaMondprovidedmentorship
             andguidance whileDavidTinklerprovidedhands-on opportunities within
             the state to assistme with this area.


             Summary
             While havinglimitedtime andresources
                                                I was able to quickly organize
             events andmaximize engagement usingmultiple toolsboth traditionaland




                                    Plaintiff_00101
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 159 of 214 PageID #:159



                digital, /providedqualityprograms to the community by collaborating
                with new andexisting organizations andhosting our own signature
                events. 7deve/opedandimplementedprograms/events thathave
                surpassedmetrics. Organizations that we collaborated with are looking
               forwardtofutureprograms due to the success ofour events. Foundations
                are looking topartner with AARP to host events/programs thathave
                sustainability in theAA/B community. Although thishas been a very
                difficult Q3 andQ4, / wasprovidedan opportunity to successfully show
                quality work in a highpressuredenvironment andproduce innovative
               programs that are sustainable and willbe an AARPstaple within the
                community.

                                     MANAGER SUMMARY




 Laurinda had many planning and implementation challenges in 2011, and has delivered
 results to meet those challenges. She detailed the events that were planned and executed
 by A ARP, with Laurinda doing the majority of the work. She planned, executed and
 evaluated a Women’s Health Fair, Health/Resource Fair, staffed several health fairs
 with volunteers,
 She has been very visionary with the Community Kitchen and partnership with the
 Harold Washington Elementary School and Bridging Educational Services. Her
 collaboration with the community partners was very creative, and the finished products
 were exceptional. Laurinda has gained many new volunteers through the events and
 programs, and involved them in events such as the utility rally and lobbying trip to
 Springfield for the utility bill. She is meeting with the volunteers on a routine basis and
 they are planning upcoming events, and developing their leadership skills.
 She implemented new partnerships to address the hunger issue, working with established
 organizations to getting donations of food from the line dancers. She utilizes her program
 management skills in the planning and reporting her accomplishments. She partnered
 with the LTC advocacy lead to provide five workshops for grandparents raising
 grandchildren.
 The MME programs and activities went from being specific to only MME communities,
 to the incorporation of Telling Our Story, supporting the portfolio teams involving
 volunteers and members in the utilities, LTC, financial security and the Protect Seniors
 campaigns.
 Laurinda has worked on her learning plan, management skill, advocacy and portfolio
 knowledge. Laurinda has been diligent to assure she was within budget, reported
 accurately and in a timely manner and meet the metrics set for the funding. Laurind has
 delivered the results to meet the objectives and often exceeded the goals set for 2011.
 She has evaluated every event to use the information for planning and implementation in
 2012.




                                        Plaintiff_00102
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 160 of 214 PageID #:160




                                     MANAGER'S MANAGER COMMENTS




                                              EMPLOYEE COMMENTS




                                      OVERALL PERFORMANCE RATING

                    Rating:   Often Exceeds

                                                 SIGNATURE LINES

      EMPLOYEE NAME                            DATE                        SIGNATURE

  Paschal-Dodgen, Laurinda L.                 1/20/2012              Dodgen, Laurinda (Idodgen)

      MANAGER NAME                             DATE                        SIGNATURE

       Nelson, Nancy S.                       1/18/2012              Nelson, Nancy S. (nnelson)

 MANAGER'S MANAGER NAME                        DATE                        SIGNATURE

         Gallo, Robert                        1/18/2012                  Gallo, Bob (bgallo)

         APPROVER                              DATE

       Nelson, Nancy S.                       1/20/2012




                                                   Plaintiff_00103
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 161 of 214 PageID #:161




               Laurinda Paschal-Dodgen

      2011 Mid Year Performance Review

              Manager: Nancy S. Nelson




                                 Plaintiff_00104
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 162 of 214 PageID #:162




2011 MID YEAR PERFORMANCE REVIEW
                                              EMPLOYEE INFORMATION
             Employee Name:       Paschal-Dodgen, Laurinda L.

           Employee Number:       62311
            Employee Status:
              Manager Name:       Nelson, Nancy S.
            Manager Number:       62199
   Manager's Manager Name:        Gallo, Robert
  Manager's Manager Number:       4742
                         Year:    2011

                                                       OBJECTIVES


                                  Social Change
                                  Objective: Successfully execute organization's social change agenda, as
                                  defined by the portfolios, the strategic plan and Illinois 2011 State Plan.
                                  Measures of Success:

     Objectives & Measures:                   Contributed to the achievement of the social change dashboard
                                              measures (TBD pending portfolios)
                                              Developed & executed state plan to achieve social change
                                              outcomes, based on portfolio outcomes, (further metrics TBD)
                                              Met metric determined established state campaign(s)



   Enterprise-Wide Objectives:    Social Change

                    Portfolios:


                                  Objective: Align AARP advocacy, community outreach and education
                                  work in Illinois with the 50+ member and population wants and needs,
                                  and increase visibility of our work in Illinois.
                                  Measures of Success:

                                              Developed and successfully implemented a strategic state plan
     Objectives & Measures:                   for Illinois that aligns with our portfolio and segmentation. (Plan
                                              to be developed upon completion of portfolio process. Specific
                                              metrics will be included in the plan.)
                                              Increased visibility and contributed to increase AARP's brand
                                              tracking measures in Illinois by successfully implementing our
                                              Telling Our Story initiative: and achieved member engagement
                                              metrics. (Work plan and metrics included in TOS plan)



   Enterprise-Wide Objectives:    Relevance

                    Portfolios:




                                                      Plaintiff_00105
    Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 163 of 214 PageID #:163




                                 Objective: Provide leadership and management to strengthen and
                                 support the role and strategic voice of Illinois
                                 Measures of Success:
                                 Successfully executed deliverables based on qualitative evaluation
                                 by State Director/Manager/ Regional Vice-President and SNG leadership.

                                         Led strategic planning, development and implementation of state
                                         plan.
                                         Ensured the strategic voice of Illinois was enhanced on regional
                                         and national issues.
                                         Ensured there was appropriate implementation of social media in
                                         Illinois as it relates to multicultural efforts.
                                         Enhanced partnerships internally with region and AARP National
                                         Office and externally, with the state and external organizations.



                                 Objective: Manage and execute Illinois Multicultural Efforts
                                 Measures of Success:

                                         Helped achieve SNG part of Multicultural Dashboard Goal (to be
                                         defined)

                                 ?      Contributed to SNG achieving the components of the strategies
                                 set by Multicultural Leadership:
                                 o Applied research of multicultural segments of membership toward
                                 tactics applied in Illinois communities
W                                o    Tested messages tailored for segments of members in multicultural
                                 work
                                 o    Ensured successful implementation of outcomes and results
                                 articulated for partnerships
        Objectives & Measures:   7      Recruited and engaged more diverse volunteers, activists and
                                 members to support AARP social change agenda (state metrics TBD)
                                 ?      Achieved mutually agreed-upon advocacy-related multicultural
                                 goals, (state metrics TBD)



                                 Objective: Engage and Support Volunteers In Illinois
                                 Measures of Success:

                                        Implemented overarching state volunteer strategy in Illinois to
                                                                    -
                                      . contribute to overall goals ; 2,500 volunteers engaged in
                                        multicultural targeted communities; 11,000 volunteers engage
                                        through state office directed work. (State metrics TBD)
                                        Improved opinion survey results for state volunteers (73%
                                        engagement score) (State metrics TBD)
                                         Ensured that Illinois has built baseline capacity for volunteer
                                        recruitment and engagement
                                        Ensured that Illinois provided access to enhanced training &
                                        education for volunteer leaders

                                         Supported volunteer research efforts in Illinois as appropriate

                                 Objective: Position AARP Advocacy in (state) effectively, and minimize
                                 risk to AARP
                                 Measures of Success:

                                         Strengthened relationships AA/B targeted congressional
                                         rlieMMe Plaintiff_00106
                                                 and ftfhar Irau arnac
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 164 of 214 PageID #:164



   Enterprise-Wide Objectives:    Strategic Priorities

                    Portfolios:


                                  Objective: Strengthen management in IL State Office
                                  Measures of Success

                                             Implemented organizational changes in the Illinois state office to
                                             contribute to an integrated, stronger SNG with focus on roles
                                             and responsibilities.
                                             Used RACI model in development of state plan and work plan.
                                             Enhanced talent development: sought continuing education and
                                             skill development opportunities as feasible and appropriate and
                                             participate in interdepartmental workgroups and other projects
                                             as appropriate.
                                             Enhanced communications so that state staff and volunteers
     Objectives & Measures:                  receive critical information in a timely fashion: Communicated
                                             information to management, colleagues, and volunteers (were
                                             appropriate) in a timely fashion (1-2 business days).
                                             Instituted and modeled culture change and attributes throughout
                                             state office work: engage opportunities to discuss One AARP
                                             attributes and behaviors during staff meetings and modeled
                                             results oriented attribute by providing regular opportunities to
                                             review state office performance relative to measures.
                                             Aligned state work with portfolios: collaborated with SNG
                                             leadership to comply with portfolio alignment processes,
                                             manage priorities and appropriately support portfolio-driven
                                             work.



   Enterprise-Wide Objectives:    Organizational Culture

                    Portfolios:


                                  Objective: Contribute positively to AARP?s financial health.
                                  Measures of Success:


     Objectives & Measures:                  Met expense and forecast deliverables for the AA/B Multicultural
                                             Illinois State Office.
                                             Achieved forecasting accuracy, within plus/minus 10% of Q3
                                             forecast.



   Enterprise-Wide Objectives:    Revenue/Expense

                    Portfolios:




                                                         Plaintiff_00107
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 165 of 214 PageID #:165




                                  Engagement
                                  Objective: Increase engagement of volunteers, members and people 50+
                                  in Illinois
                                  Measures of Success:

                                      0     Contributed to the overall AARP goal of 300,000 individuals age
                                            50+ engaged with AARP as activists, program volunteers and
                                            participants by increasing our volunteers in multicultural AA/B
                                            communities engaged through the state office by 10% through
                                            our work in targeted communities and through our diversity
     Objectives & Measures:
                                            outreach efforts. Improve/maintain opinion survey results for
                                            state volunteers (10%)
                                            Implement volunteer engagement task force recommendations in
                                            Illinois to improve volunteer recruitment and engagement.
                                            Provide increased training and education for volunteer leaders
                                            and newly recruited volunteers using materials provided through
                                            volunteer engagement task force work, including sessions on
                                            One AARP progress (portfolio/segmentation).
                                            Expanded member and 50+ engagement in Rockford and
                                            Springfield communities in Illinois as part of Enhanced Role of
                                            States initiative (Metrics TBD)



   Enterprise-Wide Objectives:    Engagement

                    Portfolios:

                                                CULTURAL ATTRIBUTES

                  Trustworthy:    Consistently Exceeds

                    Visionary:    Consistently Exceeds

                 Courageous:      Consistently Exceeds

             Results Oriented:    Consistently Exceeds

                       Caring:    Consistently Exceeds

                    Engaging:     Consistently Exceeds

                    Energetic:    Consistently Exceeds

                                                 EMPLOYEE SUMMARY
The first half of 2011 had many organizational changes within AARP as an enterprise and SNG as
a unit. However, my performance during this time reflected contributions in Telling Our Story,
increase engagements of members, supporting the state team, and executing SNG MC efforts.

Thus far I have contributed directly to 5 of our 7 enterprise objects (Social Change, Relevance,
Engagement, Strategic priorities, and Organizational culture). I am positioned to meet or exceed all
6 of my individual performance objectives. Equally as important as the outcomes accomplished is
that I have demonstrated strongly 5 of our 7 One AARP attributes (Trustworthy, Visionary,
Courageous, Results-Oriented, and Engaging). Below are a few highlights of specific measurable




                                                         Plaintiff_00108
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 166 of 214 PageID #:166



outcomes that speak to the above assessment:

Strengthened, and in some cases created new avenues for AARP to participate as a
thought-leader in conversations relevant to the multicultural communities, which lead to
development of new partnerships and avenues to deliver on our social change and
engagement objectives.
       In February 2011, AARP partnered with Harold Washington Elementary School and
       Bridging Educational Services to create a unique multigenerational program. This program
       used digital podcasts to tell our members story and provide an avenue for cross-
       generational exchange. AARP provided a community celebratory event to showcase the
       work of student’s and members.

            In March 2011, AARP partnered with Harold Washington Elementary school to provide a
            multigenerational journalism project. This project included students interviewing seniors
            and creating a commemorative book to be disseminated to the community at a celebratory
            event. Guest to the program included Senator Collins and Merri Dee. The students also
            visited WGN studio and were able to ask in-depth questions regarding a career in
            broadcasting.
            Future partnerships with Harold Washington Elementary School will include a volunteer
            tutoring program.


            Attention has been put on the success of State and National advocacy campaigns in
Illinois.

                    In March 2011, a Utility Rally was conducted at Trinity United Church of
                    Christ located on Chicago’s Southside. With Scott Musser heading the team, this
                    community event enabled the state office advocacy and outreach team to work
                    together to ensure success for the event. I was responsible for providing the
                    location under the direction of Scott; radio advertisement on the Cliff Kelly show,
                    marketing to south side residents with assistance from Jerri Kellman and
                    Gamaliel, and providing volunteers for the day’s event. As a result, seven
                    volunteers assisted the day of the event and over 350 people attended the event.

                    In May 2011, AARP partnered with SEIU for two Springfield bus trips. The first trip
                    focused on Long Term Care legislation. Three busses from Chicago’s Southside,
                    South suburbs and Westside neighborhoods were in attendance. Constituents
                    were able to speak face-to-face with Reps. Smith, Riley, and Ford about their
                    concerns regarding cuts to long term care services. During the second bus trip,
                    AARP provided one bus for a total of five busses with constituents throughout
                    Chicago. Constituents were able to lobby the ComEd utility legislation for AARP.
                    The group of over 250 people included H/L and AA/B constituents.

            Education and outreach on Social Security and Medicare have been a priority throughout
            the state.
                     Numerous educational activities have stemmed around educating
                     members/nonmembers on Social Security and Medicare. Various speaking




                                              Plaintiff_00109
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 167 of 214 PageID #:167



              engagements to faith based groups, community organizations, and training
              volunteers have been instrumental in the IL state office getting out timely
              information.




                                    MANAGER SUMMARY


Laurinda had many planning and implementation challenges the first half of 2011 related
to the organizational changes at AARP. Despite these challenges she met the goals set
forth in the first quarter and focused on Telling Our Story, increase engagements of
members, supporting the state team, and executing SNG MC efforts in the second
quarter. She has used this opportunity to become more involved in the portfolios for
utilities, LTC, financial security and the Protect Seniors Campaign.

Laurinda has provided a detailed account of the objectives and goals she has
accomplished in the first 14 year. She utilizes her program management skills in the
planning and reporting her accomplishments. She has routine communication with the
DC MME staff, and with the lack of funding in the second quarter of 2011, she has
developed a stronger working relationship with the portfolio leads and the Congressional
and state the advocacy work. Her involvement with the LTC advocacy resulted in filling
busses with interested AARP members

Her partnership with the Harold Washington Elementary School and Bridging
Educational Services on the multigenerational program was very creative, and the
finished product was exceptional.  _
                              MANAGER'S MANAGER COMMENTS




                                    EMPLOYEE COMMENTS




                                        Plaintiff_00110
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 168 of 214 PageID #:168



                                      OVERALL PERFORMANCE RATING

                    Rating:   Consistently Exceeds

                                               SIGNATURE LINES

      EMPLOYEE NAME                           DATE                           SIGNATURE

  Paschal-Dodgen, Laurinda L.               7/28/2011                  Dodgen, Laurinda (Idodgen)

      MANAGER NAME                            DATE                           SIGNATURE

       Nelson, Nancy S.                     7/28/2011                  Nelson, Nancy S. (nnelson)

 MANAGER'S MANAGER NAME                       DATE                           SIGNATURE

         Gallo, Robert                      7/28/2011                      Gallo, Bob (bgallo)

         APPROVER                             DATE

       Nelson, Nancy S.                     7/28/2011




                                                     Plaintiff_00111
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 169 of 214 PageID #:169




               Laurinda Paschal-Dodgen

      2010 Year End Performance Review

               Manager: Nancy S. Nelson




                                 Plaintiff_00112
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 170 of 214 PageID #:170


•AARP
2010 YEAR END PERFORMANCE REVIEW
                                        EMPLOYEE INFORMATION

    Employee Name:      Paschal-Dodgen, Laurinda L.
  Employee Number:      62311
    Employee Status:
     Manager Name:      Nelson, Nancy S.
   Manager Number:      62199
       Business Unit:   SOG-Illinois State Office
  _ Year: 2010 _
                                   MEMBER VALUE / SOCIAL IMPACT

                    Assist in the implementation of tactical goals related to the
                    Create the Good/Healthy Behaviors initiative in the context of
         Objective:
                    the AARP Illinois State Plan.

                                  Increase community and media awareness of
                                 the Create The Good/ Health Behaviors,
                                 particularly among diverse audiences in AARP's
                                 targeted multicultural communities (Bronzeville,
        Measure of
                                 Englewood, and Austin) with baseline measures.
          Success:
                                 Increase use of ethnic earned media/paid media
                                 and all marketing materials used in AA/B
                                 communities.



                        AwarenessResuits.•
                     The AA/B community is well aware of the brand AARP; however,
                     they are unaware of the advocacy and outreach efforts that AARP
                     provides. ASD, Laurinda Dodgen created an icebreaker game called
                     “What is AARP-True and False”, this instrument allows community
                     members to test their knowledge on common myths such as “AARP
                     is a government agency, holds political party affiliations, and is for
    Employee Result: retired persons” are answered. Questions from this game were taken
                     from the African American Black Target Research Report provided
                     by AARP. While utilizing this tool at several speaking
                     engagements; I was approached at the Salvation Army Center in
                     Englewood by an AARP member. She stated that, “/amp/easedto
                     see that AARPis starting to become apermanentface in the b/ac/c
                     community. Initiai/y /be/ievedthatyou on/y caredabout topics in
                     D. C. butyourprograms have showedthatyou care about the
                     community ”




                                              Plaintiff_00113
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 171 of 214 PageID #:171


-AARP                                                                  Performance Review
                     We have made strides in African American and Hispanic/Latino
                     communities like Rockford. Collaboration between AARP staff
                     enabled ASD, Terri Worman to be introduced to key AA/B, H/L
                     organizations and leaders; she was able to provide timely knowledge
                     and support for local events. Laurinda Dodgen spoke with 150
                    participants at the National Council for Negro Women (NCNW)
                    Rockford Chapter’s annual Thanksgiving Luncheon on behalf of
                     Terri Worman. Increasing collaborative efforts between ASD’s will
                     increase awareness and outcomes in similar communities.
                    I continue to make strides in the Bronzeville community by
                     providing programs to the seniors at the Abraham Lincoln Centre
                     (ALC). When asked if ALC would like to continue partnering with
                     AARP for 2011 in the Healthy Behavior program, Damella Rolle,
                     Program Assistant for ALC stated “YES/ /have so many seniors
                     that are lookingforwardto nextyear that they want to start now.
                      fVithout the consultants andmaterials, it wouldbe difficult to
                     continue. Iflcouldbe assistedby AARPin the aboveprograms
                      with materials andconsultants (volunteersifnecessary) we would
                     moveforwardandmakeAbrahamLincoln Centre anew homebase
                    for the AARPProgram. "In addition, ALC houses AARP’s Driver
                     Safety Program. They have requested an “AARP programs available
                     at this site” banner to be posted in front of their building which will
                     increase visibility for AARP in the Bronzeville community.
                    I believe that media is a great way to provide timely information,
                    education and outreach within the Black community by using multi
                    media published by African Americans and that is circulated
                    throughout the AA/B communities. We have used the WVON Cliff
                    Kelly show to provide political information, advocacy issues and
                    market events. The show was instrumental in a successful turnout of
                    over 90 people to the Women's Health Symposium hosted on
                    Chicago's south side. Over 80% of the attendees heard of the event
                    due to Cliffs show. The event recieved amazing reviews from the
                    attendees with 100% wanting AARP to provide similar events in the
                    community.
                    The Illinois State office AA/B multicultural staff has eamed/paid for
                    2 Media Outlets (YTD 11) for 2010.

                     Laurinda has met the goals set forth in her plan to increase
                     community and media awareness for healthy behaviors in the
                     targeted areas. She expanded the work of the existing partnerships,
     Manager Result:
                     and assure they had specific goals for the funding they received and
                     monitored the programs to assure they met the objectives and
                     measures of success set forth for the programs.




                                                                              Page 2 of 11
                                                                             OLP@aarp.org

                                       Plaintiff_00114
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 172 of 214 PageID #:172


 AARP                                                             Performance Review
                    Create a diverse volunteer structure, particularly in the
                    multicultural communities (Bronzeville, Englewood, and
         Objective:
                    Austin) that promotes and supports AARP’s strategic Social
                    Impact and Member Value priorities _
                                Increase AARP awareness in AA/B communities
                               (provide baseline measures).
                                Build and strengthen membership engagement
                               among diverse communities through activities
                               that support volunteer engagement and member
                               value support (CTG, advocacy, community
        Measure of             events, etc).
          Success:

                               Increase volunteer opportunities through volunteer
                               recruitment, orientation and training designed to
                               meet the needs of AARP Illinois’ social and
                               member value agenda in the state.



                       Engagement Results:

                       The goal this year was to increase volunteer engagement and to promote
                       CreateTheGood. CreateTheGood has resonated in the AA/B community because it
                       allows for tangible outcomes and positive community engagements. Volunteers
                       can take ownership and pride in their efforts.

                       The Abraham Lincoln Center (ALC) surpassed their goal of 40 volunteers by
                       recruiting over 90 volunteers and potential volunteers from the community for the
                       Create the Good Program. They provided numerous volunteer hours through
                       intergenerational programs. Volunteers provided a tour of NBC studios to youth
                       that were interested in journalism/broadcasting as a career.


                       Salvation Army Center (SAC) used the Create the Good
                       program as a tool to help participants develop or increase
    Employee Result:
                       their sense of interconnectedness throughout the community
                       through acts of kindness and voiunteerism. At the
                       conclusion of the program year SAC concluded that the
                       program was a success when participants formed a Nursing
                       Home Team to continue Visitations beyond the program
                       deadline with an increase in participants.

                       Westside Health Authority, located in Austin hosted a community volunteer day
                       where 27 AA/B males provided upgrades to WHA's technology center. When
                       asked about the strengths of the project WHA responded, "Some of the strengths
                       of this project are: the availability ofmore computer stations, therefore increasing
                       class enrollments; updated and more efficient equipment; increased network of
                       community volunteers from the community (in particular men); the participation of
                       former NFL players; the support and commitment ofMRPin our community
                       through capita! improvement. "


                                                                                          Page 3 of 11
                                                                                         OLP@aarp.org

                                             Plaintiff_00115
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 173 of 214 PageID #:173


-AARP                                                                            Performance Review

                     To show our appreciation for our volunteers the Illinois office hosted a Volunteer
                     Appreciation Luncheon were ASD, Laurinda Dodgen provided the volunteer video
                     highlights for the event.

                     Laurinda worked with the community partners to build the volunteer
                     base, and developed a plan for each site to address the needs of the
     Manager Result: community utilizing the volunteer base she had developed.
                      Laurinda met the goals set forth for this objective and exceeded the
     _ programmatic goals set forth for each community. _
                   Sustain and enhance collaborative efforts and partnerships
                   with community groups, associations and business entities for
        Objective:
                   educational & advocacy efforts that engage diverse AARP
                   members and 50+ Illinoisans. _
                               Complete Healthy Behavior and CTG MOU
                              agreements with WHA, Salvation Army and ALC.
                               Enhance partnerships in targeted (Bronzeville,
                              Englewood, Austin) communities by 20% by
                              December 31, 2010.
        Measure of             Continue collaboration with BHC and the work
          Success:
                              in Austin

                              Increase relationships with community leaders in
                              targeted communities.


                     Re/ecancemsu//s:
                     AARP has partnered with the WHA to increase capacity through their
                     Body and Soul program by providing information and resources
                     through our Healthy Behaviors program; and utilizing community
                     volunteers to increase access to residents through CreateTheGood.

                     AARP has partnered with WHA for over two years on their healthy
                     behavior initiative called Body and Soul: Healthy Lifestyles Program
                     and AARP's Walking program. While partnering with WHA for the
                     last few years we have been able to receive a close in-depth view of
    Employee Result: a variety of quality healthy lifestyle programs that they provide to
                     individuals throughout the life span.

                     The Body and Soul program consisted of weekly and bi-weekly
                     nutrition, chronic disease education, and exercise education
                     sessions; fitness sessions and access to the fitness center via AARP
                     scholarship program; field trips to local markets; screenings; and
                     referrals to local physicians. WHA tracked all of the above
                     community engagements by identifying improvements/behavioral
                     changes through surveys; referring others from the community to

                                                                                         Page 4 of 11
                                                                                        OLP@aarp.org

                                           Plaintiff_00116
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 174 of 214 PageID #:174


~AARP                                                               Performance Review
                  the program and referrals from community physicians of
                  participants to the program.

                  The goal of the Body and Soul program was to:

                         Goal 1: The goal was to promote and increase access to this
                         healthy behaviors community program, to African
                         Americans over 45 years of age in the Austin community.

                  WHA also sits on the Building a Healthier Chicago (Austin) council
                  along with AARP, Chicago Department of Public Health, Blue Cross
                  Blue Shield, American Medical Association, Rush Hospital and
                  others under the direction of Dr. Galloway, Assistant U.S. Surgeon
                  General for Health and Human Services (HHS). The Body and Soul
                  program was used as a vehicle to implement the following goal.

                         Goal 2: (via BHC Austin Initiative) Increase physical activity;
                         improve healthy eating and prevent, detect and control high
                         blood pressure for adults over 45 years of age.

                  The goals were met through The Body & Soul program by
                  increasing its participants in the 45 and older category. In reaching
                  goal number one, 78% of the participants in the program are 40 &
                  older. In addition, participants have reported and we have
                  witnessed an increase in physical activity; improved healthy eating
                  and the prevention, detection and control of blood pressure per
                  goal number two.

                  WHA has also had monumental success in implementing AARP's
                  walking program. This past September, WHA's community fitness
                  instructor (who is 65 yrs old) received the 'Let's Move" award from
                  the National Congress of Black Women. Not only was her work in
                  the community honored but one of her participants in the walking
                  program received the 'Let's Move" award for her increase in
                  physical activity and changing her lifestyle. This lady had a stroke
                  earlier in the year and could not walk now she is exercising 4-5 day
                  per week and she lost over 30 pounds through her participation in
                  the Body & Soul program.

                  AARP has had successful outcomes from the Body and Soul
                  program for the last two years; we look forward to continued
                  partnerships for 2011. We are currently planning a community
                  kitchen and mock grocery store that will be used for education and
                  cooking demonstrations for the community. This newest edition

                                                                          Page 5 of 11
                                                                         OLP@aarp.org

                                    Plaintiff_00117
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 175 of 214 PageID #:175


*AARP                                                                        Performance Review
                    will only enhance the great work that WHA currently provides to
                    the Westside community.

                    When asked about the strengths of both programs and the relevance
                    and commitment of AARP. WHA responded, 'AARPmitt,benpit(from
                    continued\coiiaborationj because tijeirinvestmentinto tieAustin community iviii
                    Zeave a iastingimpression, regardless oftie stafftZatcreatedtie ideasand
                    estabiisZedtie reiationsZps. TZe community iviiisee tie investments and
                    commitment /o tie deveiopment oftieAustin community. Many
                    Foundations/Associations ciaim topartnerivitZ community-basedorgan/gat/ons
                    butAARPflFHA barecommittedto an eyuZtabiepartnersZ/p. In addition,
                    AARPmZZincrease tZeir ooZunteers andreacZ at tie community Zerei SZjomng
                    commitmentovertimeis a successfuimay toget buy infrom tie community
                    members, ”CodyMcSeZZersMcCray, Director ofHeaitZ Promotions.

                    AARP has increased relationships with organizations in the AA/B
                    community by partnering with University of Illinois Extension and
                    Power Circle Congregation on a Women's Health Summit. Providing
                    sponsorship for the Chi-Town Line Dancers for the American Cancer
                    Society Walk were their oldest walker is 96 and 100% of their dancers
                    are over 50 years of age. Lastly, AARP leveraged our relationship with
                    the 100 Black Men organization by providing financial literacy at there
                    annual Christmas event; this partnership was a direct link from the
                    National office.


                     Laurinda assumed the responsibility for the AA/B programs in
                     April, and after working with the programs strengthened the goals
                     and metics for the programs to assure the outcomes were more
                     definable and engaged the agencies to meet the goals set forth by the
     Manager Result:
                     national office. She monitored the programs on a routine basis and
                     provided technical assistance to assure they met the terms of the
                                            _
                     MOU agreements and increased AARP's relationships with the
                     community leaders.
                     Continue awareness to learn and gain knowledge about
        Objective: Chicago’s AA/B communities specifically in (Bronzeville,
        _            Englewood, and Austin)._                _




                                                                                     Page 6 of 11
                                                                                    OLP@aarp.org

                                         Plaintiff_00118
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 176 of 214 PageID #:176


-AARP                                                                   Performance Review
                              Acquire research & stats relevant to Chicago's
                            AA/B communities.
                             Focus on issues relevant to Chicago's AA/B
                            communities.
       Measure of
                            Learn about resources in the AA/B
         Success:           communities.

                            Identify key issues affecting Chicago’s AA/B
                            communities


                     KevIssuesandAwareness Resu/fs.
                     AARP has been instrumental in moving the dial forward in Austin as
                     one of the stakeholders in Building a Healthier Chicago/Austin. With
                     organizations such as Blue Cross Blue Shield, Health and Human
                     Services, American Medical Association, and Chicago Department of
                     Public Health along with Austin community organizations like PCC
                     Wellness, WHA and others; AARP has made a commitment to
                     increase education and provide advocacy and outreach on healthy
    Employee Result:
                     lifestyles in the Austin community. AARP and Blue Cross Blue Shield
                     are leading the pack with innovative ideas and continued community
                     outreach.

                     ASD, Laurinda Dodgen has gained access and knowledge about
                     Bronzeville, Englewood, and Austin by attending community events,
                     hosting events/ talking sessions within the community, and listening to
                     community complaints and suggestions regarding programs at the
                     various sites.

                    Laurinda has me the objective and measure of success to learn about
                    the three communities, as well as the surrounding areas. Laurinda
                    has sent time with the volunteers, agency leadership and Executive
    Manager Result: Council members to learn about the resources and needs in the
                    communities. In addition to that knowledge, she has met her
                    Learning Objectives, learning about AARP programs, priorities and
                    databases. _ _
                     Identify internal resources and be responsive to queries &
        Objective:
                     needs. _




                                                                               Page 7 of 11
                                                                              OLP@aarp.org

                                        Plaintiff_00119
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 177 of 214 PageID #:177
                              s
-AARP                                                                 Performance Review
                              Inventory existing AARP resources, identify
                              gaps & assess resources that need to be created.
        Measure of
          Success:            Help to problem solve and provide assistance on
                              AARP benefits.


                          Interna/Resources

                          I consistently try to stay abreast of opportunities that AARP
                              provides found in News Now. This year I was accepted and
                              participate in the Jerry Florence mentorship program.I
                              consistently meet with my mentor bi-monthly to meet my
                              goals and objectives for this program. Through the Learning
    Employee Result:          Portal I have attended the following classes: The BRC:
                              Whats New & User Feedback Discussion, Brand Resource
                              Center "101"; Performance Review for Employees; Outlook
                              2007 Calendar; Powerpoint Design and Best Practices;
                              Sharenet Basic Training and Sharenet Site Administration
                              Training.

                    Laurinda detailed the information she has gained in the 8 months she
                    has been with AARP. She has aggressively addressed her learning
    Manager Result:
                    goals, and utilizes the website to continue learning about the AARP
                       resources.
         Objective:    Measure success and conduct evaluations
                                     Assess member engagement by documenting
                                     participation in events and programs using e-
                                     tracker.

                               Solicit AA/B volunteers to be trained to conduct
                              community presentations and assist with
                              CTB/Healthy Behaviors efforts where they live
                              (baseline measurement).
        Measure of
          Success:             Walgreens Wellness Tour to conduct health
                              screenings in 1 AA/B neighborhood.

                                     Promote financial security and health education
                                     efforts in Chicago’s AA communities through
                                     presentations, Real Relief tools, financial
                                     security publications and other resources.


                          AARP has provided innovative programs that have reaped
    Employee Result:
                            substantial results in the AA/B target communities in several


                                                                            Page 8 of 11
                                                                           OLP@aarp.org

                                          Plaintiff_00120
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 178 of 214 PageID #:178
                              B

-AARP                                                                       Performance Review
                               programs.

                          Results:
                       Volunteer engagement and recruitment year to date:

                               Provided engagement and recruitment to over 554 AA/B
                               volunteers and potential volunteers in .

                                Assisted Terri Worman in choosing appropriate sites for the
                               Walgreens Wellness Tour in Rockford. Two sites were
                               chosen; 1 in AA/B neighborhood and 1 in Latino
                               neighborhood. Both events had excellent turnout. Terri
                               informed me that they are discussing on continuing these
                               sites for next year and possibly adding additional AA/B,
                               Latino sites in the Rockford area. Currently identifying
                               opportunities in the Chicago land area for 2011.

                               Utilized Kim Nute-Jones to provide financial literacy
                               workshops on the south side of Chicago. Provided financial
                               literacy workshops to the 100 Black Men organization.


                       Laurinda has evaluated the results of the programs funded and used
     Manager Result:
                       this information to plan for 2011. _
                                              PEOPLE
                       Demonstrated WORLD CLASS cultural attributes and behaviors in all
         Objective:
                       interactions. _
        Measure of     Supervisor monitoring and assessment confirmed by feedback from
         Success:      others with whom the employee works. _
                       I believe that the 3rd party "recognition" from colleagues across the
                       association best documents my performance in this area.

                       Feedback from the WVON show:
                       First, I’ve been meaning to commend your thorough format for interview
                       requests. It really works great. Secondly, I would like for us to plan to
                       discuss feedback of the campaign in the near future with Carmenza and
                       Melody included. We want to ensure all is well for AARP. We appreciate
    Employee Result:   your partnership.


                       Feedback from SOG Metric Spreadsheet:
                       I hope this email finds you well. This spreadsheet is terrific!
                       Thanks for sharing!

                       This is outstanding!! You and the team have been quite busy!
                       Thanks for all your hard work and enthusiasm.

                                                                                   Page 9 of 11
                                                                                  OLP@aarp.org

                                           Plaintiff_00121
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 179 of 214 PageID #:179


-AARP                                                                   Performance Review

                    Feedback from Year End Summary:
                    Thank you for this excellent summary of all you have done in
                    reaching out to the AA/B communities. You are the breath of fresh
                    air that has been needed for a long time. I am looking forward to
                    this year with eager anticipation.

                    Excellent work. Your outreach initiatives are super on behalf of our
                    targeted audience.

                     Looking forward to reviewing Laurinda! Thanks for sharing, and thanks
                     for all of your hard work!!

                    Recognition Points:
                    Shared Responsibility:
                    Laurinda: Thank you so much for your willingness to share
                    your connections and knowledge in Rockford - 1 am lightyears
                    ahead because of your generosity.

                     Learn:
                     Thanks for being willing to learn and get into detail work to cover
                     for me.




                     Laurinda has demonstrated WORLD CLASS attributes and
     Manager Result: behaviors with staff, Ex. Council members, volunteers and agencies
     _ she is working with in her areas. _
                                    EMPLOYEE SUMMARY

 AARP has increased the needle in terms of awareness, engagement, relevance and
 political power in the AA/B community by engaging members/potential members,
 volunteers, providing education and outreach and providing a presence in under-served
 communities.

I have had great success in moving the dial on AA/B SOG metrics. ASD’s continue to
meet and exceed goals in SOG Multicultural Metrics for 2010. The Illinois State office
AA/B multicultural staff has eamed/paid for 2 Media Outlets (YTD 1 1); engaged 26
(YTD 134) community/political leaders; discussions with 6 (YTD 127) organizations on
partnership and collaborative efforts; 1034 (YTD 1097) points of Member/Potential
Member Engagements; and 221 (YTD 1521) Volunteer Engagement/Recruitment
efforts.

                                                                              Page 10 of 11
                                                                              OLP@aarp.org

                                       Plaintiff_00122
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 180 of 214 PageID #:180
                            ®

«AARP                                                                Performance Review




                                   MANAGER SUMMARY

Laurinda has had a productive nine months she has been with AARP. She worked with
Carmenza on the transition and quickly began working on her objectives and measures of
success for the diversity work in the three neighborhoods. She is working with the
programs to expand their programing and working with them to look to 2011 for
innovative methods to involve members in the minority communities. Laurinda had a
successful programs on talk radio station WVON and worked with staff on the
scheduled. She assisted Terri in the Rockford community , utilizing her connections in
Rockford to provide linkages to the health and AA/B community. She has met the goals
set forth for the AA/B funding for Illinois, and communicated this information on a
routine basis to staff in the national office.
Laurinda's comments in the employee result section highlights her work to accomplish
the objectives set forth for the AA/B goals in Illinois and her work toward the goals set
forth for the work to be done in Illinois.

                                       COMMENTS




                                    SIGNATURE LINES

     EMPLOYEE NAME                 DATE                         SIGNATURE
 Paschal-Dodgen, Laurinda
                                 2/23/2011              Dodgen, Laurinda (Idodgen)
            L.
     MANAGER NAME                  DATE                         SIGNATURE

     Nelson, Nancy S.            2/22/2011               Nelson, Nancy S. (nnelson)
     APPROVER NAME                 DATE

     Nelson, Nancy S.            2/24/2011




                                                                            Page 11 of 11
                                                                            OLP@aarp.org

                                      Plaintiff_00123
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 181 of 214 PageID #:181




              Laurinda Paschal-Dodgen

      2010 Mid Year Performance Review

              Manager: Nancy S. Nelson




                                 Plaintiff_00124
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 182 of 214 PageID #:182

 A4RP
The power to make it better.""

2010 MID YEAR PERFORMANCE REVIEW
                                         EMPLOYEE INFORMATION

     Employee Name:      Paschal-Dodgen, Laurinda L.
   Employee Number:      62311
     Employee Status:
      Manager Name:      Nelson, Nancy S.
    Manager Number:      62199
        Business Unit:   SOG-Illinois State Office
   _ Year: 2010               _
                                    MEMBER VALUE / SOCIAL IMPACT

                     Assist in the implementation of tactical goals related to the
          Objective:
                     Create the Good/Healthy Behaviors initiative in the context of
                     the AARP Illinois State Plan.

                                   Increase community and media awareness of
                                  the Create The Good/ Health Behaviors,
                                  particularly among diverse audiences in AARP's
                                  targeted multicultural communities (Bronzeville,
         Measure of
                                  Englewood, and Austin) with baseline measures.
           Success:
                                  Increase use of ethnic earned media/paid media
                                  and all marketing materials used in AA/B
                                  communities.


                                   Increasing community awareness with CTG and
                                  Healthy Behavior programs by reaching South-side
                                  churches (ALC, CTG- Healthy Behavior) and (WHA,
                                  community volunteer and community walk). Program
                                  Coordinators assigned to work on these two projects
                                  has met with five churches (ALC) and two community
                                  organizations (WHA) to increase awareness on AARP's
     Employee Result:             programs. Additionally, we have had eight paid radio
                                  advertisements on WVON and three earned media on
                                  Medill Report Chicago and AustinTalks.org and Austin's
                                  local paper (community walk).
                                  Paid media for WVON (8 spots, 1 makeup spot); earned
                                  media in AustinTalks.org, a web based media; and earned
                                  media in Austin’s local paper.

      Manager Result:




                                               Plaintiff_00125
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 183 of 214 PageID #:183

 AARP
The power to make it better.""
                                                                   Performance Review
                     Create a diverse volunteer structure, particularly in the
                     multicultural communities (Bronzeville, Englewood, and
          Objective:
                     Austin) that promotes and supports AARP’s strategic Social
                     Impact and Member Value priorities _
                              Increase AARP awareness in AA/B communities
                             (provide baseline measures).
                              Build and strengthen membership engagement
                             among diverse communities through activities
                             that support volunteer engagement and member
                             value support (CTG, advocacy, community
         Measure of          events, etc).
           Success:

                             Increase volunteer opportunities through volunteer
                             recruitment, orientation and training designed to
                             meet the needs of AARP Illinois’ social and
                             member value agenda in the state.


                              Currently working on recruitment of volunteers;
                             baseline measures will be provided Dec. 31st.
                              Reached 462 people at the Black Women's Expo. As a
                             result I and newly recruited volunteers recruited an
                             additional 67 AARP volunteers (1 for CA and 1 for NY);
                             115 membership cards were taken by attendees; and
                             105 CTG cards were signed by attendees.
     Employee Result:
                              Mailings went out to South-side (Englewood) members
                             and surrounding areas for computer educator
                             volunteers, four responses returned thus far.
                              Future plans to provide orientation for the 65 volunteers that
                             signed up at the Black Women’s Expo. ALC will provide
                             bimonthly orientations to all new volunteers that sign up
                             through the center.

      Manager Result:
                     Sustain and enhance collaborative efforts and partnerships
                     with community groups, associations and business entities for
          Objective:
                     educational & advocacy efforts that engage diverse AARP
                     members and 50+ Illinoisans.        _




                                                                               Page 2 of 6
                                                                             OLP@aarp.org

                                       Plaintiff_00126
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 184 of 214 PageID #:184

 A4RP
The power to make it better.""
                                                                        Performance Review
                               Complete Healthy Behavior and CTG MOU
                              agreements with WHA, Salvation Army and ALC.
                               Enhance partnerships in targeted (Bronzeville,
                              Englewood, Austin) communities by 20% by
                              December 31, 2010.
         Measure of            Continue collaboration with BHC and the work
           Success:
                              in Austin

                              Increase relationships with community leaders in
                              targeted communities.



                               MOU's completed June 2010; organizations will send
                              end of year report by Dec 31st
                               Currently partnering with BHC Austin; AARP is now the
                              co-chair of that committee. Discussions have been
     Employee Result:
                              made with Bethel New Life, PCC Wellness, United
                              Healthcare and Chicago Park District (Austin);
                              BlackDoctors.org (Chicago), and Salvation Army Center
                              (Blue Island).
                                Thus far I have met with over 100 community leaders in all
                               three communities and surrounding communities

      Manager Result:
                        Continue awareness to learn and gain knowledge about
          Objective:    Chicago’s AA/B communities specifically in (Bronzeville,
          _             Englewood, and Austin).    _       _
                                 Acquire research & stats relevant to Chicago's
                               AA/B communities.
                               Focus on issues relevant to Chicago's AA/B
                               communities.
         Measure of
                                Learn about resources in the AA/B
           Success:            communities.

                              Identify key issues affecting Chicago’s AA/B
                              communities


                        Continue to research community information. During educational
     Employee Result:   forums provided by AARP, I ask community related questions to
     _                  ascertain key issues within a given community._
      Manager Result:



                                                                               Page 3 of 6
                                                                             OLP@aarp.org

                                         Plaintiff_00127
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 185 of 214 PageID #:185

 AARP
The power to make it better.”
                                                                  Performance Review
                     Identify internal resources and be responsive to queries &
          Objective:
                     needs.                                   _
                                Inventory existing AARP resources, identify
                                gaps & assess resources that need to be created.
         Measure of
           Success:             Help to problem solve and provide assistance on
                                AARP benefits.


                                 Created SOG metric excel sheet that was provided to
                                Illinois Chicago office, Nationals, and targeted
                                multicultural states. Positive feedback from Ouida and
                                ASD's
     Employee Result:           Using AA/B numbers only, AARP has surpassed two out of
                                the five SOG Metrics. With combined ASD efforts, I foresee
                                us surpassing our goal on all 5 metrics by the end of the
                                year.


      Manager Result:

          Objective:    Measure success and conduct evaluations
                                       Assess member engagement by documenting
                                       participation in events and programs using e-
                                       tracker.

                                 Solicit AA/B volunteers to be trained to conduct
                                community presentations and assist with
                                CTB/Healthy Behaviors efforts where they live
                                (baseline measurement).
         Measure of
           Success:              Walgreens Wellness Tour to conduct health
                                screenings in 1 AA/B neighborhood.

                                       Promote financial security and health education
                                       efforts in Chicago’s AA communities through
                                       presentations, Real Relief tools, financial
                                       security publications and other resources.



                                Currently tracking information in personal database. I
                                have not learned E-tracker.
     Employee Result:
                                Recruited 72 volunteers thus far to be trained in late
                                August.
                            ]    Assisted Terri Worman in choosing appropriate sites
                                                                               Page 4 of 6
                                                                             OLP@aarp.org

                                         Plaintiff_00128
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 186 of 214 PageID #:186

 AARP
The power to make rt better.”
                                                                                      Performance Review
                                   for the Walgreens Wellness Tour in Rockford. Two
                                   sites were chosen; 1 in AA/B neighborhood and 1 in
                                   Latino neighborhood. Both events had excellent
                                   turnout. Terri informed me that they are discussing on
                                   continuing these sites for next year and possibly adding
                                   additional AA/B, Latino sites in the Rockford area.
                                   Currently identifying opportunities in the Chicago land
                                   area for 2011.
                                   Currently working on financial security workshop
                                   presentations with volunteer Kim Nute-Jones, University of
                                   Illinois Extension employee. Additionally, I provide financial
                                   literacy material and links to AARP national/state website for
                                   additional information.

      Manager Result:

                                                 FINANCIAL

                                                   PEOPLE
                         Demonstrated WORLD CLASS cultural attributes and behaviors in all
           Objective:
                         interactions. _
          Measure of     Supervisor monitoring and assessment confirmed by feedback from
     _Success:           others with whom the employee works.           _
                         Positive feedback from colleagues on shared work thus far including; SOG excel
                         spreadsheet, Rockford networking efforts, program implementations, and
                         collaborations. Terri Worman has stated that I put her two years ahead of where
     Employee Result:    she should be in Rockford by providing her with quality contacts that resulted in
                         successful events and future programs. I have recruited volunteers for CA and NY
                         states. In addition I have a winning attitude and share best practices with AARP
     _                   staff for possible duplication.
      Manager Result:

                                            EMPLOYEE SUMMARY

My progress to date has been met within three full months of employment. During this time I have
managed to meet two out of five SOG Metrics, recruit 72 volunteers, 182 CTG cards signed and raised
awareness in target communities by increasing earned marketing efforts. I believe my strengths are
creativity, drive for results, and cross group collaborations. This can be seen in ideas provided to
staff/members; quantitative results which include the ratio to numbers of members/potential members
reached to those that sign up for CTG, volunteers, or take membership information; and rapport with
collaborative organizations.
I am currently working on strategic leadership which will be a value to the AARP volunteers and to me
professionally. Strategic leadership will always be a work in progress but I tackle this subject with education
inside and outside of the AARP organization through fellowships, committees, and on-line trainings.

                                            MANAGER SUMMARY




                                                                                               Page 5 of 6
                                                                                             OLP@aarp.org

                                                Plaintiff_00129
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 187 of 214 PageID #:187

 /MRP
The power to make h better."
                                                                        Performance Review

Laurinda has hit the ground running in her new position. She attended the ASD and
Diversity Training in May, which provided her with strong insight into the goals and
challenges of the diversity work for AARP. She worked with Carmenza on the transition
and quickly began working on her objectives and measures of success for the diversity
work in the three neighborhoods. She is working with the programs to expand their
programing and working with them to look to 2011 for innovative methods to involve
members in the minority communities.
Laurinda assumed the lead for the African-American talk radio station, WVON and
worked with staff on the scheduled. She assisted Terri in the Rockford community ,
utilizing her connections in Rockford to provide linkages to the health and AA/B
community.

 Laurinda's comments in the employee result section highlights her work to accomplish
 the objectives set forth for the AA/B goals in Illinois and her work toward the goals set
 forth for the work to be done in Illinois.

                                         COMMENTS




                                      SIGNATURE LINES

      EMPLOYEE NAME                  DATE                          SIGNATURE
 Paschal-Dodgen, Laurinda
            L.                     8/13/2010               Dodgen, Laurinda (Idodgen)

      MANAGER NAME                   DATE                          SIGNATURE

      Nelson, Nancy S.             8/13/2010               Nelson, Nancy S. (nnelson)
      APPROVER NAME                  DATE

      Nelson, Nancy S.             8/13/2010




                                                                                 Page 6 of 6
                                                                               OLP@aarp.org

                                        Plaintiff_00130
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 188 of 214 PageID #:188
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 189 of 214 PageID #:189
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 190 of 214 PageID #:190
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 191 of 214 PageID #:191




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAURINDA DODGEN,                            )
                                            )
           Plaintiff,                       )
                                            )
           -vs-                             )    Case No.:
                                            )
AARP,                                       )    Jury Trial Demanded
                                            )
           Defendant.                       )

                            COMPLAINT AT LAW




                                 Exhibit “B”




                                       36
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 192 of 214 PageID #:192
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 193 of 214 PageID #:193
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 194 of 214 PageID #:194




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAURINDA DODGEN,                            )
                                            )
           Plaintiff,                       )
                                            )
           -vs-                             )    Case No.:
                                            )
AARP,                                       )    Jury Trial Demanded
                                            )
           Defendant.                       )

                            COMPLAINT AT LAW




                                 Exhibit “C”




                                       37
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 195 of 214 PageID #:195




                        DECLARATION OF AARON McLEOD

   The undersigned Declarant Aaron McLeod as follows:

      1.     My name is Aaron J. McLeod, am the Pastor of Gorham United

Methodist Church located in Chicago, Illinois and have held this position for nearly

two years.

      2.     I am also an Attorney that has practiced law in Illinois for many years.

      3.     I am a graduate of McCormick Theological Seminary, The University

of Iowa College of Law, Harvard University School of Divinity, and Morehouse

College.

      4.     I have completed a leadership fellowship at University of Illinois

School of Public Health, a Certificate in Mediation from Northwestern University,

and I have studied at the School of Management at Lancaster University in

Lancaster, England.

      5.     I also worked as a Manager with VITAS Healthcare Corporation, the

largest hospice corporation in the United States, beginning in 2009.

      6.     Prior to becoming Pastor of Gorham United Methodist Church, I

served as Executive Director of Special Projects at Trinity United Church of Christ

located in Chicago, Illinois.

      7.     I served as Executive Director of Special Projects from 2010 through

2018, in this role I began my work with Laurinda Dodgen around 2012.




                                               1

                                2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "A" McLeod Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 196 of 214 PageID #:196




      8.       Trinity United Church of Christ is known for its dedication to

transforming the African American community through liberation and social justice

boasting a congregation of over 8,000 members.

      9.       The congregation of Trinity United Church of Christ benefited greatly

from the programs brought to the church through the partnership with Laurinda

Paschal Dodgen.

      10.      I also worked with Laurinda during my work with VITAS Healthcare

Corporation.

      11.      Laurinda Dodgen’s work was exceptional, she provided novel ideas

which resulted in sponsorships from AARP for programming and educational

services.

      12.      She contributed greatly to the Trinity church community hosting

several events including an AARP membership drive and a health forum which

included Cook County Hospital as well as The University of Illinois Hospital and

Health Sciences System.

      13.      Trinity United Church of Christ has two senior housing complexes and

operates within the field healthcare and hospice, the experience with Laurinda

Paschal Dodgen meet the needs of our organization as well as our congregation.

      14.      Trinity United Church of Christ is well known politically as being the

church home of former President of the United States Barack Obama and having

participated heavily in setting new political and economic agendas for community

progression, locally and internationally.



                                                2

                                 2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "A" McLeod Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 197 of 214 PageID #:197




      15.     The relationship and services that Laurinda Dodgen was able to

provide Trinity United Church of Christ and VITAS fostered a meaningful

relationship with the congregation and AARP Illinois.

      16.     I do not believe that this level of advocacy could have been achieved if

it were not for the work of Laurinda Dodgen.

      17.     From my perspective as a member of the community and working with

constituents that were within the demographic and target market of AARP,

Laurinda Dodgen benefited AARP greatly and represented the organization

exceedingly well.



                                         DECLARATION

      I, Aaron McLeod, declare under penalty of perjury pursuant to 28 U.S.C.

§1746(a), that the statements made in the above affidavit are true and correct to the

best of my knowledge, information, and belief. My statements are made voluntarily

and without any benefit actual or promised offered in exchange for making these

statements.




      _                                 _            _____08/27/2020___________________
      Aaron J. McLeod                                      Date




                                                3

                                 2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "A" McLeod Decl.
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 198 of 214 PageID #:198




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAURINDA DODGEN,                            )
                                            )
           Plaintiff,                       )
                                            )
           -vs-                             )    Case No.:
                                            )
AARP,                                       )    Jury Trial Demanded
                                            )
           Defendant.                       )

                            COMPLAINT AT LAW




                                 Exhibit “D”




                                       38
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 199 of 214 PageID #:199




                          DECLARATION OF DAVID VINKLER


The undersigned Declarant, David Vinkler, states as follows:


I.                      BACKGROUND and RELATIONSHIP TO AARP

      1.      I, David Vinkler, am currently the Vice President of Government Contracts at

      Molina Healthcare Illinois.

      2.      I worked for AARP-Illinois from 2007 through 2015 serving as Assistant State

      Director of Advocacy.

      3.      I was primarily responsible for lobbying in the state capital of Springfield,

      Illinois, and working with the states to develop issues and solutions; additionally, I was

      also responsible for training volunteers and assisting with AARP events.

II.                  RELATIONSHIP TO LAURINDA PASCHAL DODGEN


      4.      It was through my work with AARP Illinois, that I was introduced to and had the

      opportunity to work with Laurinda Paschal Dodgen, she was the Assistant State Director

      of Outreach.

      5.      I worked with Laurinda Dodgen on several projects throughout my tenure with

      AARP as the fields of advocacy and outreach have a significant overlap.

      6.      Upon Laurinda Dodgen’s arrival to AARP, there were immediate gains from her

      relationships and work efforts, outreach was measurably more successful and created a

      cyclical relationship with advocacy, which experienced great gains from her work as

      well.


                                                  1

                           2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "B" Vinkler Decl.
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 200 of 214 PageID #:200




    7.      Nearly immediately upon being hired, Laurinda made a significant positive

    impact in the area of outreach withing the AARP Illinois Office. I note this, because prior

    to Laurinda’ arrival, the office had been largely unsuccessful at outreach—particularly in

    the area of outreach to the African-American Community in Chicago and throughout

    Illinois.

    8.      This was Laurinda’s focus area and she excelled in that role.

    9.      I recall a time where AARP was attempting to lobby the Illinois Governor’s

    Office on a particular issue and had been largely unsuccessful which prompted the

    organization of a volunteers to actively demonstrate and gather outside of the Governor’s

    Office in Chicago (the James R. Thompson Center), with our methods we secured fewer

    than 10 people. This incident was prior to Laurinda’s hiring.

    10.     After Laurinda’s arrival, we attempted to organize for a similar volunteer outreach

    and mobilization effort, and Laurinda, individually, was able to secure buses of people

    and mobilize them to Springfield, (from Chicago/Northern Illinois); her work

    performance was unparalleled in this capacity—as she was able to consistently organize

    and mobilize volunteers and community partners in this matter for issues that were

    significant to AARP Illinois and it’s constituents.

    11.     Laurinda was so successful at outreach she began to also participate in the

    advocacy work on behalf of AARP (even though that was not her direct role).

    12.     In one instance that I recall, Laurinda was able to spearhead the lobbying efforts

    for the passage of the Illinois Secure Choice Savings Program Act, 30 ILCS 105/5.855 on

    behalf of AARP.

                                               2

                        2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "B" Vinkler Decl.
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 201 of 214 PageID #:201




       13.    The Act established a retirement savings program in the form of an automatic

       enrollment payroll deduction IRA with the intent of promoting greater retirement savings

       for private-sector employees in a convenient, low-cost, and portable manner.

       14.    This was an advocacy effort (on behalf of AARP) that had been previously

       unsuccessful for 3-4 years under the efforts of Brian Gutenfelter (a White Male).

       15.    However, once the Act was passed by the Illinois State Legislature and signed by

       the Governor, it moved to the implementation phase (i.e. ensuring that the legislation was

       as it relates to AARP’s constituency was implemented properly).

       16.    Typically, this would be handled and managed by the AARP partner who assisted

       in getting the legislation passed and had the relationships with the legislators, community

       partners and stakeholders—which in this instance was Laurinda and not Gutenfelter.

       17.    However, Bob Gallo took the program from Laurinda (for implementation) and

       returned it back to Gutenfelter.




III.               OBSERVATIONS OF DISPARATE WORK ENVIRONMENT


       18.    In my opinion and based on my observations, Bob Gallo (hereinafter “Gallo”)

       struggled with working with and managing people of color (racial minorities to include

       African Americans) and women.




                                                  3

                           2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "B" Vinkler Decl.
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 202 of 214 PageID #:202




    19.    I saw this when LAURINDA PASCHAL DODGEN was able to get the Illinois

    Secure Choice Savings Program Act passed, however, she was unable to continue to the

    implementation phase without explanation.

    20.    This was unusual as generally the person responsible for passing the bill would

    also continue with implementation because that person would have worked most closely

    with the bill and could be of more assistance if implementation if issues were to arise.

    21.    Mr. Gallo’s actions essentially reprimanded Laurinda for her stellar performance;

    he intentionally intervened and impeded Laurinda’s ability to succeed in advocacy at

    AARP by giving her work to an employee who was previously unable to complete the

    task—white male Brian Gutenfelter.

    22.    The more successful Laurinda became it appeared that Mr. Gallo would intervene

    to make her job more difficult.

    23.    This created a created a hostile work environment for Laurinda.

    24.    Mr. Gallo did not treat similarly situated employees that he supervised in this

    fashion.

    25.    Even prior to Mr. Gallo becoming State Director during my first year with AARP,

    I (as a white male) personally experienced a hostile work environment, and no action was

    taken until there were many complaints from multiple people.

    26.    AARP’s human resource department was unresponsive to complaints and would

    handle complaints recklessly, this included informing those who received complaints

    against them of their alleged complainants, subjecting several employees to retaliation.




                                               4

                        2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "B" Vinkler Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 203 of 214 PageID #:203




       27.     Based on my observations, Laurinda experienced a hostile work environment at

       AARP Illinois.



                                             DECLARATION

       I, David Vinkler, declare under penalty of perjury pursuant to 28 U.S.C. §1746(a), that

the statements made in the above affidavit are true and correct to the best of my knowledge,

information, and belief. My statements are made voluntarily and without any benefit actual or

promised offeredd in exchange for making these statements.




                              8/27/2020

                              ______________________________
                              ___________________________
                              David Vinkler                                      Date




                                                  5

                           2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "B" Vinkler Decl.
 Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 204 of 214 PageID #:204




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAURINDA DODGEN,                            )
                                            )
           Plaintiff,                       )
                                            )
           -vs-                             )    Case No.:
                                            )
AARP,                                       )    Jury Trial Demanded
                                            )
           Defendant.                       )

                            COMPLAINT AT LAW




                                 Exhibit “E”




                                       39
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 205 of 214 PageID #:205




                    DECLARATION OF GERARDO CARDENAS

   The undersigned Declarant, Gerardo Cardenas, states as follows:


                                 I.      BACKGROUND

      1.      My name is Gerardo Cardenas, and I currently reside in Mexico City,

Mexico and I have lived here since approximately March of 2018.

      2.      I currently work as an independent Communications and PR

consultant in Mexico City.

      3.      I am a Hispanic male.

      4.      Prior to moving to Mexico City, I resided in Oak Park, Illinois and

continue to have familial ties including my daughter who attends DePaul

University.

                          II.     RELATIONSHIP TO AARP

      5.      In or about January 2008 I began my career with AARP-Illinois as

Associate State Director of Communications.

      6.      In that position I was responsible for the external and internal

communications for AARP-Illinois and reported to the Director of Communications.

      7.      In 2010 I was promoted to Director of Communication and began

reporting directly to Bob Gallo (hereinafter “Mr. Gallo”).




                                               1

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 206 of 214 PageID #:206




                      III.   EXPERIENCE WITH MR. GALLO

      8.     Mr. Gallo had been only known to me professionally upon my

introduction to AARP-Illinois in 2008. Our interactions were very limited until I

became his direct report in 2010.

      9.     Mr. Gallo had been known to me and those in the office to make

insensitive and derogatory remarks based on race and gender.

      10.    Mr. Gallo often made horrifically inappropriate comments that were

rooted in on racial/ethnic background and gender stereotypes.

      11.    Mr. Gallo routinely referred to an Asian-American intern as “Dragon

Lady” when speaking to me and other staff.

      12.    When I attempted to speak with Mr. Gallo about his comments and

explain that this comment and others like these are insensitive as well as

inappropriate he would retort stating that his wife is Lebanese-American and that

he “understood diversity better than anyone” because of that fact.

      13.    Sometime thereafter in 2016 Mr. Gallo hired Yelena Yankovskaya, a

white female, to replace the office administrator.

      14.    This position was a highly technical and skilled position as it required

clerical functions as well as accounting, budgeting, and a liaison component.

      15.    The individual in this role was required to act as an Executive

Assistant to the Illinois State AARP staff in the Chicago office.

      16.    Mr. Gallo conducted the interviews solely, which was not customary

and had not been a hiring practice prior to this occasion, and subsequently hired



                                               2

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 207 of 214 PageID #:207




Yelena without participation or consultation with me or any other Director who had

a supervisory role.

       17.    Yelena severely lacked the skills needed for the position, specifically

the accounting function, which led to many complaints being reported to the

national team.

       18.    When it became apparent that Yelena’s incompetence was creating

additional work for the team, including myself, when it came to preparing requests

for travel, budget and other operational requests—multiple team members

complained to Mr. Gallo regarding Yelena’s deficiencies.

       19.    In response to the complaints Mr. Gallo received he proposed I hire

Yelena in the communications department for a social media position—instead of

properly addressing the situation or making attempts to require Yelena to improve

her performance deficiencies.

       20.    I advised Mr. Gallo that Yelena did not possess the requisite skills for

the position on my team.

       21.    There was a staff retreat in approximately 2016 or 2017, and several

members of the staff confronted Mr. Gallo regarding his preferential treatment of

Yelena, particularly given the fact that she was not good at performing the required

job responsibilities.

       22.     Following this retreat (and Mr. Gallo being confronted by the staff) I

lost two members of my team (two white women) who were offered better positions

within AARP.



                                                 3

                        2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 208 of 214 PageID #:208




      23.    When I attempted to replace those two individuals to fully staff my

team, Mr. Gallo retaliated against me by refusing to replace them which

significantly impacted my ability to perform my role. He cut my budget in half,

which only allowed me to re replace one of the two staff members that I had lost.

      24.    Further, in retaliation Mr. Gallo began to interfere in my ability to

perform as he began to reduce the Communications budget and circumvented my

ability to perform.

      25.    It became more and more impractical to produce the outcomes of the

company with the minimal resources available to me.

      26.    Mr. Gallo would often give Yelena privileges despite her work product

being poor—that were not afforded to other employees of color.

      27.    She was given privileges such as being allowed to work remotely from

the Ukraine for an unspecified amount of time to support her mother through

illness, however, when other employees requested the similar accommodation, some

with a mix of office and remote work, Mr. Gallo would initially deny the request—to

simply work from the Chicagoland region, and only reluctantly agreed to

accommodate remote work requests from my staff (Jennifer Baier and Heather

Heppner).

      28.    After Mr. Gallo was confronted by team members repeatedly about his

treatment of Yelena when compared to other diverse employee’s request only then

were their requests granted.




                                               4

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 209 of 214 PageID #:209




      29.    Among those requests was my request for remote work so that I would

be able to care for my ailing mother, which was the same reason that was specified

as Yelena’s exception.

      30.    Additionally, my direct report who requested accommodations for

maternity care and bonding (Heather) preferred to work from home after she had

her baby.

      31.    Although it was AARP Company policy to allow for the same,

      32.    In Heather’s case, the maternity accommodations were granted as it

was company policy. However, he did complain about granting her remote work

accommodations altogether.

      33.    Mr. Gallo would routinely rate Yelena excellent, 5 of 5, on her annual

performance review without rationale as required for all other employees during the

managerial performance review meetings.

      34.    He would share his rating as each manager in the office was to

participate in giving feedback and critique on each ratings of the office employees,

however, when Mr. Gallo was confronted with Yelena’s shortfalls and documented

complaints against her this did not sway his rating.

      35.    This rating was directly related to an employee’s ability to receive

bonus compensation.

      36.    Which resulted in Yelena receiving bonuses equal to and in some

circumstances even greater than the bonuses of the supervisory staff.




                                               5

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 210 of 214 PageID #:210




      37.    Actions such as these were demeaning and directly contributed to the

lack of morale and disparate work environment.

      38.    When I compare Mr. Gallo’s treatment of Yelena’s to Ms. Janice Love

(an African American woman who had a similar role) the differences were stark.

      39.    Mr. Gallo would not spend additional time with Janice nor would he

engage in typical office comradery as he previously had with Yelena.

      40.    There were other occasions where Mr. Gallo would ask me whether I

believed someone was lazy, however, he would only use the phrase lazy when

referring to African Americans and Hispanic colleagues.

      41.    On one occasion Mr. Gallo asked me if I believed Associate State

Director for Community Outreach Alvaro Obregon was lazy when in fact Mr. Gallo

knew Alvaro had worked on that specific project (with the Mexican Museum) very

diligently and he and I had even collaborated and that the project did not come to

fruition due to funding not strategy and planning—this project related to increasing

AARP’s presence in Chicago’s Latino neighborhoods through specific

communications and marketing tactics.

      42.    On a separate occasion he asked me if I also thought Associate State

Director for Advocacy Andre Jordan (who worked in the Springfield field office in

the lobbying area) was lazy which I found to be unfounded as Andre was well

respected in the office and in the community in general as he had many connections

in Springfield, Illinois which was a factor in hiring him..




                                               6

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 211 of 214 PageID #:211




      43.    Even with his stellar performance Mr. Gallo would demand more from

Andre than his predecessor, Mr. Gallo would then use that as rationale to defend

his lazy idiom to demean Andre.


                     IV. EXPERIENCE WITH MARY ANDERSON


      44.    At some point in 2016 Mr. Gallo hired Mary Anderson (hereinafter

“Ms. Anderson”) as a consultant for the community and advocacy program in

Chicago, Illinois.

      45.    Ms. Anderson was generally known to me and my family prior to her

employment with AARP-Illinois as we both resided in the Oak Park, Illinois

community

      46.    Further, I was familiar with Ms. Anderson professionally as she

engaged in state office work which was also an integral part of my role during that

time. While she was known to me because of the shared community we had not

previously worked together.

      47.    Upon being introduced to the AARP-Illinois Chicago Team Ms.

Anderson scheduled several meetings.

      48.    During the first meeting with the team Ms. Anderson became

confrontational with other members of the team and began chastising those in

attendance and behaving in an unprofessional matter—yelling at them, telling

them to shut up and clapping in the faces of team members.




                                              7

                     2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 212 of 214 PageID #:212




      49.    Particularly the minority staff in attendance (to include Laurinda and

Alvaro).

      50.    During this meeting, members of the team expressed concern

regarding Ms. Anderson’s behavior in how she would speak to team members in a

poor manner.

      51.    After the meeting, several staff expressed to me the disdain they had

for the treatment they received from Ms. Anderson while in this meeting.

      52.    I also felt the behavior was inappropriate as well and reported the

incident the same day to Mr. Gallo as I thought it was important that he take the

necessary action as the Director of the office.

      53.    Shortly after, approximately one day later, Ms. Anderson called to

apologize to me for her behavior and she exhibited what I thought at the time to be

sincere regret for her action.

      54.    I assumed she would also be making similar calls to the other staff as

well and that the working relationship would recover.

      55.    There were very few meetings with Ms. Anderson following this initial

encounter as it was determined my involvement with her work specific to AARP did

not intersect.

                                  V.      CONCLUSION

      56.    The actions of Mr. Gallo and Ms. Anderson created hostile work

environment where racism, sexism and other derogatory behavior were accepted

and engaged in by those with authority—i.e. Gallo and Anderson.



                                               8

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
  Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 213 of 214 PageID #:213




      57.     These actions were demeaning and directly contributed to the lack of

morale and disparate work environment—specifically for racial minorities and

women.




                                         DECLARATION

      I, Gerardo Cardenas, declare under penalty of perjury pursuant to 28 U.S.C.

§1746, that the statements made in the above affidavit are true and correct to the

best of my knowledge, information, and belief. My statements are made voluntarily

and without any benefit actual or promised offered in exchange for making these

statements.




      s/Gerardo Cardenas                            ____August 27, 2020____________
      Gersardo Cardenas                                  Date




My handwritten signature also appears on the next page.




                                               9

                      2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
Case: 1:21-cv-00086 Document #: 1 Filed: 01/06/21 Page 214 of 214 PageID #:214




                  2020.8.27 Charge No.: 440-2020-03184, Complainant’s Reply Exb. "C" Cardenas Decl.
